Exhibit 10.20


Execution Version


SECOND LIEN CREDIT AGREEMENT
dated as of February 15, 2019
among
OHIO RIVER PP HOLDCO LLC,
as Holdings,

LONG RIDGE ENERGY GENERATION LLC and OHIO GASCO LLC,
as Co-Borrowers,
THE LENDERS PARTY HERETO FROM TIME TO TIME
and
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent,
_______________________________________
AMP CAPITAL INVESTORS LIMITED,
as Arranger



--------------------------------------------------------------------------------



$143,000,000 Senior Secured Second Lien Credit Facilities




--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
Page
 
 
 
 
 
ARTICLE 1 DEFINITIONS
2
 
 
 
 
 
 
1.1
 
Definitions
2
 
1.2
 
Rules of Interpretation
2
 
 
 
 
 
ARTICLE 2 THE CREDIT FACILITIES
2
 
 
 
 
 
 
2.1
 
Loan Facilities
2
 
2.2
 
[Reserved]
13
 
2.3
 
Fees
13
 
2.4
 
[Reserved]
13
 
2.5
 
Total Commitments
13
 
2.6
 
Other Payment Terms
14
 
2.7
 
Pro Rata Treatment
20
 
2.8
 
Change of Circumstances
21
 
2.9
 
[Reserved]
22
 
2.10
 
Alternate Office; Minimization of Costs
22
 
2.11
 
Co-Borrowers.
23
 
2.12
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
27
 
 
 
 
 
ARTICLE 3 CONDITIONS PRECEDENT
28
 
 
 
 
 
 
3.1
 
Conditions Precedent to the Closing Date
28
 
3.2
 
Conditions Precedent to Each Construction Credit Event
36
 
3.3
 
Conditions Precedent to Term Conversion
38
 
3.4
 
Conditions Precedent to Each Credit Event
41
 
 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
41
 
 
 
 
 
 
4.1
 
Organization; Ownership of Securities
41
 
4.2
 
Authorization; No Conflict
42
 
4.3
 
Enforceability
43
 
4.4
 
Compliance with Law
43
 
4.5
 
Business, Contracts, Joint Ventures Etc.
43
 
4.6
 
Adverse Change
44
 
4.7
 
Investment Company Act
44
 
4.8
 
ERISA
44
 
4.9
 
Permits
44



i


        

--------------------------------------------------------------------------------





 
4.10
 
Hazardous Substances and Environmental Laws
45
 
4.11
 
Litigation
46
 
4.12
 
Labor Disputes and Acts of God
47
 
4.13
 
Project Documents
47
 
4.14
 
Disclosure
47
 
4.15
 
Taxes
47
 
4.16
 
Governmental Regulation
48
 
4.17
 
Regulation U, Etc.
50
 
4.18
 
Projections; Reserve Report
50
 
4.19
 
Financial Statements
51
 
4.20
 
No Default
51
 
4.21
 
Organizational ID Numbers
51
 
4.22
 
Title and Liens
51
 
4.23
 
Intellectual Property
52
 
4.24
 
Collateral
53
 
4.25
 
Sufficiency of Project Documents
54
 
4.26
 
[Reserved
54
 
4.27
 
Flood Zone Disclosure
55
 
4.28
 
Anti-Terrorism laws; Sanctions
55
 
4.29
 
Solvency
55
 
4.30
 
Affiliate Transactions
56
 
4.31
 
AML Laws; Anti-Corruption Laws
56
 
4.32
 
Insurance
56
 
4.33
 
Accounts
56
 
4.34
 
Indebtedness
56
 
 
 
 
 
ARTICLE 5 AFFIRMATIVE COVENANTS
56
 
 
 
 
 
 
5.1
 
Use of Proceeds, Project Revenues and Other Proceeds
56
 
5.2
 
Payment
57
 
5.3
 
Warranty of Title
57
 
5.4
 
Notices
57
 
5.5
 
Financial Statements
60
 
5.6
 
Books, Records, Access
62
 
5.7
 
Compliance with Laws, Instruments, Applicable Permits, Etc.
62
 
5.8
 
Reports; Title and Survey Matter
62
 
5.9
 
Existence, Conduct of Business, Properties, Etc.
64
 
5.10
 
Debt Service Coverage Ratio
64
 
5.11
 
Lender Meetings
64
 
5.12
 
Operation and Maintenance of Project; Annual Operating Budget
65
 
5.13
 
Preservation of Rights; Further Assurances
66
 
5.14
 
Additional Consents
67
 
5.15
 
Maintenance of Insurance
67
 
5.16
 
Taxes, Other Government Charges and Utility Charges
67



ii


        

--------------------------------------------------------------------------------





 
5.17
 
Event of Eminent Domain
68
 
5.18
 
[Reserved
68
 
5.19
 
Special Purpose Entity
68
 
5.20
 
The Patriot Act
68
 
5.21
 
PUHCA Exemption and Government Approval
69
 
5.22
 
Maintenance of Accounts
69
 
5.23
 
Construction of the Project; Final Completion
69
 
5.24
 
Independent Engineer; Performance Tests
70
 
5.25
 
Natural Gas Arrangements.
70
 
5.26
 
Release of Mechanic’s Lien
71
 
5.27
 
O&M Agreement
71
 
 
 
 
 
ARTICLE 6 NEGATIVE COVENANTS
71
 
 
 
 
 
 
6.1
 
Contingent Liabilities
71
 
6.2
 
Limitations on Liens
71
 
6.3
 
Indebtedness
71
 
6.4
 
Sale or Lease of Assets
72
 
6.5
 
Changes
72
 
6.6
 
Distributions
73
 
6.7
 
Investments
74
 
6.8
 
Transactions With Affiliates
74
 
6.9
 
Regulations
74
 
6.10
 
Partnerships, etc.
74
 
6.11
 
Dissolution; Merger
74
 
6.12
 
Amendments to and Termination of Certain Documents
74
 
6.13
 
Name and Location; Fiscal Year
75
 
6.14
 
Assignment
75
 
6.15
 
Accounts
76
 
6.16
 
Hazardous Substances
76
 
6.17
 
Additional Project Documents
76
 
6.18
 
Assignment by Third Parties
77
 
6.19
 
Acquisition of Real Property
77
 
6.20
 
ERISA Matters.
77
 
6.21
 
Use of Site and Easements.
77
 
6.22
 
Tax Election; Tax Sharing Agreements
77
 
6.23
 
Hedging Agreements
77
 
6.24
 
Lease Transactions
77
 
6.25
 
Capital Expenditures
78
 
6.26
 
Construction Budget Contingency; Change Orders; Initial Borrowing
78
 
6.27
 
Receivables
79
 
6.28
 
Anti-Terrorism; AML Laws; Anti-Corruption; Sanctions
79
 
6.29
 
Production Project
80
 
6.30
 
Financial Covenant
80



iii


        

--------------------------------------------------------------------------------





 
6.31
 
Passive Holding Company Status of Holdings
80
 
6.32
 
[Reserved]
81
 
 
 
 
 
ARTICLE 7 EVENTS OF DEFAULT; REMEDIES
81
 
 
 
 
 
 
7.1
 
Events of Default
81
 
7.2
 
Remedies
86
 
7.3
 
Application of Proceeds
88
 
 
 
 
 
ARTICLE 8 [RESERVED]
88
 
 
 
 
 
ARTICLE 9 ADMINISTRATIVE AGENT; SUBSTITUTION
88
 
9.1
 
Appointment, Powers and Immunities
88
 
9.2
 
Reliance
90
 
9.3
 
Non‑Reliance
91
 
9.4
 
Defaults; Material Adverse Effect
91
 
9.5
 
Indemnification
92
 
9.6
 
Successor Agent
92
 
9.7
 
Authorization
93
 
9.8
 
Other Roles
94
 
9.9
 
Amendments; Waivers
94
 
9.10
 
Withholding Tax
97
 
9.11
 
General Provisions as to Payments
97
 
9.12
 
Participation
98
 
9.13
 
Transfer of Commitment
100
 
9.14
 
Laws
101
 
9.15
 
Assignability as Collateral
102
 
9.16
 
Notices to Lenders
102
 
 
 
 
 
ARTICLE 10 INDEPENDENT CONSULTANTS
102
 
 
 
 
 
 
10.1
 
Removal and Fees
102
 
10.2
 
Certification of Dates
102
 
 
 
 
 
ARTICLE 11 MISCELLANEOUS
102
 
 
 
 
 
 
11.1
 
Addresses
102
 
11.2
 
Right to Set‑Off
105
 
11.3
 
Delay and Waiver
105
 
11.4
 
Costs, Expenses and Attorneys’ Fees
105
 
11.5
 
Entire Agreement
106
 
11.6
 
Governing Law
106
 
11.7
 
Severability
106
 
11.8
 
Headings
107



iv


        

--------------------------------------------------------------------------------





 
11.9
 
Accounting Terms
107
 
11.10
 
Additional Financing
107
 
11.11
 
No Partnership, Etc.
107
 
11.12
 
Depositary Agreement
107
 
11.13
 
Limitation on Liability
107
 
11.14
 
Indemnity
108
 
11.15
 
Waiver of Jury Trial
109
 
11.16
 
Consent to Jurisdiction
110
 
11.17
 
Certain ERISA Matters.
110
 
11.18
 
Successors and Assigns
112
 
11.19
 
Counterparts
112
 
11.20
 
Usury
112
 
11.21
 
Survival
112
 
11.22
 
Patriot Act Notice
112
 
11.23
 
Treatment of Certain Information; Confidentiality
113
 
11.24
 
Communications
114
 
11.25
 
Intercreditor Agreement
115
 
11.26
 
Use of Work Products Agreement
116





v


        

--------------------------------------------------------------------------------





Index of Exhibits
Exhibit A
Definitions and Rules of Interpretation
Exhibit B-1
Form of Construction Note
Exhibit B-2
Form of Term Note
Exhibit B-3
[Reserved]
Exhibit C-1
Form of Notice of Borrowing
Exhibit C-2
Form of Notice of Term Conversion
Exhibit C-3
[Reserved]
Exhibit C-4
[Reserved]
Exhibit C-5
[Reserved]
Exhibit C-6
Form of Co-Borrowers Completion Certificate
Exhibit C-7
Form of Independent Engineer Completion Certificate
Exhibit C-8
Form of Insurance Consultant Completion Certificate
Exhibit D
Schedule of Security Filings
Exhibit E-1
Form of Consent for Contracting Party
Exhibit E-2
Closing Date Consents
Exhibit F-1
Form of Closing Certificate
Exhibit F-2
Form of Solvency Certificate
Exhibit G-1(a)
Schedule of Applicable Permits
Exhibit G-1(b)
Permits to be Obtained
Exhibit G-2
Pending Litigation
Exhibit G-3
Hazardous Substances Disclosure
Exhibit G-4
[Reserved]
Exhibit G-5
Project Document Exceptions
Exhibit G-6
Indebtedness
Exhibit G-7
Flood Zone Disclosure



vi


        

--------------------------------------------------------------------------------





Exhibit G-8
Project Documents and Leases
Exhibit G-9
Title
Exhibit G-10
Licenses
Exhibit G-11
Post-Closing Property Interests
Exhibit H
Proportionate Shares
Exhibit I
Target Debt Balance Table
Exhibit J
Forms of U.S. Tax Compliance Certificate
Exhibit K
Insurance Requirements
Exhibit L
Permitted Commodity Hedge Agreements
Exhibit M
[Reserved]
Exhibit N-1
Form of Summary Operating Report (Generating Project)
Exhibit N-2
Form of Summary Operating Report (Production Project)
Exhibit O
[Reserved]
Exhibit P
Form of Assignment and Assumption
Exhibit Q
Production Profiles
Exhibit R
Form of Title Policy Endorsement
Exhibit S
[Reserved]
Exhibit T-1
O&M Agreement Term Sheet (Ethos)
Exhibit T-2
O&M Agreement Term Sheet (General Electric)
 
 





vii


        

--------------------------------------------------------------------------------






This SECOND LIEN CREDIT AGREEMENT, dated as of February 15, 2019 (this
“Agreement”), is entered into among OHIO RIVER PP HOLDCO LLC, a Delaware limited
liability company (“Holdings”), LONG RIDGE ENERGY GENERATION LLC (formerly known
as Ohio PowerCo LLC), a Delaware limited liability company (“PowerCo”), OHIO
GASCO LLC, a Delaware limited liability company (“GasCo” and, together with
PowerCo, the “Co-Borrowers”), THE LENDERS PARTY HERETO FROM TIME TO TIME and
CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent for the Lenders
referred to herein (together with its successors and permitted assigns in such
capacity, “Administrative Agent”), with AMP CAPITAL INVESTORS LIMITED (“AMP
Capital”), as lead arranger and lead bookrunner (in such capacities,
“Arranger”).
RECITALS
A.Capitalized terms used in these recitals and not otherwise defined shall have
the respective meanings set forth for such terms in Exhibit A.
B.    The Lenders have severally but not jointly agreed to extend a second lien
term loan credit facility to the Co-Borrowers in an aggregate principal amount
not to exceed the Total Construction Loan Commitment or the Total Term Loan
Commitment, as applicable.
C.    The Co-Borrowers will incur First Lien Loans and First Lien LC Commitments
pursuant to the First Lien Credit Documents on the Closing Date in an aggregate
principal amount, excluding any interest accrued and capitalized per the terms
of such First Lien Credit Documents, of up to $445,000,000 and $154,000,000,
respectively (collectively, the “First Lien Facilities”).
D.    The proceeds of the Loans hereunder will be used, together with the
proceeds of the First Lien Loans, to fund the Project Costs.
AGREEMENT
In consideration of the agreements herein and in the other Credit Documents and
in reliance upon the representations and warranties set forth herein and
therein, the parties hereto agree as follows:


1


        

--------------------------------------------------------------------------------






ARTICLE 1
DEFINITIONS

1.1     DEFINITIONS. Except as otherwise expressly provided, capitalized terms
used in this Agreement (including its exhibits and schedules) shall have the
meanings given to such terms in Exhibit A.

1.2     RULES OF INTERPRETATION. Except as otherwise expressly provided herein
or therein, the rules of interpretation set forth in Exhibit A shall apply to
this Agreement.

ARTICLE 2
THE CREDIT FACILITIES

2.1    LOAN FACILITIES.
2.1.1    Construction Loan Facility.
(a)    Availability. Subject to the terms and conditions set forth in this
Agreement and in reliance upon the representations and warranties of Borrower
Parties set forth herein, each Construction Lender severally, but not jointly,
agrees to advance to Co-Borrowers from time to time during the Construction
Availability Period such loans as Co-Borrowers may request pursuant to this
Section 2.1.1 (individually, a “Construction Loan” and, collectively, the
“Construction Loans”), in an aggregate principal amount which, when added to the
aggregate principal amount of all prior Construction Loans made by such Lender
under this Agreement, does not exceed such Lender’s Construction Loan
Commitment.
(b)    Notice of Borrowing. Co-Borrowers shall request Construction Loans by
delivering to Administrative Agent a Notice of Borrowing, which contains or
specifies, among other things:
i.    the aggregate principal amount of the requested Construction Loan, which
shall be in the minimum amount of $5,000,000 or, if the remaining Construction
Loan Commitments are less than $5,000,000, such remaining amount;
ii.    the proposed date of the requested Construction Loan (which shall be a
Banking Day);
iii.    the account into which the proceeds of the Construction Loan will be
deposited; and
iv.    a certification by Co-Borrowers that, as of the date such requested
Construction Loan is proposed to be made, the Construction Loan proposed to be
made on such date, when added together with all other Construction Loans made
under this Agreement, does not exceed the Total Construction Loan Commitment.
Co-Borrowers shall request (i) on the Closing Date, a loan in an aggregate
principal amount of $71,500,000 (the “Initial Construction Loan”) and (ii) on or
prior to the date that is twelve


2


        

--------------------------------------------------------------------------------





(12) months after the Closing Date (the “Construction Loan Commitment Outside
Date”), at the Co-Borrowers’ election, one additional loan (the “Additional
Construction Loan”) in an amount equal to the Unutilized Construction Loan
Commitment as of such date. In the event that any portion of the Unutilized
Construction Loan Commitment is outstanding on the Construction Loan Commitment
Outside Date, the Co-Borrowers shall be obligated to make a borrowing of an
Additional Construction Loan in the amount of the Unutilized Construction Loan
Commitment then outstanding. The Initial Construction Loan and the Additional
Construction Loan shall constitute separate series of Loans hereunder; however,
all such Loans shall constitute “Construction Loans” hereunder. Upon the funding
of the Additional Construction Loan, Administrative Agent shall revise Exhibit H
to reflect the Lenders’ applicable Proportionate Shares of all outstanding Loans
hereunder after giving effect to such funding. Co-Borrowers shall give each
Notice of Borrowing to Administrative Agent so as to provide not less than the
Minimum Notice Period applicable to the Initial Construction Loan or the
Additional Construction Loan, as applicable. Any Notice of Borrowing may be
modified or revoked by Co-Borrowers through the Banking Day prior to the Minimum
Notice Period, and shall thereafter be irrevocable. Each Notice of Borrowing
shall be delivered in the manner provided in Section 11.1.
If no account is specified for the deposit of the proceeds of such Construction
Loan, the proceeds of the Construction Loan shall be deposited into the Second
Lien Loan Proceeds Account.
(c)    Construction Loan Interest.
i.    Subject to Section 2.6.3 and Section 2.1.1(c)(ii), Co-Borrowers shall pay
interest on the unpaid principal amount of each (x) Initial Construction Loan
from the date of Borrowing of such Initial Construction Loan until the maturity
or prepayment thereof at a fixed rate equal to the Treasury Rate on the date on
which the Notice of Borrowing with respect to such Initial Construction Loan is
delivered plus 7.50% per annum (such fixed rate, with respect to such Initial
Construction Loan, the “Initial Cash Rate”) and (y) Additional Construction Loan
from the date of Borrowing of such Additional Construction Loan until the
maturity or prepayment thereof at a fixed rate equal to the Treasury Rate on the
date on which the Notice of Borrowing with respect to such Additional
Construction Loan is delivered plus 7.50% per annum (such fixed rate, with
respect to such Additional Construction Loan, the “Additional Cash Rate” and
together with the Initial Cash Rate, the “Cash Rate”).
ii.    On any Quarterly Payment Date, the Co-Borrowers may, at their option,
elect to pay accrued interest on the Initial Construction Loan and the
Additional Construction Loan (x) in cash (such election, a “Cash Election”) or
(y) 50% in cash and the remainder by increasing the outstanding principal amount
of the Initial Construction Loan and the Additional Construction Loan, as
applicable, (such election, a “PIK Election”) by an amount equal to 50% of the
interest accrued on the Initial Construction Loan or the Additional Construction
Loan, as applicable, during the Payment Period ending on the day prior to such
Quarterly Payment Date (such increased principal amount, “Construction PIK
Principal”); provided that if Co-Borrowers make a PIK Election pursuant to the
preceding clause (y), Co-Borrowers shall be required to make such PIK Election
with respect to both the Initial Construction Loan and the Additional
Construction Loan. The Co-


3


        

--------------------------------------------------------------------------------





Borrowers shall make a PIK Election with respect to each Quarterly Payment Date
by providing notice to the Administrative Agent at least five (5) Banking Days
prior to such Quarterly Payment Date. If a PIK Election is not made by the
Co-Borrowers by such deadline, the Co-Borrowers will be deemed to have made a
Cash Election for such Quarterly Payment Date. Any Construction PIK Principal
created hereunder as a result of a PIK Election with respect to the Initial
Construction Loans shall be documented as an increase in the amount of the
outstanding Initial Construction Loans. Any Construction PIK Principal created
hereunder as a result of a PIK Election with respect to the Additional
Construction Loans shall be documented as an increase in the amount of the
outstanding Additional Construction Loans. Upon any increase in the amount of
any Initial Construction Loan or any Additional Construction Loan, the
Administrative Agent shall revise Exhibit H to reflect the Lenders’ applicable
Proportionate Shares of all outstanding Loans hereunder after giving effect to
such increase.
(d)    Construction Loan Principal Payments. Construction Loans shall
automatically convert to Term Loans upon Term Conversion pursuant to Section
2.1.2(b). Co-Borrowers shall repay to Administrative Agent, for the account of
each Lender, in full on the Construction Maturity Date the outstanding principal
amount of any Construction Loan made by such Lender which have not been
converted to Term Loans pursuant to Section 2.1.2(b).
(e)    Cancellation and Return of Construction Notes. Upon the Term Conversion
and payment in full of any principal amount of Construction Loans not converted
to Term Loans and all accrued and unpaid interest thereon and fees in respect
thereof, each such Lender shall promptly mark as canceled any Construction Notes
issued to it under Section 2.1.6 or 9.13 then outstanding and return such
canceled Construction Notes to Co-Borrowers.
2.1.2    Term Loan Facility.
(a)    Availability. Subject to the terms and conditions set forth in this
Agreement and in reliance upon the representations and warranties of
Co-Borrowers set forth herein, each Term Lender severally, but not jointly,
agrees to make to Co-Borrowers on the Term Conversion Date, at the request of
Co-Borrowers, a term loan under this Section 2.1.2 (individually a “Term Loan”
and, collectively, the “Term Loans”) in an aggregate principal amount equal to
the aggregate principal amount of outstanding Construction Loans made by such
Lender, not to exceed such Lender’s Term Loan Commitment, or, to the extent
elected by Co-Borrowers in the applicable Notice of Term Conversion, any lesser
amount. Each Lender shall make its Term Loan by converting the principal amount
of outstanding Construction Loans made by such Lender (or such lesser amount) to
a Term Loan and the Administrative Agent shall deem such Term Loans so converted
as fully funded and shall record them in the Register. Construction Loans and
Term Loans shall not be simultaneously outstanding. Each Term Loan created via
the Term Conversion of an Initial Construction Loan shall be referred to herein
as an “Initial Term Loan,” and each Term Loan created via the Term Conversion of
an Additional Construction Loan shall be referred to herein as an “Additional
Term Loan.”
(b)    Notice of Term Conversion. Co-Borrowers shall request Term Conversion by
delivering to Administrative Agent a Notice of Term Conversion, which contains
or specifies:


4


        

--------------------------------------------------------------------------------





i.    the aggregate principal amount of the requested Term Loans, which shall
not exceed the lesser of (A) the aggregate principal amount of all Construction
Loans outstanding as of the Term Conversion Date (including, for the avoidance
of doubt, the principal amount of any Construction Loans made on such date) and
(B) the Total Term Loan Commitment; and
ii.    the proposed Term Conversion Date (which shall be a Banking Day on or
before the Date Certain (as such date may be extended in accordance with the
definition thereof)).
Co-Borrowers shall deliver the Notice of Term Conversion, together with
evidence, if then available, documenting that the conditions to Term Conversion
will be satisfied by the proposed Term Conversion Date, to Administrative Agent
(with a copy to the Lenders) so as to provide at least five Banking Days’ notice
of Term Conversion. The Notice of Term Conversion may be modified or revoked by
Co-Borrowers through the Banking Day prior to the applicable Minimum Notice
Period, and shall thereafter be irrevocable. The Notice of Term Conversion shall
be delivered in the manner provided in Section 11.1.
(c)    Term Loan Interest.
i.    Subject to Section 2.6.3 and Section 2.1.2(c)(ii), Co-Borrowers shall pay
interest on the unpaid principal amount of each (x) Initial Term Loan entirely
in cash, at the Initial Cash Rate and (y) Additional Term Loan entirely in cash,
at the Additional Cash Rate.
ii.    Solely to the extent there are insufficient funds in the Revenue Account
(after giving effect to the required payments under the waterfall provisions set
forth in Section 3.2(b) of the Depositary Agreement) to pay required interest on
each Term Loan in cash, Co-Borrowers may pay interest on each Term Loan by
increasing the outstanding principal amount on each Term Loan by an amount equal
to the amount of interest necessary to cure such insufficiency (a “Term PIK
Election”; the resulting increased principal amount of such Term Loans, “Term
PIK Principal”); provided that no such increase in principal amount with respect
to any Term Loan shall exceed 50% of the amount of interest that would have been
payable in cash in respect of such Term Loan but for such insufficiency of funds
in the Revenue Account; provided, further, that Co-Borrowers shall be permitted
to exercise such Term PIK Election on no more than four (4) Quarterly Payment
Dates in the aggregate. The Co-Borrowers shall make a Term PIK Election with
respect to each Quarterly Payment Date by providing notice to the Administrative
Agent at least five (5) Banking Days prior to such Quarterly Payment Date. If a
Term PIK Election is not made by the Co-Borrowers by such deadline, the
Co-Borrowers will be deemed to have made a Cash Election for such Quarterly
Payment Date. Any Term PIK Principal created hereunder as a result of a Term PIK
Election with respect to the Initial Term Loans shall be documented as new
series of Loans referred to hereunder as “Initial Term PIK Loans.” Any Term PIK
Principal created hereunder as a result of a Term PIK Election with respect to
the Additional Term Loans shall be documented as new series of Loans referred to
hereunder as “Additional Term PIK Loans.” Each Initial Term PIK Loan created
hereunder shall form part of the same series of Loans as any other Initial Term
PIK Loans created hereunder and shall be documented as an increase in the amount
of the outstanding Initial Term PIK Loans. Each Additional Term PIK Loan created
hereunder shall form part of the


5


        

--------------------------------------------------------------------------------





same series of Loans as any other Additional Term PIK Loans created hereunder
and shall be documented as an increase in the amount of the outstanding
Additional Term PIK Loans. The Initial Term Loans, the Additional Term Loans,
the Initial Term PIK Loans and the Additional Term PIK Loans shall each
constitute separate series of Loans hereunder; however, all such Loans shall
constitute “Term Loans” hereunder. Upon the creation of, or increase in the
amount of, any Initial Term PIK Loan or any Additional Term PIK Loan, the
Administrative Agent shall revise Exhibit H to reflect the Lenders’ applicable
Proportionate Shares of all outstanding Loans hereunder after giving effect to
such creation or increase.
iii.    Co-Borrowers shall pay interest on the unpaid principal amount of each
(x) Initial Term PIK Loan at a fixed rate equal to the Initial Cash Rate plus
2.00% per annum (such rate, with respect to such Loan, the “Initial Term PIK
Rate”) and (y) Additional Term PIK Loan at a fixed rate equal to the Additional
Cash Rate plus 2.00% per annum (such rate, with respect to such Loan, the
“Additional Term PIK Rate” and together with the Initial Term PIK Rate, the
“Term PIK Rate”). All such interest payable pursuant to this Section
2.1.2(c)(iii) shall be payable in cash.
iv.    If any Term Loan would otherwise constitute an “applicable high-yield
discount obligation” within the meaning of section 163(i) of the Code (or any
successor provisions), on each Quarterly Payment Date ending after the fifth
anniversary of the Closing Date, Co-Borrowers shall redeem a portion of such
Term Loan (which, for the avoidance of doubt, shall include the Initial Term PIK
Loan or Additional Term PIK Loan, as applicable, attributable to such Term Loan)
to the extent necessary to ensure that such Term Loan shall not be considered an
applicable high yield discount obligation.
2.1.3    [Reserved].
2.1.4    [Reserved].
2.1.5    Interest Provisions Relating to All Loans.
(a)    Interest Payment Dates. Co-Borrowers shall pay accrued interest on the
unpaid principal amount of (i) each Construction Loan or Term Loan on each
Quarterly Payment Date, and (ii) in all cases, upon repayment or prepayment (to
the extent thereof and including any Optional Prepayments or Mandatory
Prepayments), at maturity (whether by acceleration or otherwise).
(b)    [Reserved].
(c)    Interest Computations. All computations of interest on Construction Loans
or Term Loans shall be based upon a year of 365 days or, in the case of a leap
year, 366 days, and shall be payable for the actual days elapsed (including the
first day but excluding the last day). Each Co-Borrower agrees that all
computations by Administrative Agent, as applicable, of interest shall be
conclusive and binding in the absence of manifest error.


6


        

--------------------------------------------------------------------------------





2.1.6    Promissory Notes. The obligation of Co-Borrowers to repay the Loans
made by a Lender and to pay interest thereon at the rates provided herein shall,
upon the written request of such Lender, be evidenced by promissory notes in the
form of Exhibit B‑1 (individually, a “Construction Note” and, collectively, the
“Construction Notes”) and Exhibit B-2 (individually, a “Term Note” and,
collectively, the “Term Notes”), each payable to such requesting Lender or its
registered assigns and in the principal amount of such Lender’s Construction
Loan Commitment or Term Loan Commitment, respectively. Co-Borrowers authorize
each such requesting Lender to record on the schedule annexed to such Lender’s
Note or Notes, the date and amount of each Loan made by such requesting Lender,
and each payment or prepayment of principal thereunder and agrees that all such
notations shall constitute prima facie evidence of the matters noted; provided
that in the event of any inconsistency between the records or books of
Administrative Agent and any Lender’s records or Notes, the records of
Administrative Agent shall be conclusive and binding in the absence of manifest
error. Co-Borrowers further authorize each such requesting Lender to attach to
and make a part of such requesting Lender’s Note or Notes continuations of the
schedule attached thereto as necessary. No failure to make any such notations,
nor any errors in making any such notations, shall affect the validity of
Co-Borrowers’ obligations to repay the full unpaid principal amount of the Loans
or the duties of Co-Borrowers hereunder or thereunder. Upon the payment in full
in cash of the aggregate principal amount of, and all accrued and unpaid
interest on, the Loans, or in the case of Construction Loans, upon Term
Conversion, the Lenders holding such Notes shall promptly mark the applicable
Notes cancelled and return such cancelled Notes to Co-Borrowers. Term Notes (if
any) shall be delivered to the applicable Term Lenders on the Term Conversion
Date in accordance with Section 3.3.8.
2.1.7    Loan Funding.
(a)    Notice. Each Notice of Borrowing and Notice of Term Conversion shall be
delivered to Administrative Agent in accordance with Sections 2.1.1(b) and
2.1.2(b), respectively. Administrative Agent shall promptly notify each Lender
of the contents of each Notice of Borrowing or Notice of Term Conversion and of
each Lender’s portion of a requested Borrowing, if applicable.
(b)    Lender Funding. Subject to the satisfaction or waiver (such waiver to be
in writing by Administrative Agent with the consent of each Lender, with respect
to closing conditions set forth in Section 3.1, or the Required Lenders, with
respect to conditions set forth in Sections 3.2, 3.3 or 3.4 and any such waiver
shall be binding on each Lender) of the conditions precedent specified herein,
each Lender shall, before 1:00 p.m. New York City time on the date of each
Borrowing specified in the respective Notice of Borrowing, make available to
Administrative Agent by wire transfer of immediately available funds in Dollars
to the account of Administrative Agent most recently designated by it for such
purpose, such Lender’s Proportionate Share of the Loan to be made on such date.
The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation hereunder to make
its Loan on the date of each Borrowing specified in the respective Notice of
Borrowing. No Lender shall be


7


        

--------------------------------------------------------------------------------





responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(c)    Failure of Lender to Fund. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable date of a Borrowing of a Loan
that such Lender does not intend to make available to Administrative Agent such
Lender’s Proportionate Share of the Loan (as the case may be) requested on such
date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such date in accordance with the prior
paragraph and Administrative Agent may, but shall not have obligation to, in its
sole discretion and in reliance upon such assumption, make available to
Co-Borrowers a corresponding amount on such date. If such corresponding amount
is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand (and, in any event, within two Banking Days from the applicable date of
such Borrowing) from such Lender together with interest thereon, for each day
from the applicable date of such Borrowing until the date such amount is paid to
Administrative Agent, at the Federal Funds Rate for the first two Banking Days
after such date. If such Lender pays such amount to Administrative Agent, then
such amount (excluding any interest paid to Administrative Agent thereon) shall
constitute such Lender’s Proportionate Share of such Loan. If such Lender does
not pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor or within two Banking Days from the applicable date of such Borrowing
of a Loan, Administrative Agent may notify Co-Borrowers and Co-Borrowers shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from the applicable date of such Borrowing until
the date such amount is paid to Administrative Agent, at the rate then payable
under this Agreement for such Loans. Nothing in this Section 2.1.7(c) shall be
deemed to relieve any Lender from its obligation to fulfill its obligations
hereunder or to prejudice any rights that Co-Borrowers may have against any
Lender as a result of any default by such Lender hereunder.
(d)    Account. No later than 2:00 p.m. New York City time on the date specified
in each Notice of Borrowing, if the applicable conditions precedent listed in
Section 3.2 have been satisfied or waived in accordance with the terms thereof
and, subject to Section 2.1.7(c), Administrative Agent shall, after receipt of
all funds from the Lenders, promptly make available the Construction Loans
requested in such Notice of Borrowing in Dollars and in immediately available
funds, at Administrative Agent’s Account, by wire transfer, the proceeds of any
such Construction Loans into the Construction Account (other than with respect
to Construction Loans made on the Closing Date in accordance with the Funds Flow
Memorandum and as permitted by Section 3.1(d) of the Depositary Agreement).
2.1.8    [Reserved].
2.1.9    Prepayments.
(a)    Terms of All Prepayments.
i.    Upon the prepayment of any Loan (whether such prepayment is an Optional
Prepayment or a Mandatory Prepayment), Co-Borrowers shall pay to Administrative
Agent for the account of each Lender which made such Loan (A) all accrued
interest to the date of such


8


        

--------------------------------------------------------------------------------





prepayment on the principal amount of such Loan prepaid, (B) all accrued fees to
the date of such prepayment relating to the principal amount of such Loan being
prepaid and (C) the applicable Call Premium determined for the prepayment date
with respect to such Loan prepaid, if any.
ii.     (A) All Optional Prepayments shall be applied, on a pro rata basis, to
prepay outstanding Initial Construction Loans, Additional Construction Loans,
Initial Term Loans, Additional Term Loans, Initial Term PIK Loans or Additional
Term PIK Loans, as applicable, (B) except as otherwise specifically set forth
herein (including in clause (c)(i) below), any Mandatory Prepayment shall be
applied, on a pro rata basis, to prepay outstanding Initial Construction Loans,
Additional Construction Loans, Initial Term Loans, Additional Term Loans,
Initial Term PIK Loans or Additional Term PIK Loans, as applicable, together
with accrued but unpaid interest and applicable Call Premium payable in
connection with such prepayment; provided that, notwithstanding anything to the
contrary herein, the Co-Borrowers may direct, by the inclusion of such direction
in the written notice pursuant to Section 2.1.9(b), that prepayments of
principal hereunder be applied (x) first, to prepay, on a pro rata basis, all
outstanding Initial Term PIK Loans and Additional Term PIK Loans outstanding on
such date and (y) second, to prepay, on a pro rata basis, other outstanding
Initial Term Loans and Additional Term Loans.
iii.    In the event of any Mandatory Prepayment made pursuant to Section
2.1.9(c)(i)(F) with the proceeds of any performance liquidated damages or with
Loss Proceeds in accordance with Section 3.9 of the Depositary Agreement, each
quarterly Target Debt Balance amount set forth on Exhibit I occurring on or
after the date of such prepayment shall be reduced by the percentage that
represents the ratio of (x) the amount prepaid pursuant to Section
2.1.9(c)(i)(F) or pursuant to the Depositary Agreement, as applicable divided by
(y) the aggregate principal amount of the Construction Loans or Term Loans, as
applicable, outstanding immediately prior to such prepayment. Within five
Banking Days after any such prepayment, the Co-Borrowers shall deliver to
Administrative Agent a proposed revised Exhibit I implementing the adjustment
described by this Section, together with reasonably detailed supporting
calculations therefor, which revised exhibit, once approved by the Required
Lenders, shall be deemed to replace the existing Exhibit I for all purposes
under this Agreement.
(b)    Optional Prepayments.
i.    Co-Borrowers may, at their option, upon five Banking Days’ written notice
to Administrative Agent (which notice may state that it is conditioned upon the
effectiveness of another credit facility or facilities or other agreement(s)
providing the source of funds for such Optional Prepayment, in which case such
notice may be revoked by Co-Borrowers by providing written notice to
Administrative Agent at least one Banking Day prior to the proposed date of the
Optional Prepayment if one or more of such conditions is not satisfied), prepay
(A)(i) any Construction Loans in whole or from time to time in part in minimum
amounts of $1,000,000 or an incremental multiple of $100,000 in excess thereof
(provided that such minimum amounts shall not apply to a prepayment of all
outstanding Construction Loans) or (ii) any Term Loans in whole or from time to
time in part in minimum amounts of $1,000,000 or an incremental multiple of
$100,000 in excess thereof (provided that such minimum amounts shall not apply
to a prepayment of all outstanding Term Loans) (each, an “Optional Prepayment”)
plus (B) solely to the extent such


9


        

--------------------------------------------------------------------------------





Optional Prepayment occurs on or prior to the Call Premium Outside Date, the
Call Premium determined for the prepayment date with respect to such Loan
amount. Each such notice shall specify such prepayment date, the aggregate
principal amount of the Loans to be prepaid on such prepayment date and the
interest to be paid on such prepayment date with respect to such principal
amount being prepaid, and, if applicable, shall be accompanied by a certificate
of a Responsible Officer as to the estimated Call Premium due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.
(c)    Mandatory Prepayments.
i.    Co-Borrowers shall prepay the Term Loans as follows (each, a “Mandatory
Prepayment”):
(A)    [reserved];
(B)    on each Quarterly Payment Date occurring on and after the last day of the
first quarter after the Term Conversion Date, in an amount necessary to cause
the outstanding principal amount of the Loans to equal the Target Debt Balance
for such Quarterly Payment Date, which amount shall in no event exceed 100% of
Excess Cash Flow remaining on deposit in the Revenue Account as of such
Quarterly Payment Date (the “Target Debt Balance Excess Cash Flow Sweep”);
(C)    not later than ten Banking Days following the receipt by any Borrower
Party of the proceeds of any conveyance, sale, lease, transfer or other
disposition of assets or property other than pursuant to Section 6.4(a) through
(g) (each, a “Disposition”) exceeding $2,000,000, in the aggregate, the
Co-Borrowers shall prepay the Loans then outstanding (together with accrued and
unpaid interest, accrued and unpaid fees and the applicable Call Premium on the
Term Loans) in an amount equal to 100% of the Net Cash Proceeds in excess of
$2,000,000 applicable to such Disposition; provided that, if the Co-Borrowers
notify the Administrative Agent in writing of their intention to reinvest such
Net Cash Proceeds in assets necessary or useful for the business of the Project
(excluding, for the avoidance of doubt, assets that would be reflected as
“current assets” on the balance sheet, which will be pledged as Collateral
hereunder) pursuant to a transaction not prohibited under this Agreement, then
the Co-Borrowers shall not be required to make such prepayment to the extent
that such Net Cash Proceeds are so reinvested within 12 months following receipt
thereof; provided, further that, to the extent such Net Cash Proceeds have not
been so reinvested prior to the expiration of the foregoing 12-month period, the
Co-Borrowers shall prepay the Loans upon the expiration of such period in an
amount equal to such Net Cash Proceeds; provided that such prepayment shall
include the applicable Call Premium;
(D)    within ten Banking Days of receipt thereof by any Borrower Party, the
Co-Borrowers shall prepay the Loans then outstanding (together with accrued and
unpaid interest, accrued and unpaid fees and the applicable Call Premium on the
Term Loans) in an amount equal to 100% of the cash proceeds from the incurrence
or issuance received by any Borrower Party of any Debt other than Permitted
Debt, net of all Taxes and reasonable and customary fees, underwriting
discounts, commissions, costs and other expenses, in each case actually incurred
by


10


        

--------------------------------------------------------------------------------





the applicable Co-Borrower in connection with such issuance or incurrence;
provided that such prepayment shall include the applicable Call Premium;
(E)    within five Banking Days of receipt by any Borrower Party of the proceeds
of any Project Document Claim, the Co-Borrowers shall prepay the Loans then
outstanding (together with accrued and unpaid interest and accrued and unpaid
fees on such Loans) in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Project Document Claim;
(F)    within five Banking Days of receipt by any Borrower Party of any (i) 
Termination Payment or series of related Termination Payments exceeding
$2,000,000, or (ii) any Project Document Termination Payment, the Co-Borrowers
shall prepay the Loans then outstanding (together with accrued and unpaid
interest and accrued and unpaid fees on such Loans) in an aggregate amount equal
to 100% of the Net Cash Proceeds of such Termination Payment in excess of
$2,000,000 or Project Document Termination Payment; provided that, with respect
to any Termination Payment (but, for the avoidance of doubt, not any Project
Document Termination Payment) exceeding $2,000,000 received by the Co-Borrowers
pursuant to and following the termination of any Permitted Commodity Hedge
Agreement, if the Co-Borrowers notify the Administrative Agent in writing of
their intention to enter into a replacement Permitted Commodity Hedge Agreement
pursuant to a transaction not prohibited under this Agreement, the Co-Borrowers
shall not be required to make such prepayment to the extent that such Net Cash
Proceeds are actually used within 90 days from receipt of such Termination
Payment to replace such terminated Permitted Commodity Hedge Agreement with a
replacement agreement substantially similar to or on terms more economically
favorable to the applicable Co-Borrower than the Permitted Commodity Hedge
Agreement it replaces and substantially similar to or on more favorable
non-economic terms (taken as a whole) than the Permitted Commodity Hedge
Agreement it replaces; provided, further, that if the applicable Co-Borrower has
not entered into such a replacement contract with respect to such Permitted
Commodity Hedge Agreement within such 90-day period, the Co-Borrowers shall
prepay the Loans then outstanding in an aggregate amount equal to 100% of the
Net Cash Proceeds of such Termination Payment in excess of $2,000,000;
(G)    as, when and to the extent contemplated by Sections 3.9(b)(ii),
3.9(b)(iii), 3.9(b)(v), 3.9(c)(ii) and 3.11(b)(i) of the Depositary Agreement or
any other applicable provision of this Agreement or any other Credit Document;
and
(H)    on the Term Conversion Date, the Co-Borrowers shall prepay the Term Loans
then outstanding (together with accrued and unpaid interest, and accrued and
unpaid fees on such Term Loans) in an amount equal to the lesser of (x) the
amount necessary to cause the Debt to Capitalization Ratio on such date to equal
0.75:1.00 and (y) the aggregate amount then remaining on deposit in the
Construction Account.
Each such prepayment shall (i) be reduced on a dollar-for-dollar basis by the
amounts prepaid pursuant to the corresponding prepayment provisions in the First
Lien Credit Agreement and (ii) be applied on a pro rata basis to the outstanding
Term Loans, together with accrued and unpaid interest payable in connection with
such prepayment, and together with any applicable Call Premium in connection
with such prepayment.


11


        

--------------------------------------------------------------------------------





ii.    Co-Borrowers shall give Administrative Agent written notice of prepayment
under Section 2.1.9(c)(i) not less than five Banking Days prior to such
prepayment date. Each such notice shall specify such prepayment date, the
aggregate principal amount of the Loans to be prepaid on such prepayment date
and the interest to be paid on such prepayment date with respect to such
principal amount being prepaid, and, if applicable, shall be accompanied by a
certificate of a Responsible Officer as to the estimated Call Premium due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. The
Administrative Agent will promptly notify each Lender of the contents of the
Co-Borrowers’ prepayment notice and of such Lender’s pro rata share of the
prepayment. Each Lender may reject all or a portion of its pro rata share of any
Mandatory Prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to Section 2.1.9(c)(i)(C) or Section
2.1.9(c)(i)(D) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Co-Borrowers no later than 5:00 p.m. (New York City
time) three Banking Days after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be first offered to the applicable Lenders that have not submitted a Rejection
Notice, and any remaining Declined Proceeds shall be deposited into the Revenue
Account.
2.1.10    Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Co-Borrowers, shall maintain, at its address referred to
in Section 11.1, a register for the recordation of the names and addresses of
the Lenders (including any Person that becomes a Lender in accordance with
Section 9.13), the Commitments and Loans (and stated interest) of each Lender
from time to time and the name of each Lender which holds a Note (the
“Register”). The Register shall be available for inspection by Co-Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
written notice. Administrative Agent shall record in the Register (a) the
Commitments and the Loans from time to time of each Lender, (b) the interest
rates applicable to all Loans and the effective dates of all changes thereto,
(c) [reserved], (d) the date and amount of any principal or interest due and
payable or to become due and payable from Co-Borrowers to each Lender hereunder,
(e) each repayment or prepayment in respect of the principal amount of the Loans
of each Lender, (f) the amount of any sum received by Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, and
(g) such other information as Administrative Agent may determine is necessary
for the administering of the Loans and this Agreement. Any such recording shall
be conclusive and binding in the absence of manifest error; provided that
neither the failure to make any such recordation, nor any error in such
recordation, shall affect Co-Borrowers’ Obligations in respect of any applicable
Loans or otherwise; and provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the Register shall
govern absent manifest error. This provision is intended to constitute a “book
entry system”


12


        

--------------------------------------------------------------------------------





within the meaning of Treasury Regulations Section 5f.103-1(c)(1)(ii) and
Proposed Treasury Regulations Section 1.163-5(b) (or, in each case, any amended
or successor version) and shall be interpreted consistently with such intent.
2.1.11    Re-Borrowing. No Co-Borrower may re-borrow the principal amount of any
Construction Loan or Term Loan repaid or prepaid.

2.2    [RESERVED].

2.3    FEES.
2.3.1    Agents’ Fees. Co-Borrowers shall pay to each applicable Agent for the
account of such Agent, the fees payable to such Agent set forth in the
applicable Agency Fee Letter.
2.3.2    Construction Loan Commitment Fee.
(a)     On each Quarterly Payment Date, Co-Borrowers shall pay to Administrative
Agent, for the benefit of the Construction Lenders (other than any Defaulting
Lender), accruing during the Payment Period ending on the day prior to such
Quarterly Payment Date, a commitment fee (a “Construction Loan Commitment Fee”)
for such Payment Period equal to the product of (1) the sum of the daily average
Unutilized Construction Loan Commitment of each Construction Lender (other than
any Defaulting Lender) for such Payment Period multiplied by (2) a fraction, the
numerator of which is the actual number of days in that Payment Period and the
denominator of which is 360 multiplied by (3) 1.00%.
(b)     [Reserved].
(c)     Construction Loan Commitment Fees shall cease to accrue for a Lender on
the date on which the Construction Loan Commitment of such Lender shall
terminate or be terminated.

2.4    [RESERVED].

2.5    TOTAL COMMITMENTS.
2.5.1    Loan Commitment Amounts.
(a)    Total Construction Loan Commitment. Notwithstanding anything that may be
construed to the contrary in this Agreement, the aggregate principal amount of
all Construction Loans made by the Lenders shall not exceed the sum of (x) the
lesser of (i) $143,000,000 and (ii) if such total amount is reduced by
Co-Borrowers pursuant to Section 2.5.2, such lower amount plus (y) any
Construction PIK Principal outstanding at any time (such amount, as it may be
reduced from time to time, the “Total Construction Loan Commitment”).
(b)    Total Term Loan Commitment. Notwithstanding anything that may be
construed to the contrary in this Agreement, the aggregate principal amount of
all Term Loans


13


        

--------------------------------------------------------------------------------





outstanding at any time shall not exceed the aggregate amount of Construction
Loans outstanding as of the Term Conversion Date plus any Term PIK Principal
outstanding at any time (such maximum amount, the “Total Term Loan Commitment”).
2.5.2    Reductions and Cancellations.
(a)    Co-Borrowers may at any time and from time to time by providing written
notice to the Administrative Agent not less than the Minimum Notice Period
permanently reduce (without premium or penalty) the Construction Loan
Commitment, by an amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof (or, if less, the remaining Construction Loan Commitment) or
cancel (without premium or penalty) in its entirety the Total Construction Loan
Commitment, subject to the provisions of Section 2.5.2(c). Co-Borrowers may not
reduce or cancel the Total Construction Loan Commitment if, after giving effect
to such reduction or cancellation, (i) the aggregate principal amount of all
Construction Loans then outstanding would exceed the Total Construction Loan
Commitment, (ii) the Available Construction Funds would not equal or exceed the
aggregate unpaid amount required to cause the Completion Date to occur by the
Date Certain and to pay (x) the Remaining Costs and (y) any anticipated Call
Premium arising from any prepayment related to such reduction or cancellation
(as verified by the Independent Engineer), or (iii) such reduction or
cancellation (including any corresponding required reduction or cancellation of
the First Lien Loan Commitments pursuant to Section 2.5.2(c)) could reasonably
be expected to cause a Default, an Event of Default or result in the
Co-Borrowers being unable to make the certifications set forth in Section 3.2.6.
Once reduced or canceled, the Total Construction Loan Commitment may not be
increased or reinstated.
(b)    [Reserved].
(c)    Co-Borrowers shall notify Administrative Agent in writing of any election
to terminate or reduce Commitments at least three Banking Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any such notice,
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by Co-Borrowers pursuant to this clause (c) shall be
irrevocable; provided that a notice of termination of Commitments delivered by
Co-Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by
Co-Borrowers (by written notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Each reduction of
Commitments pursuant to this Section 2.5.2 shall be made ratably among the
Commitments of the Lenders participating in the applicable Facility in
accordance with their respective Proportionate Shares. In addition, the First
Lien Loan Commitments shall be ratably reduced upon each reduction of the
Construction Loan Commitment pursuant to this Section 2.5.2.

2.6    OTHER PAYMENT TERMS.
2.6.1    Place and Manner. Co-Borrowers shall make all payments due to any
Lender, or Administrative Agent hereunder free and clear and without setoff or
counterclaim of any kind to Administrative Agent, for the account of such Lender
or Administrative Agent (as the case may be), to the account of the
Administrative Agent


14


        

--------------------------------------------------------------------------------





as identified to the Co-Borrowers from time to time in Dollars and in
immediately available funds not later than 12:00 noon on the date on which such
payment is due (or such other time as provided in this Agreement). Any payment
made after such time on any day shall be deemed received on the Banking Day
after such payment is received. Administrative Agent shall, upon receipt of all
required funds promptly disburse to each Lender each such payment received by
Administrative Agent for such Lender.
2.6.2    Date. Whenever any payment due hereunder shall fall due on a day other
than a Banking Day, such payment shall be made on the next succeeding Banking
Day, and such extension of time shall be included in the computation of interest
or fees, as the case may be, without duplication of any interest or fees so paid
in the next subsequent calculation of interest or fees payable.
2.6.3    Default Interest. Notwithstanding anything to the contrary herein, upon
the occurrence and during the continuation of any Event of Default, the
outstanding principal amount of all overdue Loans and, to the extent permitted
by applicable Legal Requirements, any Call Premium and accrued and overdue but
unpaid interest payments thereon and any accrued and overdue but unpaid fees,
and other overdue amounts hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under applicable Bankruptcy Laws)
payable upon demand at a rate that is (a) 2% per annum in excess of the interest
rate then otherwise payable under this Agreement with respect to the applicable
Loans, or (b) in the case of any such fees and other amounts, at a rate that is
2% per annum in excess of the interest rate then otherwise payable under this
Agreement for with respect to the Loans such fees or other amounts relate
thereto (the “Default Rate”).
2.6.4    Net of Taxes, Etc.  
(a)    Taxes. Any and all payments to or for the benefit of a Credit Party by or
on behalf of any Co-Borrower hereunder or under any other Credit Document shall
be made free and clear of and without deduction or withholding, setoff or
counterclaim of any kind whatsoever of any present or future taxes, levies,
imposts, deductions, charges or withholdings, and all interest, penalties, or
other liabilities with respect thereto ((A) excluding net income, franchise and
branch profits taxes (which exclusions include taxes imposed on or measured by
the net income, net profits or, in the absence of an applicable Change of Law,
capital of such Credit Party, or, in each case, alternative minimum taxes or
taxes imposed in lieu of such taxes) imposed by any jurisdiction or any
political subdivision or taxing authority thereof or therein as a result of a
present or former connection between such Credit Party and such jurisdiction or
political subdivision, unless such connection results solely from such Credit
Party’s executing, delivering or performing its obligations or receiving a
payment under, or enforcing, this Agreement or any Note or other Credit
Document, (B) excluding any U.S. federal withholding tax (i) that is in effect
and would apply to amounts payable hereunder to such Credit Party at the time
such Credit Party becomes a party to this Agreement (or such Credit Party
designates a new lending office) (other than pursuant to an assignment request
by any Co-Borrower under Section 2.10.2) except to the extent that such Credit
Party (or its assignor, if any) was entitled, at the time of the designation of
a new lending office (or


15


        

--------------------------------------------------------------------------------





assignment) to receive additional amounts from any Co-Borrower with respect to
such withholding tax pursuant to this Section 2.6.4(a) or (ii) that is
attributable to a Credit Party’s failure to comply with Section 2.6.4(f) or
Section 2.6.5, (C) excluding any withholding taxes imposed under FATCA and U.S.
backup withholding taxes and (D) excluding any interest or penalties imposed
upon amounts described in (A), (B) or (C) above) (all such non‑excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”) unless required by applicable law. If any
Taxes are required to be deducted or withheld from or in respect of any sum
payable by or on behalf of any Co-Borrower hereunder or under any other Credit
Document to any Credit Party, (i) the sum payable shall be increased as may be
necessary so that after all required deductions or withholdings (including
deductions or withholdings applicable to additional sums payable under this
Section 2.6.4), such Credit Party receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) such
Co-Borrower shall make (or cause to be made) such deductions or withholdings,
and (iii) such Co-Borrower shall pay (or cause to be paid) the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable Legal Requirements. In addition, each Co-Borrower
agrees to timely pay to the relevant Governmental Authority any Other Taxes.
(b)    Tax Indemnity. The Co-Borrowers shall indemnify each Credit Party for and
hold it harmless against the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.6.4) payable or paid by any Credit Party or its Affiliate, or any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority; provided that no
Co-Borrower shall be obligated to indemnify any Credit Party for any penalties,
interest or expenses relating to Taxes or Other Taxes arising from such Credit
Party’s gross negligence or willful misconduct. Each Credit Party agrees to give
written notice to Co-Borrowers of the assertion of any claim against such Credit
Party relating to such Taxes or Other Taxes as promptly as is practicable after
being notified of such assertion, and in no event later than 180 days after the
principal officer of such Credit Party responsible for administering this
Agreement obtains knowledge thereof; provided that any Credit Party’s failure to
notify Co-Borrowers of such assertion within such 180 day-period shall not
relieve any Co-Borrower of its obligation under this Section 2.6.4(b) with
respect to Taxes or Other Taxes, regardless of when they arise, and shall not
relieve such Co-Borrower of its obligation under this Section 2.6.4(b) with
respect to penalties, interest or expenses relating to such Taxes or Other Taxes
and arising prior to the end of such period (unless and to the extent the
Co-Borrower is adversely impacted by such failure), but shall relieve such
Co-Borrower of its obligations under this Section 2.6.4(b) with respect to
penalties, interest or expenses relating to such Taxes or Other Taxes and
incurred between the end of such period and such time as such Co-Borrower
receives notice from such Credit Party as provided herein. Payments by
Co-Borrowers pursuant to this indemnification shall be made within 45 days from
the date such Credit Party makes written demand therefor (submitted through
Administrative Agent), which demand shall be accompanied by a certificate
describing in reasonable detail the basis thereof. Each of the Collateral Agent
and the Depositary Agent shall be an express third party beneficiary of this
Section 2.6.4(b).
(c)    Notice. Within 45 days, after the date of any payment of taxes, Taxes or
Other Taxes by or on behalf of any Co-Borrower pursuant to this Section 2.6.4,
such Co-Borrower


16


        

--------------------------------------------------------------------------------





shall furnish to Administrative Agent, at its address referred to in
Section 11.1, the original or a certified copy of a receipt evidencing payment
thereof or, if such receipt is not obtainable, other evidence of such payment
reasonably satisfactory to Administrative Agent.
(d)    Survival of Obligations. The obligations of each Co-Borrower and each
Credit Party under this Section 2.6.4 shall survive the termination of this
Agreement and the repayment of Co-Borrowers’ Obligations.
(e)    Refunds. If any Credit Party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the applicable
Co-Borrower an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Co-Borrower, upon the
request of such Credit Party, shall repay to such Credit Party the amount paid
over pursuant to this paragraph (e) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Credit Party is later required to repay, such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the Credit Party be required to pay any amount to a Co-Borrower
pursuant to this paragraph (e) the payment of which would place the Credit Party
in a less favorable net after-Tax position than the Credit Party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Credit Party to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Co-Borrower or any other Person. For purposes of this
Section 2.6.4(e), the term “refund” shall include any credits received in lieu
of a refund.
(f)    FATCA. If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to each Co-Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by such
Co-Borrower or Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Co-Borrower or
Administrative Agent as may be necessary for such Co-Borrower and Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.6.4(f), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
2.6.5    Withholding Exemption CertificatesEach Lender upon becoming a Lender
agrees that it will deliver to Administrative Agent and Co-Borrowers


17


        

--------------------------------------------------------------------------------





either (a) if such Lender is a United States person (as such term is defined in
Section 7701(a)(30) of the Code), an executed copy of a United States Internal
Revenue Service Form W‑9, or (b) if such Lender is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code), two duly completed
copies of United States Internal Revenue Service Form W‑8BEN or W-8BEN-E,
W-8EXP, W‑8ECI or W-8IMY or successor applicable form, as the case may be
(certifying therein an entitlement to an exemption from or reduction in, United
States withholding taxes) plus, in the case of a Lender using the so-called
“portfolio interest exemption,” a duly completed and executed non-bank
certificate in the form of Exhibit J, if applicable (a “U.S. Tax Compliance
Certificate”). Each Lender that delivers to Co-Borrowers and Administrative
Agent a Form W-9, W‑8BEN or W-8BEN-E, W-8EXP, W‑8ECI or W-8IMY and a U.S. Tax
Compliance Certificate, as the case may be, pursuant to the preceding sentence
further undertakes to deliver to Co-Borrowers and Administrative Agent further
copies of the Form W-9, W‑8BEN or W-8BEN-E, W-8EXP, W‑8ECI or W-8IMY, or
successor applicable forms, or other manner of certification or procedure, and a
U.S. Tax Compliance Certificate, as the case may be, on or before the date that
any such form or certificate expires or becomes obsolete or within a reasonable
time after gaining knowledge of the occurrence of any event requiring a change
in the most recent forms previously delivered by it, and such extensions or
renewals thereof as may reasonably be requested by any Co-Borrower or
Administrative Agent, certifying in the case of a Form W-9, W‑8BEN or W-8BEN-E,
W-8EXP, W‑8ECI or W-8IMY and a U.S. Tax Compliance Certificate, as the case may
be, that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes, or
at a reduced rate, unless in any such cases any change in treaty, law,
regulation or the circumstance of any Borrower Party or Affiliate of any
Borrower Party (other than an Affiliate that is a Credit Party) or any
designation of a new lending office or assignment described in the exception
contained in clause (B) of Section 2.6.4(a) has occurred prior to the date on
which any such delivery would otherwise be required which renders all such forms
or certificates inapplicable or which would prevent a Lender from duly
completing and delivering any such form or certificate with respect to it and
such Lender advises such Co-Borrower that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax or at a reduced rate. For the avoidance of doubt, however, no Co-Borrower
shall be obligated to pay any additional amounts in respect of United States
federal income tax pursuant to Section 2.6.4 (or make an indemnification payment
pursuant to Section 2.6.4) to any Lender (including any entity to which any
Lender sells, assigns, grants a participation in, or otherwise transfers its
rights under this Agreement) if the obligation to pay such additional amounts
(or such indemnification) would not have arisen but for a failure of such Lender
to comply with its obligations under this Section 2.6.5 to the extent it was
legally able to do so. Notwithstanding any other provision of this
Section 2.6.5, no Person shall be required to deliver any form pursuant to this
Section 2.6.5 that such Person is not legally able to deliver.
2.6.6    [Reserved].


18


        

--------------------------------------------------------------------------------





2.6.7    Defaulting Lender Provisions. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply to the extent permitted by applicable law for
so long as such Lender is a Defaulting Lender:
(a)    Fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 for any period during which such
Lender is a Defaulting Lender (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees).
(b)    [Reserved].
(c)    [Reserved].
(d)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.9 and the definition of “Required Lenders”.
(e)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.2 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.6 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agents under the Credit Documents; (ii) second,
as Co-Borrowers may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; (iii) third, if so determined by the Administrative Agent
and Co-Borrowers, to be held in a deposit account and released pro rata in order
to satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; (iv) fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
(v) fifth, so long as no Default or Event of Default exists, to the payment of
any amounts owing to Co-Borrowers as a result of any then final and
non-appealable judgment of a court of competent jurisdiction obtained by
Co-Borrowers against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction
(provided that, with respect to this clause (vi), if such payment is a
prepayment of the principal amount of any Loans in respect of which a Defaulting
Lender has funded its participation obligations, such payment shall be applied
solely to prepay the Loans of all Non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans owed to such Defaulting Lender). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.6.7 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(f)    [Reserved].


19


        

--------------------------------------------------------------------------------





(g)    If Administrative Agent agrees in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Co-Borrowers
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.7    PRO RATA TREATMENT.
2.7.1    Borrowings, Commitment Reductions, Etc. Except as otherwise provided
herein, (a) each Borrowing consisting of Construction Loans or Term Loans and
each reduction of the Total Construction Loan Commitment and Total Term Loan
Commitment shall be made or allocated among the Lenders pro rata according to
their respective Proportionate Shares of such Loans or Commitments, as the case
may be, (b) each payment of principal of and interest on Construction Loans and
Term Loans (including any Call Premium) shall be made or shared among the
Lenders holding such Loans pro rata according to their respective unpaid
principal amounts of such Loans held by such Lenders and (c) each payment of
Construction Loan Commitment Fees shall be shared among the Lenders pro rata
according to (i) their respective Proportionate Shares of the Commitments held
by such Lenders to which such fees apply and (ii) in respect of each Lender
which becomes a party to this Agreement hereunder after the Closing Date, the
date upon which such Lender so became a party hereunder.
2.7.2    Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of its Loans resulting in such Lender receiving payment in
excess of its pro rata share of the aggregate payments obtained by the Lenders
in respect of the Loans, then such Lender shall forthwith purchase from the
other Lenders such participations in the Loans as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that (a) if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from such Lender shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s Proportionate Share of the applicable Facility (according to
the proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered and (b) the provisions of this paragraph shall not be
construed to apply to (i) any payment made by Co-Borrowers pursuant to and in
accordance with the express


20


        

--------------------------------------------------------------------------------





terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Co-Borrower or any
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Co-Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.7.2 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender was the
direct creditor of Co-Borrowers in the amount of such participation.

2.8    CHANGE OF CIRCUMSTANCES.
2.8.1    [Reserved].
2.8.2    [Reserved].
2.8.3    Increased Costs. If any Change of Law occurring after the Closing Date:
(a)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances or loans by, or
any other acquisition of funds by any Lender;
(b)    shall impose on any Lender any other condition, cost or expense (other
than taxes) affecting this Agreement or any Loan or Commitment made by such
Lender; or
(c)    shall subject any Lender to any taxes on its capital reserves, deposit or
other similar requirement reasonably attributable to or directly related to this
Agreement or any Loan made by it, but excluding any Taxes or Other Taxes, in
each case, that are indemnified pursuant to Section 2.6.4 and taxes expressly
excluded from the definition of “Taxes” pursuant to Section 2.6.4(a),
and the effect of any of the foregoing is to increase the cost to such Lender of
making (subject to the limitations in Section 9.12) or maintaining any such Loan
or Commitment in respect thereof or to reduce any amount receivable by such
Lender, then Co-Borrowers shall from time to time, within 30 days after demand
by such Lender, pay to such Lender additional amounts sufficient to reimburse
such Lender for such increased costs or to compensate such Lender for such
reduced amounts. A certificate of a Lender setting forth in reasonable detail
the amount of such increased costs or reduced amounts and the basis for
determination of such amount, submitted by such Lender to Co-Borrowers, shall,
in the absence of manifest error, be conclusive and binding on Co-Borrowers as
to the amount of such increased costs or reduced amounts for purposes of this
Agreement.
2.8.4    Capital Requirements. If any Lender determines that any Change of Law
occurring after the Closing Date regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on the capital


21


        

--------------------------------------------------------------------------------





or liquidity of such Lender, or the Lending Office of such Lender, or such
Lender’s Parent Company, if any, as a consequence of the Loan or the Commitments
to a level below that which such Lender or such Lender’s Parent Company could
have achieved but for such Change of Law (taking into account such Lender’s or
such Person’s policies with respect to capital or liquidity adequacy), then
Co-Borrowers shall pay to such Lender or such Person, within 30 days after
delivery of demand by such Lender or such Person, such amounts as such Lender or
such Person shall reasonably determine are necessary to compensate such Lender
or such Person for the increased costs to such Lender or such Person of such
increased capital or liquidity. A certificate of such Lender or such Person,
setting forth in reasonable detail the computation of any such increased costs
and the basis for such determination, excluding any information that is legally
restricted from being disclosed to the Co-Borrowers, delivered to Co-Borrowers
by such Lender or such Person shall, in the absence of manifest error, be
conclusive and binding on Co-Borrowers as to the amount of such increased costs
or reduced amounts for purposes of this Agreement.
2.8.5    Notice; Participating Lenders’ Rights. Each Lender shall notify
Co-Borrowers of any event occurring after the Closing Date that will entitle
such Lender to compensation pursuant to this Section 2.8, promptly, and in no
event later than 180 days after the principal officer of such Lender responsible
for administering this Agreement obtains knowledge thereof; provided that any
Lender’s failure to notify Co-Borrowers within such 180 day period shall not
relieve any Co-Borrower of its obligation under this Section 2.8 with respect to
claims arising prior to the end of such period, but shall relieve such
Co-Borrower of its obligations under this Section 2.8 with respect to the time
between the end of such period and such time as such Co-Borrower receives notice
from the indemnitee as provided herein; and provided, further, that if the
Change of Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof. No Person purchasing from a Lender a
participation in any Commitment (as opposed to an assignment) shall be entitled
to any payment from or on behalf of Co-Borrowers pursuant to Section 2.8.3 or
Section 2.8.4 which would be in excess of the applicable proportionate amount
(based on the portion of the Commitment in which such Person is participating)
which would then be payable to such Lender if such Lender had not sold a
participation in that portion of the Commitment.

2.9    [RESERVED].

2.10    ALTERNATE OFFICE; MINIMIZATION OF COSTS.
2.10.1    [Reserved].
2.10.2    If and with respect to each occasion that any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.9 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
a Lender either makes a demand for compensation pursuant to Sections 2.6.4,
2.8.3 or 2.8.4 or a Lender


22


        

--------------------------------------------------------------------------------





is a Defaulting Lender, then Co-Borrowers may, at their sole expense, upon at
least five Banking Days prior irrevocable written notice to each of such Lender
and Administrative Agent, in whole permanently replace all of the Loans and
Commitments of such Lender and require such Lender to assign and delegate all of
its interests, rights (other than its existing rights to payments pursuant to
Sections 2.6.4, 2.8.3 and 2.8.4) and obligations under this Agreement and the
related Credit Documents. Such replacement Lender shall upon the effective date
of replacement purchase Co-Borrowers’ Obligations hereunder owed to such
replaced Lender for the aggregate amount thereof and shall thereupon for all
purposes become a “Lender” hereunder. Such notice from Co-Borrowers shall
specify an effective date for the replacement of such Lender’s Loans and
Commitments, which date shall not be later than the fourteenth day after the day
such notice is given. On the effective date of any replacement of such Lender’s
Loans and Commitments pursuant to this Section 2.10.2, Co-Borrowers shall pay to
Administrative Agent for the account of such Lender (a) any fees due to such
Lender to the date of such replacement, (b) the principal of and accrued
interest on the principal amount of outstanding Loans held by such Lender to the
date of such replacement (such amount to be represented by the purchase of
Co-Borrowers’ Obligations hereunder of such replaced Lender by the replacing
Lender and not as a prepayment of such Loans) plus (other than in connection
with a replacement of a Defaulting Lender) the applicable Call Premium (if any)
determined for the replacement date with respect to such assigned Loans and
(c) the amount or amounts due to such Lender pursuant to each of Sections 2.6.4,
2.8.3, and 2.8.4, as applicable, and any other amount then payable hereunder to
such Lender. Upon the effective date of the purchase of any Lender’s Loans owed
to such Lender and termination of such Lender’s Commitments pursuant to this
Section 2.10.2, such Lender (the “Terminated Lender”) shall cease to be a Lender
hereunder. No such termination of any such Terminated Lender’s Commitments and
the purchase of such Terminated Lender’s Loans pursuant to this Section 2.10.2
shall affect (i) any liability or obligation of Co-Borrowers or any other Lender
to such Terminated Lender, or any liability or obligation of such Terminated
Lender to any Co-Borrower or any other Lender, which accrued on or prior to the
date of such termination, or (ii) such Terminated Lender’s rights hereunder in
respect of any such liability or obligation. Nothing in this Section shall be
deemed to prejudice any rights that any Co-Borrower may have against any Lender
that is a Defaulting Lender.
2.10.3    Upon written notice to Administrative Agent, any Lender may designate
a Lending Office other than the Lending Office most recently designated to
Administrative Agent and may assign all of its interests under the Credit
Documents and its Notes (if any) to such Lending Office; provided that such
designation and assignment do not at the time of such designation and assignment
increase the liability or the reasonably foreseeable liability of Co-Borrowers
under Section 2.6.4, 2.8.3 or 2.8.4 or otherwise cause Co-Borrowers to breach
any applicable law.

2.11    CO-BORROWERS.


23


        

--------------------------------------------------------------------------------





2.11.1    Joint and Several Liability. Each Borrower Party agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Administrative Agent and the Lenders the prompt payment and performance of,
all Obligations and all agreements under the Credit Documents. Each Borrower
Party agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Discharge of Second Lien Secured Obligations, and that such
obligations are absolute and unconditional, irrespective of (i) the genuineness,
validity, regularity, enforceability, subordination, or any future modification
of, or change in, any Obligations or Credit Document, or any other document,
instrument, or agreement to which any Borrower Party is or may become a party or
be bound; (ii) the absence of any action to enforce this Agreement (including
this Section) or any other Credit Document, or any waiver, consent, or
indulgence of any kind by Administrative Agent or any Lender with respect
thereto; (iii) the existence, value, or condition of, or failure to perfect a
Lien, or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Administrative Agent
or any Lender in respect thereof (including the release of any security or
guaranty); (iv) the insolvency of any Borrower Party; (v) any election by
Administrative Agent or any Lender in a Bankruptcy Event for the application of
Section 1111(b)(2) of the Bankruptcy Code or any provision of comparable state
law; (vi) any borrowing or grant of a Lien by any other Borrower Party, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of Administrative Agent or any Lender
against any Credit Party for the repayment of any Obligations under Section 502
of the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except Discharge of Second Lien Secured Obligations.
2.11.2    Waivers.
(a)    Each Co-Borrower expressly waives all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
the Administrative Agent or any other Secured Party to marshal assets or to
proceed against any Borrower Party, other Person, or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Co-Borrower. Each Co-Borrower waives all defenses available to a surety,
guarantor, or accommodation co-obligor other than Discharge of Second Lien
Secured Obligations. It is agreed among each Co-Borrower, the Administrative
Agent and the Lenders that the provisions of this Section 2.11 are of the
essence of the transaction contemplated by the Credit Documents and that, but
for such provisions, the Administrative Agent and the Lenders would decline to
make Loans. Each Co-Borrower acknowledges that its guaranty pursuant to this
Section 2.11 is necessary to the conduct and promotion of its business and can
be expected to benefit such business.
(b)    Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 2.11. If, in taking any
action in connection with the exercise of any rights or remedies, the


24


        

--------------------------------------------------------------------------------





Administrative Agent or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Borrower Party or
other Person, whether because of any applicable law pertaining to “election of
remedies” or otherwise, each Co-Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower Party might otherwise have had. Any election of
remedies that results in denial or impairment of the right of Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower Party
shall not impair any Co-Borrower’s obligation to pay the full amount of the
Obligations. Each Co-Borrower waives all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Co-Borrower’s rights of subrogation against any other Person.
2.11.3    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Co-Borrower’s
liability under this Section 2.11 shall be limited to the greater of (A) all
amounts for which such Co-Borrower is primarily liable, as described below and
(B) such Co-Borrower’s Allocable Amount.
(b)    If any Co-Borrower makes a payment under this Section 2.11 of any
Obligations (other than amounts for which such Co-Borrower is primarily liable)
(a “Co-Borrower Payment”) that, taking into account all other Co-Borrower
Payments previously or concurrently made by any other Co-Borrower, exceeds the
amount that such Co-Borrower would otherwise have paid if each Co-Borrower had
paid the aggregate Obligations satisfied by such Co-Borrower Payments in the
same proportion that such Co-Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Co-Borrowers, then such Co-Borrower shall be entitled
to receive contribution and indemnification payments from, and to be reimbursed
by, the other Co-Borrower for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately before such Co-Borrower
Payment. The “Allocable Amount” for any Co-Borrower shall be the maximum amount
that could then be recovered from such Co-Borrower under this Section 2.11
without rendering such payment voidable under Section 548 of the Bankruptcy Code
or under any other applicable Bankruptcy Law.
(c)    Nothing contained in this Section 2.11 shall limit the liability of any
Co-Borrower to pay Loans made directly or indirectly to that Co-Borrower
(including Loans advanced to any other Co-Borrower and then remade or otherwise
transferred to, or for the benefit of, such Co-Borrower) and all accrued
interest, fees, expenses, and other related Obligations with respect thereto,
for which such Co-Borrower shall be primarily liable for all purposes hereunder.
The Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and to restrict the disbursement and use of such
Loans to such Co-Borrower.
2.11.4    Joint Enterprise. Each Co-Borrower has requested that the Agent and
the Lenders make this credit facility available to Co-Borrowers on a combined
basis, to finance Co-Borrowers’ business most efficiently and economically.
Co-Borrowers’ business is a mutual and collective enterprise, and Co-Borrowers
believe that combination of their credit facilities will enhance the borrowing
power of each Co-Borrower and ease the administration of their relationship with
credit providers


25


        

--------------------------------------------------------------------------------





(including the Agent and the Lenders), all to the mutual advantage of
Co-Borrowers. Co-Borrowers acknowledge and agree that Agent and Lenders’
willingness to extend credit to Co-Borrowers and to administer the Collateral on
a combined basis, as set forth herein, is done solely as an accommodation to
Co-Borrowers and at Co-Borrowers’ request.
2.11.5    Administrative Borrower; Allocation of Loans. Each of GasCo and
Holdings hereby appoints PowerCo as its agent, attorney-in-fact and
representative for all purposes under the Credit Documents, including for (i)
making any borrowing requests or other requests required under this Agreement,
(ii) the giving and receipt of notices by and to the Co-Borrowers under this
Agreement, (iii) the delivery of all documents, reports, financial statements
and written materials required to be delivered by the Co-Borrowers under this
Agreement, and (iv) all other purposes incidental to any of the foregoing.
PowerCo hereby accepts such appointment. GasCo and each other Borrower Party
agree that any action taken by PowerCo as the agent, attorney-in-fact and
representative of such Borrower Party shall be binding upon such Borrower Party
to the same extent as if directly taken by any of them. The Administrative Agent
and the Lenders may give any notice to, or communication with, a Borrower Party
hereunder or under any other Credit Document to or with PowerCo on behalf of
such Borrower Party. Each Borrower Party agrees that any notice, election,
communication, representation, agreement, or undertaking made on its behalf by
PowerCo shall be binding upon and enforceable against it. The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, the terms of this Section 2.11.5; provided that
nothing contained herein shall limit the effectiveness of, or the right of the
Administrative Agent or any Lender to rely upon, any notice (including without
limitation a borrowing or conversion notice), instrument, document, certificate,
acknowledgment, consent, direction, certification or any other action delivered
by any Borrower Party pursuant to this Agreement or any other Credit Document.
The Loans shall be made to PowerCo as borrower unless a different allocation of
the Loans as between PowerCo and GasCo with respect to any borrowing hereunder
is included in the applicable Notice of Borrowing delivered pursuant to Section
2.1.1(b).
2.11.6    Obligations Absolute. Each Co-Borrower hereby waives, for the benefit
of Administrative Agent and Lenders: (a) any right to require the Administrative
Agent or any other Secured Party, as a condition of payment or performance by
such Co-Borrower, to (i) proceed against the other Co-Borrower, any other
Borrower Party or any other Person, (ii) proceed against or exhaust any security
held from the other Co-Borrower, any other Borrower Party or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Administrative Agent, any Lender or any Secured Party
in favor of the other Co-Borrower or any other Person, or (iv) pursue any other
remedy in the power of Administrative Agent or any other Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the other Co-Borrower or any
other Borrower Party including any defense based on or arising out of the lack
of validity or the unenforceability of the Obligations or any agreement


26


        

--------------------------------------------------------------------------------





or instrument relating thereto or by reason of the cessation of the liability of
the other Co-Borrower or any other Borrower Party from any cause other than
payment in full of the Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon the Administrative Agent’s or any other
Secured Party’s errors or omissions in the administration of the Obligations,
except behavior which amounts to bad faith, gross negligence or willful
misconduct; (e) (i) any legal or equitable discharge of such Co-Borrower’s
obligations hereunder (other than Discharge of Second Lien Secured Obligations),
(ii) the benefit of any statute of limitations affecting such Co-Borrower’s
liability hereunder or the enforcement hereof, (iii) any defense of set offs,
recoupments and counterclaims that may be asserted against any Lender or any
Agent in respect of the Obligations, and (iv) promptness, diligence and any
requirement that Administrative Agent or any other Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under the other Credit Documents or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to any Co-Borrower and notices of any of the matters
referred to in the Guaranty and Security Agreement and any right to consent to
any thereof; and (g) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

2.12    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
i.    a reduction in full or in part or cancellation of any such liability;
ii.    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


27


        

--------------------------------------------------------------------------------





iii.    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority,
in each case, to the extent that, at the time, the foregoing shall be the
general policy or practice of such EEA Financial Institution with respect to
similarly situated customers under comparable provisions of similar agreements;
provided that nothing in this Section 2.12 shall require any EEA Financial
Institution to disclose any confidential information related to similarly
situated customers, comparable provisions of similar agreements or otherwise.

ARTICLE 3
CONDITIONS PRECEDENT

3.1    CONDITIONS PRECEDENT TO THE CLOSING DATE. The effectiveness of the
Commitments and the occurrence of the Closing Date is subject to the prior
satisfaction of each of the following conditions (unless waived in writing by
Administrative Agent with the consent of each Lender):
3.1.1    Resolutions. Delivery to the Administrative Agent of a copy of one or
more resolutions or other authorizations, in form and substance satisfactory to
each Lender, of each Borrower Party, certified by a Responsible Officer of such
Borrower Party as being in full force and effect on the Closing Date,
authorizing, in the case of Co-Borrowers only, the Borrowings herein provided
for, and, in the case of other Borrower Parties only, the granting of the Liens
or the incurrence of guarantee or contribution obligations under the Collateral
Documents to which such Person is a party entered into on or prior to the
Closing Date and, in the case of all Borrower Parties, delivery and performance
of the Operative Documents to which such Person is a party entered into on or
prior to the Closing Date and any instruments or agreements required thereunder.
3.1.2    Incumbency. Delivery to the Administrative Agent of a certificate, in
form and substance satisfactory to the Lenders, from each Borrower Party signed
by an appropriate Responsible Officer of each such Borrower Party and dated as
of the Closing Date, as to the incumbency of the natural Persons authorized to
execute and deliver the Credit Documents to which such Borrower Party entered
into on or prior to the Closing Date and any instruments or agreements required
thereunder.
3.1.3    Formation Documents. Delivery to the Administrative Agent of (a) a copy
of the articles of incorporation, certificate of incorporation, certificate of
formation, charter or other state certified constituent documents of each
Borrower Party, certified by the secretary of state of such Borrower Party’s
state of incorporation or formation, as applicable, and (b) a copy of the
bylaws, limited liability company operating agreement or other comparable
constituent documents, if applicable, of each Borrower Party, certified by a
Responsible Officer of such Borrower Party as being true, correct and complete
on the Closing Date.


28


        

--------------------------------------------------------------------------------





3.1.4    Good Standing Certificates. Delivery to the Administrative Agent of
good standing certificates in a form customarily issued by the secretary of
state of the state in which each Borrower Party is formed or incorporated, as
applicable, in each case dated a date reasonably close prior to the Closing
Date.
3.1.5    Credit Documents, Closing Date Permitted Commodity Hedge Agreements and
Project Documents. Delivery to the Administrative Agent of (a) executed original
counterparts of this Agreement and each other Credit Document to be executed on
or prior to the Closing Date (and any supplements or amendments thereto), all of
which shall be in form and substance satisfactory to the Lenders, (b) a true,
correct and complete copy of each Closing Date Permitted Commodity Hedge
Agreement and each Major Project Document (other than Major Project Documents
expressly contemplated herein to be executed and delivered after the Closing
Date, including the O&M Agreement and the Interconnection Construction Service
Agreement) (together with any supplements or amendments thereto), which Closing
Date Permitted Commodity Hedge Agreement and Major Project Documents shall be in
form and substance satisfactory to the Lenders and certified by a Responsible
Officer of each Co-Borrower party thereto as being true, complete and correct
and in full force and effect on the Closing Date pursuant to the certificate
delivered pursuant to Section 3.1.6 and (c) Consents, dated on or prior to the
Closing Date, in respect of (i) each of the Closing Date Permitted Commodity
Hedge Agreements and (ii) each of the Major Project Documents listed on Exhibit
E-2, which Consents shall be in form and substance acceptable to the Lenders and
the Collateral Agent. Co-Borrowers shall have delivered (or will deliver
substantially concurrently with the Closing Date) evidence reasonably
satisfactory to the Lenders that all actions to be taken and deliverables to be
provided to the counterparties under Part 3 of the ISDA Schedule with respect to
each Closing Date Permitted Commodity Hedge Agreement have been completed and
such conditions have been satisfied on or prior to the Closing Date (or will be
completed and such conditions satisfied substantially concurrently with the
Closing Date).
3.1.6    Closing Certificate. Delivery to the Administrative Agent of a
certificate, dated as of the Closing Date, duly executed by a Responsible
Officer of each Co-Borrower, in substantially the form of Exhibit F‑1.
3.1.7    Legal Opinions. Delivery to the Administrative Agent of legal opinions,
in form and substance acceptable to the Administrative Agent and the Required
Lenders, of (a) Cravath, Swaine & Moore LLP, New York counsel to the Borrower
Parties, dated the date hereof and addressed to each Agent and the Lenders, (b)
Vorys, Sater, Seymour and Pease LLP, Ohio counsel to PowerCo, dated the date
hereof and addressed to each Agent and the Lenders, (c) Morgan, Lewis & Bockius
LLP, counsel to the Borrower Parties, dated the date hereof and addressed to
each Agent and the Lenders, as to certain FERC matters, (d) Steptoe & Johnson
PLLC, counsel to the Borrower Parties, dated the date hereof and addressed to
each Agent and the Lenders and (e) Taft Stettinius & Hollister LLP, counsel to
the Borrower Parties, dated the date


29


        

--------------------------------------------------------------------------------





hereof and addressed to each Agent and the Lenders, which opinions shall each
permit the Lenders to disclose such opinion to applicable Governmental
Authorities.
3.1.8    Report of Insurance Consultant. Delivery to the Administrative Agent of
the Insurance Consultant Report, in form and substance satisfactory to the
Lenders, along with a reliance letter permitting the Administrative Agent and
the Credit Parties to rely on such report subject to the limitations set forth
in such reliance letter.
3.1.9    Insurance. Insurance complying with terms and conditions set forth in
Exhibit K shall be in full force and effect and the Administrative Agent and the
Insurance Consultant shall have received (a) a certificate from each
Co-Borrower’s insurance broker(s), dated as of the Closing Date and in form and
substance satisfactory to the Lenders, (i) identifying underwriters, type of
insurance, insurance limits and policy terms, (ii) listing the endorsements
required as set forth in Exhibit K, (iii) describing the insurance obtained and
(iv) stating that such insurance is in full force and effect and that all
premiums then due thereon have been paid and/or confirming that such premiums
are included in the Funds Flow Memorandum and that, in the opinion of such
broker(s), such insurance complies with the terms and conditions set forth in
Exhibit K, and (b) copies of all policies evidencing such insurance, if
available on the Closing Date, or a binder, commitment or certificates signed by
the insurer or a broker authorized to bind the insurer, each in form and
substance satisfactory to the Lenders.
3.1.10    Reports of the Independent Engineer, Market Consultant, Petroleum
Engineer, Transmission Consultant and PCB Consultant. Delivery to the
Administrative Agent, in each case in form and substance satisfactory to each
Lender, of (i) the Independent Engineer Report, along with a use of work product
agreement permitting the Administrative Agent and the Credit Parties to rely on
such Independent Engineer Report subject to the limitations set forth in such
use of work product agreement, (ii) the Market Consultant’s Report, along with a
reliance letter permitting the Administrative Agent and the Credit Parties to
rely on such Market Consultant’s Report subject to the limitations set forth in
such reliance letter, (iii) the Reserve Report, along with use of work product
agreements permitting the Administrative Agent and the Credit Parties to rely on
such Reserve Report subject to the limitations set forth in such use of work
product agreements, (iv) the Transmission Consultant Report, along with a use of
work product agreement permitting the Administrative Agent and the Credit
Parties to rely on such Transmission Consultant Report subject to the
limitations set forth in such use of work product agreement and (v) the PCB
Report, along with a reliance letter permitting the Administrative Agent and the
Credit Parties to rely on such PCB Report subject to the limitations set forth
in such reliance letter.
3.1.11    Environmental Assessment. Delivery to the Administrative Agent of a
“Phase I” environmental site assessment (dated no earlier than six months prior
to the Closing Date) with respect to the Generating Project Site prepared by the
Environmental Consultant, in form and substance satisfactory to each Lender,
together


30


        

--------------------------------------------------------------------------------





with a reliance letter permitting the Administrative Agent and the Credit
Parties to rely on such environmental site assessments subject to the
limitations set forth in such reliance letter.
3.1.12    Financial Statements. Delivery to the Administrative Agent of an
accurate and complete copy of the unaudited balance sheet of Holdings and the
Co-Borrowers (on a consolidated basis) at September 30, 2018, and the unaudited
consolidated statements of operations, comprehensive loss and cash flow of
Holdings and the Co-Borrowers for the fiscal quarter then ended, together with a
certificate from a Responsible Officer thereof, dated as of the Closing Date and
in substantially the form of Exhibit F‑1.
3.1.13    Collateral; Filings and Recordings.
(a)    Collateral Agent shall have been granted on the Closing Date (other than
in respect of the Mortgaged Property, Liens in respect of which shall be granted
upon the recording of the Mortgages in the filing office identified in Exhibit D
as soon as reasonably practicable on or after the Closing Date but for which
(except with respect to any Mortgage over mineral interests) gap title insurance
coverage shall be available on the Closing Date), for the benefit of the Secured
Parties, second priority perfected Liens on the Collateral (subject only to
Permitted Liens).
(b)    The Pledged Equity shall have been duly and validly pledged under the
Guaranty and Security Agreement to Collateral Agent, for the benefit of the
Secured Parties, and certificates and instruments representing the Pledged
Equity, accompanied by instruments of transfer indorsed in blank, shall be in
the actual possession of the “Collateral Agent” under, and as defined in, the
First Lien Credit Agreement (the “First Lien Collateral Agent”), subject to the
terms of the Intercreditor Agreement.
(c)    Delivery to the Administrative Agent of:
i.    appropriately completed UCC financing statements (Form UCC‑l), which have
been duly authorized for filing by the appropriate Person, naming each
Co-Borrower and Holdings as debtors and Collateral Agent as secured party, in
form appropriate for filing under each jurisdiction as may be necessary to
perfect the security interests purported to be created by the Collateral
Documents, covering the applicable Collateral;
ii.    copies of UCC, judgment lien, tax lien and litigation lien search
reports, which reports will be dated a recent date acceptable to the
Administrative Agent, listing all effective financing statements that name a
Co-Borrower or Holdings as debtor and that are filed in the jurisdictions in
which the UCC-1 financing statements will be filed in respect of the Collateral,
none of which shall cover the Collateral except to the extent evidencing
Permitted Liens;
iii.    appropriately completed copies of all other recordings and filings of,
or with respect to, the Collateral Documents as may be necessary to perfect the
security interests purported to be created by the Collateral Documents or as may
otherwise be reasonably requested by the Administrative Agent; and


31


        

--------------------------------------------------------------------------------





iv.    evidence that all other actions necessary to perfect and protect the
security interests purported to be created by the Collateral Documents entered
into on or prior to the Closing Date or as may otherwise be reasonably requested
by the Administrative Agent and have been taken or will be taken on the Closing
Date.
3.1.14    Base Case Projections. Delivery to the Administrative Agent of (a) the
Base Case Projections in form and substance satisfactory to the Lenders, which
Base Case Projections shall demonstrate compliance, as of the Closing Date, with
the Debt Sizing Criteria and with the First Lien Debt Sizing Criteria; provided
that if the weighted average price per megawatt-hour under the Closing Date
Permitted Commodity Hedge Agreements through the maturity of each Closing Date
Permitted Commodity Hedge Agreement is less than $27.25 the Co-Borrowers shall
re-run the Base Case Projections (as so re-run, the “Debt Resizing Projections”)
on the Closing Date taking into account the actual average price per
megawatt-hour through maturity of each Closing Date Permitted Commodity Hedge
Agreement under such Closing Date Permitted Commodity Hedge Agreements, and
shall (i) increase the cash common equity contributions deposited into the
Construction Account pursuant to Section 3.1.26, and (ii) reduce the Term Loan
Commitments and the Second Lien Loan Commitments, in each case so that after
giving effect to such increase in cash common equity contributions and decrease
in the Term Loan Commitments and the Second Lien Loan Commitments, the Debt
Sizing Criteria and the First Lien Debt Sizing Criteria are satisfied on the
Closing Date, and (b) an updated Exhibit L in form and substance satisfactory to
the Lenders (which updated Exhibit L shall replace in its entirety any
previously delivered Exhibit L). The Administrative Agent, the Co-Borrowers and
the Lenders shall make such administrative amendments to this Agreement as are
necessary to reflect such increased equity and decreased Term Loan Commitments
in connection with any Debt Resizing Projections.
3.1.15    A.L.T.A. Surveys. The Administrative Agent and Collateral Agent shall
have received an A.L.T.A. survey of the Site except that with respect to
easements benefitting the Site, such survey may not be A.L.T.A. so long as it is
of a quality acceptable to the Title Insurer for purposes of insuring such
easements; such survey shall be reasonably current and in form and substance
satisfactory to the Lenders and the Title Insurer, shall be certified to
Co-Borrowers, Administrative Agent, Collateral Agent and the Title Insurer by a
surveyor licensed in the state where the Project is located and satisfactory to
the Lenders, and shall show, among other things, (a) as to the Site, the
location and dimensions thereof (including (i) the location of all means of
access thereto and all recorded easements or encumbrances relating thereto, and
(ii) the perimeter within which all visible improvements are located), (b) the
existing utility facilities servicing the Project (including water, electricity,
fuel, telephone, sanitary sewer and storm water distribution and detention
facilities), (c) other than Permitted Liens, that no existing improvements
encroach or interfere with adjacent property or existing easements or other
rights (whether on, above or below ground), and that there are no material gaps,
gores, projections, protrusions or other material survey defects, (d) whether
the Site or the Easements, or any portion thereof, are located in a special


32


        

--------------------------------------------------------------------------------





flood hazard zone and (e) no other matters constituting a defect in title other
than Permitted Liens; provided that the matters described in clauses (a)(ii)
and (d) above may be shown by separate maps, surveys or other information
satisfactory to the Lenders, and (except as described in clause (a)(ii) above)
the surveyor shall not be required to certify as to the location of any
easements, improvements, encroachments utilities or other matters which do not
exist as of the Closing Date.
3.1.16    Title Policy.
(a)    Delivery to Collateral Agent of an A.L.T.A. Loan Policy - 2006 extended
coverage policy of title insurance (the “Title Policy”) insuring that each
Mortgage (except any Mortgage over mineral interests) creates a valid second
priority Lien for the benefit of Collateral Agent on that portion of the
Mortgaged Property that consists of land and improvements which constitute real
property under applicable law, subject only to such title exceptions as are
acceptable to the Lenders, and otherwise in form and substance satisfactory to
the Lenders, together with such endorsements thereto as are reasonably required
by the Lenders and available in the state where the Project is located, dated as
of the Closing Date (or the unconditional and irrevocable commitment of the
Title Insurer to issue such Title Policy), in an amount equal to 65% of the
Total Term Loan Commitment.
(b)    The Administrative Agent shall have received evidence satisfactory to it
that all premiums in respect of the Title Policy, all charges for mortgage
recording taxes in connection with the recordation of the Mortgages, and all
related expenses, if any, have been paid or will be paid on the Closing Date.
3.1.17    Compliance with Flood Laws. With respect to the Site and the
Easements, the following:
(a)    A completed “life of loan” Federal Emergency Management Agency Standard
Flood Hazard Determination;
(b)    If any improvement to the Site or the Easements is located in a special
flood hazard area, a notification thereof to Co-Borrowers from the
Administrative Agent (the “Co-Borrowers Flood Notice”), and (if applicable) the
Co-Borrowers Flood Notice shall contain a notification to Co-Borrowers that
flood insurance coverage under the National Flood Insurance Program (“NFIP”) is
not available because the community does not participate in the NFIP;
(c)    Documentation evidencing each Co-Borrower’s receipt of the Co-Borrowers
Flood Notice (e.g., countersigned Co-Borrowers Flood Notice, return receipt of
certified U.S. Mail, or overnight delivery); and
(d)    If the Co-Borrowers Flood Notice is required to be given and flood
insurance is available in the community in which the Site or the Easements is
located, a copy of one of the following: the flood insurance policy,
Co-Borrowers’ application for a flood insurance policy plus proof of premium
payment or inclusion of such premium payment in the Funds Flow Memorandum, a
declaration page confirming that flood insurance has been provided as a separate
policy or within


33


        

--------------------------------------------------------------------------------





the property insurance program for the Project, or such other evidence of flood
insurance satisfactory to the Administrative Agent and the Lenders. To the
extent that any improvement to the Site or the Easements is located in a special
flood hazard area, such flood insurance arranged by Co-Borrowers shall be in an
amount at least equivalent to the amount available under the NFIP.
3.1.18    Representations and Warranties. Each representation and warranty of
each Borrower Party under the Credit Documents to which it is a party shall be
true and correct as of the Closing Date, unless such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct as of such earlier date).
3.1.19    No Default. No Event of Default or Inchoate Default shall have
occurred and be continuing as of the Closing Date.
3.1.20    Establishment of Accounts. The Depositary Accounts required to be open
as of the Closing Date under the Depositary Agreement shall have been opened.
3.1.21    Regulatory Status and Market Status. Delivery to the Administrative
Agent of a copy of a notice of self-certification filed at FERC demonstrating
that PowerCo is an Exempt Wholesale Generator.
3.1.22    Necessary Project Permits.
(a)    Delivery to the Administrative Agent of a copy of each Applicable Permit
set forth on Exhibit G-1(a), and each such Applicable Permit shall be in form
and substance satisfactory to each Lender.
(b)    Except as disclosed in Exhibit G-1(a), the Applicable Permits set forth
on Exhibit G-1(a) shall have been issued and be in full force and effect in all
material respects and not be subject to current legal proceedings or to any
Unsatisfied Conditions that would reasonably be expected to have a Material
Adverse Effect, and all applicable administrative and statutory appeal periods
with respect thereto shall have expired. The Applicable Permits set forth on
Exhibit G-1(a) shall not be subject to any restriction, condition, limitation or
other provision which would reasonably be expected to have a Material Adverse
Effect or result in the Project being operated in a manner substantially
inconsistent with the assumptions underlying the Base Case Projections.
3.1.23    Construction Budget and Project Schedule; Sources and Uses. The
Administrative Agent shall have received (i) the Construction Budget, (ii) the
Project Schedule, and (iii) a sources and uses of funds demonstrating that the
Construction Facility and the First Lien Loan Commitments, together with the
equity contributions on the Closing Date and projected revenues from the
Production Project, are sufficient to fund anticipated remaining Project Costs,
each of which shall be satisfactory to the Lenders.


34


        

--------------------------------------------------------------------------------





3.1.24    Subordination Agreement. The Subordination Agreement shall have been
duly recorded and filed (or will be recorded and filed substantially
concurrently with the Closing Date) within the applicable land records of each
county or jurisdiction in which any of the Gasco JDA Subject Property or any of
the Gasco JOA Subject Property (each as defined in the Subordination Agreement)
is located.
3.1.25    U.S.A. Patriot Act; Beneficial Ownership Regulation. Each Agent and
Lender shall have received, at least five Banking Days prior to the Closing Date
so long as such request was made no less than ten Banking Days prior to the
Closing Date, (a) all documentation and other information required by bank
regulatory authorities and reasonably requested by it under applicable “know
your customer” laws, AML Laws, Sanctions and Anti-Terrorism Laws, including the
USA Patriot Act (2001 H.R. 3162 (signed into law October 26, 2001)) (the “Act”),
(b) if any Co-Borrower qualifies as a “legal entity customer” within the meaning
of the Beneficial Ownership Regulation, a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation (in the form
approved by the LSTA) for such Co-Borrower (the “Beneficial Ownership
Certification”) and (c) a duly executed copy of each Co-Borrower’s IRS Form W-9
or such other applicable IRS Form.
3.1.26    Equity Contributions. On or prior to the Closing Date, the Borrower
Parties shall have caused one or more parent companies of Holdings to have
deposited cash common equity contributions to Holdings and, in turn, Holdings
shall have contributed such amounts to the Co-Borrowers, and such amounts in an
aggregate amount equal to $49,242,000, plus any additional amount required in
connection with any Debt Resizing Projections, shall have been deposited in the
Construction Account, and such amounts in an aggregate amount equal to
$20,000,000 shall have been deposited in the Contingent Equity Account, in each
case under the Depositary Agreement.


3.1.27    Water Line Easement and Operating Agreement. The Water Line Easement
and Operating Agreement or memorandum thereof shall have been duly recorded and
filed (or will be recorded and filed substantially concurrently with the Closing
Date) within the land records of Monroe County, Ohio in which the Easement Area
(as defined in the Water Line Easement and Operating Agreement) is located.
3.1.28    Payment of Fees. All taxes, fees and other costs payable in connection
with the execution, delivery, recordation and filing of the Credit Documents and
due on the Closing Date shall have been paid in full or provided for (including
out of the proceeds of the Construction Loans on the Closing Date). Co-Borrowers
shall have paid (or caused to be paid) or shall pay out of the proceeds of the
Construction Loans on the Closing Date all outstanding amounts due as of the
Closing Date and owing to (a) the Lenders, Administrative Agent, Collateral
Agent or the Arranger under any fee or other letter, including without
limitation the Fee Letters or pursuant to Section 2.3.1, (b) the Lenders’
attorneys and consultants (including the Independent Consultants) and the Title
Insurer for all services rendered and billed prior to the Closing Date, (c) the


35


        

--------------------------------------------------------------------------------





Depositary Agent under the Depositary Agreement, (d) the attorneys for the
Collateral Agent and/or the Depositary Agent and (e) Administrative Agent for
any other amounts required to be paid or deposited by Co-Borrowers on the
Closing Date.
3.1.29    First Lien Credit Documents. The Co-Borrowers shall have delivered to
the Administrative Agent fully-executed copies of all First Lien Credit
Documents, each in form and substance satisfactory to each Lender.
3.1.30    Solvency Certificate. The Administrative Agent shall have received a
certificate, dated as of the Closing Date, duly executed by a financial officer
of each Borrower Party, in substantially the form of Exhibit F‑2.
3.1.31    Pre-Closing Project Costs. The Administrative Agent shall have
received an executed certificate or other written verification from the
Independent Engineer that $100,910,112 shall have been applied to the payment of
Project Costs included in the Construction Budget prior to the Closing Date, and
each Lender shall have received satisfactory evidence of the foregoing.
3.1.32    Notices to Proceed. The Administrative Agent shall have received a
copy of the Notice to Proceed under and as defined in the EPC Contract, and the
Notice to Proceed under and as defined in the PIE Contract, each of which shall
have been delivered to the relevant counterparty under and in accordance with
the EPC Contract and the PIE Contract, respectively.
3.1.33    Funds Flow Memorandum. The Administrative Agent, the Depositary Agent
and the Arranger shall have received a copy of the Funds Flow Memorandum, in
form and substance satisfactory to such Agents.  

3.2    CONDITIONS PRECEDENT TO EACH CONSTRUCTION CREDIT EVENT. The obligation of
the Lenders to make each Construction Loan (other than any Construction Loan the
proceeds of which are applied in accordance with the Funds Flow Memorandum on
the Closing Date) (each a “Construction Credit Event”) is subject to the
satisfaction of each of the following conditions (unless waived in writing by
Administrative Agent with the consent of the Required Lenders):
3.2.1    [Reserved].
3.2.2    Title Policy Endorsements. Title Insurer shall have issued (or shall
have irrevocably committed to issue) to Administrative Agent an endorsement to
the Title Policy in the form of Exhibit R attached hereto, confirming that Title
Insurer has searched the records of the recorder’s office for Monroe County,
Ohio on the day prior to the then applicable Construction Credit Event, and no
Liens are disclosed by the public records as encumbering the Real Property,
except for Permitted Liens and any other Liens as are acceptable to
Administrative Agent.


36


        

--------------------------------------------------------------------------------





3.2.3    Lien Releases; No Liens. Each Co-Borrower shall have delivered to
Administrative Agent to the extent required to be delivered by the applicable
counterparty pursuant to the terms of the applicable Major Project Document,
duly executed lien releases or waivers from EPC Contractor and, to the extent
the aggregate contract price under any contract entered into with a
subcontractor or supplier exceeds $1,000,000 for any interim payment or
$1,000,000 for any final payment, from each such subcontractor or supplier under
the Construction and Equipment Contracts or any other Major Project Document
providing for construction services on, or delivery of any equipment or
materials to, any Real Property (including any subcontractor or supplier engaged
pursuant to a subcontract with a contractor under the EPC Contract other than
any such subcontractor or supplier that is not required to deliver such lien
waivers by the terms of the EPC Contract) to be paid from funds requested under
the related Borrowing, or to be paid from any other funds on deposit in the
Construction Account prior to the date of the next Borrowing hereunder, which
lien releases or waivers shall each be dated no earlier than the invoice
delivered by the applicable counterparty which is to be paid from the requested
Borrowing and shall be substantially consistent with any relevant requirements
of the applicable Major Project Document and in the form required pursuant to
Ohio law. There has not been filed with or served upon any Co-Borrower or the
Project (or any part thereof) notice of any Lien, claim of Lien or attachment
upon or claim affecting the right to receive payment of any of the moneys
payable to any of the Persons named on such request which has not been released
or in respect of which a bond or other security reasonably acceptable to
Administrative Agent has not been posted or provided or which will not be
released with the payment of such obligation out of such Loan other than
Permitted Liens.
3.2.4    [Reserved].
3.2.5    [Reserved].
3.2.6    Available Construction Funds. Co-Borrowers shall have certified through
delivery of a Construction Requisition that the Available Construction Funds
shall not be less than the aggregate unpaid amount required to cause the
Completion Date to occur in accordance with all Legal Requirements and the Major
Project Documents prior to the Date Certain and the Independent Engineer shall
have confirmed through the delivery of the IE Requisition Certificate that the
Available Construction Funds shall not be less than the aggregate unpaid amount
required to cause the Completion Date to occur in accordance with all Major
Project Documents prior to the Date Certain.
3.2.7    Applicable Permits. All necessary Applicable Permits with respect to
the construction and operation of the Project required to have been obtained by
a Co-Borrower by the date of such Construction Credit Event from any
Governmental Authority shall have been issued and be in full force and effect
and not be subject to current legal proceedings or to any unsatisfied conditions
(other than any condition which such Co-Borrower reasonably expects to satisfy
or cause to be satisfied on or


37


        

--------------------------------------------------------------------------------





prior to the date such satisfaction is required) that would reasonably be
expected to allow material modification or revocation, and all applicable
administrative and statutory appeal periods with respect thereto shall have
expired. Except as disclosed in Exhibit G-1(a), the Applicable Permits which
have been obtained by a Co-Borrower shall not be subject to any restriction,
condition, limitation or other provision that would reasonably be expected to
have a Material Adverse Effect.

3.3    CONDITIONS PRECEDENT TO TERM CONVERSION.
The occurrence of the Term Conversion Date shall be subject to the satisfaction
of the following conditions (unless waived in writing by Administrative Agent
with the consent of the Required Lenders):
3.3.1    Notice of Term Conversion. Co-Borrowers shall have delivered a duly
executed Notice of Term Conversion to Administrative Agent pursuant to Section
2.1.2(b).
3.3.2    Completion. The Project shall have achieved Completion, as certified in
writing by a Responsible Officer of each Co-Borrower in a certificate in the
form of Exhibit C-6 attached hereto and confirmed in a certificate from the
Independent Engineer in the form of Exhibit C-7 attached hereto. Administrative
Agent shall have received a copy of the “Certificate of Substantial Completion”
delivered by the EPC Contractor under the EPC Contract.  
3.3.3    Acceptable Work; No Liens; Project Costs.
(a)    All work previously done on the Project funded with the proceeds of the
Construction Loans has been done in all material respects in accordance with the
applicable Major Project Documents. There has not been filed with or served upon
any Co-Borrower or the Project (or any part thereof) notice of any Lien or claim
of Lien affecting the right to receive payment of any of the moneys payable to
any of the Persons named on such request which has not been released or will not
be released on the Term Conversion Date by payment or bonding on terms
reasonably satisfactory to the Required Lenders, other than Permitted Liens.
(b)    All Project Costs other than Remaining Costs shall have been paid for.
3.3.4    Insurance. All of the insurance required to be in place in respect of
the Project under the Operative Documents (including with respect to the
operational phase of the Project) shall be in full force and effect in
accordance with the terms of this Agreement and Administrative Agent shall have
received a certificate from Insurance Consultant, in substantially the form of
Exhibit C-8.
3.3.5    Title Policy. Delivery to Administrative Agent of (a) an endorsement to
the Title Policy in the form of Exhibit R attached hereto (subject only to
Permitted Liens and any other exceptions to title as are acceptable to
Administrative Agent) and (b) a date down endorsement to the Title Policy
showing no Liens other than


38


        

--------------------------------------------------------------------------------





Permitted Liens and in form and substance reasonably acceptable to
Administrative Agent.
3.3.6    Annual Operating Budget. Co-Borrowers shall have delivered to
Administrative Agent and Administrative Agent shall have approved the first
Annual Operating Budget in accordance with Section 5.12.2.
3.3.7    [Reserved].
3.3.8    Term Notes. Co-Borrowers shall have delivered duly executed Term Notes
(if any) to any Term Lender that shall have requested such Term Notes pursuant
to Section 2.1.6 or 9.13.
3.3.9    Regulatory Status. The Administrative Agent shall have received
reasonably satisfactory evidence of the effectiveness of PowerCo’s MBR Authority
and status as an Exempt Wholesale Generator.
3.3.10    Required Documentation. The Administrative Agent shall have received
on or prior to the Term Conversion Date a copy of each Major Project Document
executed after the Closing Date (certified by a Responsible Officer of each
Co-Borrower as being true, correct and in full force and effect) and any related
Consent to the extent required pursuant to Section 5.14, in each case if and to
the extent that a copy thereof has not previously been delivered to
Administrative Agent.
3.3.11    Production Report. The Administrative Agent shall have received from
the Co-Borrowers, no later than 10 Banking Days prior to the Term Conversion
Date a certificate (together with reasonable backup information supporting the
conclusions stated therein) confirming actual cumulative natural gas production
from the Closing Date to the date of delivery of such certificate from all wells
at the Production Project (excluding those completed in the 60 days immediately
preceding the Term Conversion Date), comparing such recovery to the production
profiles attached hereto as Exhibit Q, adjusted for the region where such wells
are located, lateral lengths and the time each such well was actually producing,
and confirmed by the Petroleum Engineer. If actual cumulative natural gas
production is less than 95% of the expected production derived from such
exhibit, then all amounts on deposit in the Contingent Equity Account and any
amounts available pursuant to Section 3.1(b)(ii)(F) of the Depositary Agreement,
not to exceed in the aggregate $20,000,000 will be deposited in the Operating
Reserve Account pursuant to the Depositary Agreement, and otherwise such amounts
in the Contingent Equity Account shall be transferred in accordance with Section
3.14(b)(ii)(y) of the Depositary Agreement. For the avoidance of doubt, if the
lateral length or time period is not specifically defined on Exhibit Q, the
lateral length or time period will be linearly adjusted based on the two nearest
data points in Exhibit Q.
3.3.12    [Reserved].


39


        

--------------------------------------------------------------------------------





3.3.13     Applicable Permits.
(a)    Delivery to the Administrative Agent of a copy of each Applicable Permit
not previously delivered pursuant to Section 3.1.22 on the Closing Date, and any
modification or reissuance of such Applicable Permits previously delivered
pursuant to Section 3.1.22 on the Closing Date.
(b)    Each Applicable Permit shall be in full force and effect in all material
respects and not be subject to current legal proceedings or to any Unsatisfied
Conditions that would reasonably be expected to have a Material Adverse Effect,
and all applicable administrative and statutory appeal periods with respect
thereto shall have expired. The Applicable Permits shall not be subject to any
restriction, condition, limitation or other provision which would reasonably be
expected to have a Material Adverse Effect or result in the Project being
required to operate in a manner materially inconsistent with the assumptions
underlying the Base Case Projections.
3.3.14    [Reserved].
3.3.15    As-Built Surveys. Delivery to Administrative Agent of an A.L.T.A.
As-Built Survey (or other survey approved by Administrative Agent (at the
direction of the Required Lenders) (such approval not to be unreasonably
withheld or delayed) or the most recent draft of any such A.L.T.A. As-Built
Survey or other survey approved by the Administrative Agent acting reasonably in
the event the final version of such survey is not yet available) of the Site and
the Easements (with respect to the Easements, such surveys to be of the same
quality as any surveys delivered on or prior to the Closing Date), reasonably
satisfactory in form and substance to Administrative Agent (at the direction of
the Required Lenders), reasonably current and certified to Administrative Agent,
Collateral Agent, Co-Borrowers and Title Insurer by a surveyor licensed in the
state where the Project is located and reasonably satisfactory to the Lenders,
showing (A) as to the Site and the Easements, the location and dimensions
thereof, including (i) the location of all means of access thereto and all
easements relating thereto and (ii) showing the perimeter within which all
foundations are or are to be located; (B) the existing utility facilities
servicing the Project (including water, electricity, gas, telephone, sanitary
sewer and storm water distribution and detention facilities); (C) other than
Permitted Liens, that the location of the Project is in material compliance with
all applicable building and setback lines, that the improvements are in material
compliance with all applicable building and setback lines and do not encroach or
interfere with adjacent property or existing easements or other rights (whether
on, above or below ground) unless such encroachments or interferences are
otherwise permitted, and that there are no material gaps, gores, projections,
protrusions or other material survey defects; (D) whether the Site or the
Easements or any portion thereof is located in a flood hazard zone; and (E) that
there are no other matters constituting a material defect in title other than
Permitted Liens; provided that the matters described in clauses (A)(ii) and (D)
above may be shown by separate maps, surveys or other information reasonably
satisfactory to Administrative Agent (at the direction of the Required Lenders).


40


        

--------------------------------------------------------------------------------





3.3.16    Casualty Event and Event of Eminent Domain. No Casualty Event, Event
of Eminent Domain or Title Event shall have occurred and not been resolved or
corrected pursuant to a completed Restoration Action (as defined in the
Depositary Agreement) in accordance with the Depositary Agreement to the extent
that such Casualty Event, Event of Eminent Domain or Title Event would
reasonably be expected to have an impact on the Project of more than
$28,750,0000 or prevent the Project from operating in a safe manner or in all
material respects accordance with the requirements of the Project Documents.

3.4    CONDITIONS PRECEDENT TO EACH CREDIT EVENT. Each Construction Credit
Event, each Construction Loan requested by Co-Borrowers and the conversion of
the Construction Loans to Term Loans (each, a “Credit Event”) is subject to the
satisfaction of the following conditions (unless waived in writing by
Administrative Agent with the consent of the Required Lenders):
3.4.1    Notice of Borrowing. If such Credit Event is a Borrowing of
Construction Loans, Administrative Agent shall have received a Notice of
Borrowing as and when required by Section 2.1.1(b).
3.4.2    Representations and Warranties. Each representation and warranty made
by a Co-Borrower in any of the Credit Documents shall be true and correct in all
material respects (except for any representations and warranties qualified by
materiality or Material Adverse Effect in which case such representations and
warranties shall be true and correct in all respects) as if made on the date of
such Credit Event, unless such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct as of such earlier date).
3.4.3    No Default. No Event of Default or Inchoate Default shall have occurred
and be continuing or will result from such Credit Event.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Each of Holdings and each Co-Borrower makes the following representations and
warranties to and in favor of each Agent and each Lender as of the Closing Date
(unless such representation and warranty expressly relates solely to an earlier
date, in which case, such representation and warranty is made as of such earlier
date) and as of the date of each Credit Event (unless such representation and
warranty expressly relates solely to an earlier date, in which case, such
representation and warranty is made as of such earlier date):

4.1    ORGANIZATION; OWNERSHIP OF SECURITIES.
4.1.1    Each such Borrower Party is (a) duly organized or formed, validly
existing and in good standing under the laws of its jurisdiction of organization
or formation, and (b) is duly qualified as a foreign company, and is in good
standing, in


41


        

--------------------------------------------------------------------------------





each other jurisdiction in which such qualification is required by law, except,
in the case of this clause (b) only, where the failure to so qualify or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. Each such Borrower Party has all requisite limited liability company
power and authority to (i) own or hold under lease and operate the property it
purports to own or hold under lease, (ii) carry on its business as now being
conducted and as now proposed to be conducted, (iii) execute, deliver and
perform each Operative Document to which it is a party, including, without
limitation, to borrow and otherwise obtain credit under this Agreement, and
(iv) take each action as may be necessary to consummate the transactions
contemplated under the Operative Documents.
4.1.2    Except to the extent provided in the Depositary Agreement with respect
to the Co-Borrowers, (a) each such Borrower Party’s funds and assets are not,
and will not be, commingled with those of any other entity and (b) no such
Borrower Party has entered into any material transactions or conducted any
material business unrelated to the transactions contemplated by the Operative
Documents and the development, construction, ownership, operation and
maintenance of the Project (including the acquisition of gas interests in
compliance with the terms of this Agreement).
4.1.3    100% of the Securities of each Co-Borrower are owned directly by
Holdings, all of which Securities are owned free and clear of all Liens other
than the Liens created pursuant to the Guaranty and Security Agreement, the
Liens created pursuant to the Guaranty and Security Agreement (as defined in the
First Lien Credit Agreement) (which Liens shall at all times be subject to the
Intercreditor Agreement) and any non-consensual Permitted Liens for Taxes to the
extent incurred pursuant to Governmental Rule. Holdings is the sole member of
each Co-Borrower.

4.2    AUTHORIZATION; NO CONFLICT.
4.2.1    Each such Borrower Party has duly authorized, executed and delivered
each Operative Document to which such Borrower Party is a party and the
transactions contemplated thereunder (including, without limitation, the
borrowings and the granting of Liens and guarantees pursuant to the Credit
Documents) and neither any Borrower Party’s execution, delivery or performance
of the Operative Documents nor its consummation of the transactions contemplated
thereby nor its compliance with the terms thereof (a) does or will contravene or
violate any of any such Borrower Party’s Governing Documents, (b) does or will
contravene or violate in any respect any Legal Requirement applicable to or
binding on any such Borrower Party or any of its properties or assets, (c) does
or will contravene in any material respect or result in any material breach of
or constitute any material default under, or result in or require the creation
or imposition of any Lien (other than Permitted Liens) upon any of its property
or assets (whether now owned or existing or hereafter acquired or arising)
under, any of the Major Project Documents, (d) does or will contravene or result
in any breach of or constitute any default under, or result in or require the
creation or imposition of any Lien (other


42


        

--------------------------------------------------------------------------------





than Permitted Liens) upon any of its property or assets (whether now owned or
existing or hereafter acquired or arising) under any other agreement or
instrument to which it is a party or by which it or any of its properties or
assets may be bound or affected, or (e) does or will require any material
consent or approval of any Person, and with respect to any Governmental
Authority, does or will require any material registration with, or notice to, or
any other action of, with or by any applicable Governmental Authority, in each
case which has not already been obtained and disclosed in writing to
Administrative Agent (except (i) any Permits that are not yet Applicable
Permits, (ii) such as are required by securities, regulatory or applicable law
in connection with an exercise of remedies, (iii) as set forth on Exhibit G‑1(a)
or Exhibit G-1(b) and the filing of any applicable renewal, extension or
reissuance documentation in respect thereof or (iv) otherwise provided in
Section 4.9) or, in the cases of clauses (b) or (d) above, as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

4.3    ENFORCEABILITY. Each of the Operative Documents to which any such
Borrower Party is a party is a legal, valid and binding obligation of such
Borrower Party, enforceable against such Borrower Party in accordance with its
terms, except to the extent that enforceability may be limited by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights, (b) the effect of general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law) or (c) implied covenants of good faith and
fair dealing.

4.4    COMPLIANCE WITH LAW. (a) (i) As of the Closing Date, there are no
material violations by any such Borrower Party of any currently applicable Legal
Requirement (other than any Environmental Laws, which such laws are the subject
of Section 4.10) and (ii) as of the date of each Credit Event occurring after
the Closing Date, there are no violations by any such Borrower Party of any
currently applicable Legal Requirement (other than any Environmental Laws, which
such laws are the subject of Section 4.10), except in the case of clause (a)(ii)
as would not reasonably be expected to result in a Material Adverse Effect, and
(b) as of the Closing Date, no notices of any material violation of any
currently applicable Legal Requirement (other than any Environmental Laws, which
such laws are the subject of Section 4.10) relating to the Project, the Site or
the Easements have been issued, entered or received by any Co-Borrower.

4.5    BUSINESS, CONTRACTS, JOINT VENTURES ETC.
4.5.1    No such Borrower Party is a party to, nor is it or any of its
properties or assets bound by, any material contract other than the Operative
Documents to which it is a party.
4.5.2    No such Borrower Party is a general partner or a limited partner in any
general or limited partnership or a joint venturer in any Joint Venture;
provided that GasCo shall not be considered to be a joint venturer in any Joint
Venture solely because it is party to a Joint Operating Agreement or Joint
Development Agreement in respect of Gas Properties.


43


        

--------------------------------------------------------------------------------





4.5.3    (a) No Co-Borrower has any Subsidiaries and (b) Holdings has no
Subsidiaries other than the Co-Borrowers.
4.5.4    Each Co-Borrower maintains separate books of account from the Holdings
and all other Persons. Holdings maintains separate books of account from all
other Persons.
4.5.5    Each such Borrower Party conducts its business solely in its own name
in a manner not misleading to other Persons as to its identity.
4.5.6    The liabilities of each Co-Borrower are readily distinguishable from
the liabilities of Holdings and all other Persons. The liabilities of Holdings
are readily distinguishable from the liabilities of all other Persons.
4.5.7    No Co-Borrower has deposit or other accounts other than as created or
permitted under the Depositary Agreement (including the Local Checking Accounts)
and such accounts are separate from the bank accounts of the Holdings and all
other Persons. Holdings has no deposit or other accounts, other than the
Holdings Project Account.
4.5.8    No such Borrower Party has any employees.

4.6    ADVERSE CHANGE.
4.6.1    As of the Closing Date, since September 30, 2018, no event or
circumstance has occurred and is continuing which has had or could reasonably be
expected to have a Material Adverse Effect.
4.6.2    As of the date of each Credit Event made after the Closing Date, since
the Closing Date, no event or circumstance has occurred and is continuing which
has had or would reasonably be expected to have a Material Adverse Effect.

4.7    INVESTMENT COMPANY ACT. No such Borrower Party is an investment company
or a company controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended.

4.8    ERISA. There are no Plans or Multiemployer Plans. None of the Borrower
Parties or any ERISA Affiliate has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.9    PERMITS.
4.9.1    As of the Closing Date, there are no material Permits under existing
Legal Requirements as the Project is currently designed that are or will become
Applicable Permits other than the Permits listed in Exhibits G‑1(a) and G‑1(b).


44


        

--------------------------------------------------------------------------------





4.9.2    Except as disclosed in Exhibit G‑1(a) (as such Exhibit may be
supplemented by Co-Borrowers to reflect any Change of Law or the issuance of any
Permit after the Closing Date) or as otherwise would not reasonably be expected
to constitute, or result in, a Material Adverse Effect, each Permit listed in
Exhibit G‑1(a) and required to be obtained by or on behalf of any such Borrower
Party in order to construct, develop, maintain and operate the Project is issued
in the name of the applicable Co-Borrower (or is specified on Exhibit G-1(a) as
being held by an Affiliate of the Co-Borrowers identified therein, and will be
transferred to the applicable Co-Borrower no later than three months following
the Closing Date), in full force and effect and is not subject to any current
legal proceeding or Unsatisfied Condition, and all applicable administrative and
statutory appeal periods with respect thereto have expired.
4.9.3    No fact or circumstance exists, to each such Borrower Party’s
Knowledge, which makes it reasonably expected that any Permit identified in
Exhibit G‑1(b) shall not be obtainable by or on behalf of any such Borrower
Party before it becomes an Applicable Permit without expense to any such
Borrower Party materially in excess of amounts provided therefor in the
then-current Construction Budget or Annual Operating Budget, as the case may be.
4.9.4    Except as would otherwise reasonably be expected to constitute, or
result in, a Material Adverse Effect, each such Borrower Party is in compliance
with its respective Applicable Permits.

4.10    HAZARDOUS SUBSTANCES AND ENVIRONMENTAL LAWS.
4.10.1    Except as set forth in Exhibit G‑3: (a) no such Borrower Party has
received, in the past five years, any unresolved written notice from any
Governmental Authority that, with respect to the Project, the Easements,
Improvements or other Mortgaged Property, it is or has in the past been in
violation of any Environmental Law in any material respect, (b) neither any such
Borrower Party nor, to each such Borrower Party’s Knowledge, any other Person
has used, Released, generated, manufactured, produced or stored in, on, or under
the Project, the Easements, Improvements or other Mortgaged Property, or
transported thereto or therefrom, any Hazardous Substances in violation in any
material respect of or as would not reasonably be expected to result in material
liability under Environmental Laws by any Borrower Party, (c) to each such
Borrower Party’s Knowledge, there are no underground tanks, whether operative or
temporarily or permanently closed, asbestos-containing materials, or lead-based
paint products located on the Project, the Easements, Improvements or other
Mortgaged Property that could reasonably be expected to subject any Secured
Party or any Borrower Party to material liability under any Environmental Law,
and (d) except as disclosed in writing to Administrative Agent, no such Borrower
Party is conducting or funding any material investigation, remediation, remedial
action or cleanup of any Hazardous Substances.
4.10.2    Except as set forth on Exhibit G‑2, to each such Borrower Party’s
Knowledge, there is no pending or threatened Environmental Claim by any


45


        

--------------------------------------------------------------------------------





Governmental Authority (including U.S. Army Corps of Engineers and U.S.
Environmental Protection Agency) or any non-governmental third party with
respect to the presence or Release of Hazardous Substances in, on, from or to
the Site, the Easements, Improvements or other Mortgaged Property, or any
alleged noncompliance with Environmental Laws or Permits, in each case that
would reasonably be expected to have a Material Adverse Effect.
4.10.3    (A) The Project and the activities of Co-Borrowers with respect to the
construction, development and operations of the Project are in compliance with
Environmental Laws (including any Permits issued pursuant thereto), (B) the
Project and the activities of Co-Borrowers with respect to the construction,
development and operations of the Project have been in compliance with
Environmental Laws (including any Permits issued pursuant thereto), and (C) to
each such Borrower Party’s Knowledge, there are no facts or circumstances that
would reasonably be expected to result in a failure to obtain any Permits
required under Environmental Law with respect to the Project construction,
development and operations, other than, in the case of each of clauses (A) and
(B), any failure to so comply where such failure did not have or would not
reasonably be expected to have a Material Adverse Effect.

4.11    LITIGATION.
(a)    Except as set forth on Exhibit G‑2, as of the Closing Date, no legal
action, suit, investigation, litigation or proceeding is pending or threatened
in writing to a Co-Borrower in any court or before any arbitrator or
Governmental Authority against or related to the Project or any Co-Borrower
seeking damages in excess of $2,000,000 or injunctive relief or seeking to
enjoin or impair the consummation of the transactions consummated by the
Operative Documents.  
(b)    Except as set forth on Exhibit G‑2, no such Borrower Party has any
Knowledge of any order, judgment or decree that has been issued or proposed to
be issued by any Governmental Authority that, as a result of the leasing,
ownership, development, construction, operation or maintenance of the Project by
any such Borrower Party, the sale of electricity therefrom by any such Borrower
Party or the entering into of any Operative Document or any transaction
contemplated hereby or thereby, could reasonably be expected to cause or deem
the Lenders, Administrative Agent, Collateral Agent, Depositary Agent, the
Arranger or any Affiliate thereof or any such Borrower Party to be subject to,
or not exempted from, regulation under PUHCA, or treated as a public utility
under Chapter 4905 of the Ohio Revised Code and any regulations promulgated
thereunder, respecting the rates or the financial or organizational regulation
of electric utilities, provided that any exercise of remedies under the Credit
Documents or the First Lien Credit Documents that results in the direct or
indirect ownership of the Project by any Secured Party or any of its Affiliates
may subject such Secured Party and its Affiliates to regulation under PUHCA, the
FPA or any state law or regulation respecting the rates of electric utilities or
the financial and organizational regulation of electric utilities.
(c)    As of the date of each Credit Event occurring after the Closing Date, no
action, suit, proceeding or investigation has been instituted or, to each such
Borrower Party’s


46


        

--------------------------------------------------------------------------------





Knowledge, threatened in writing against any such Borrower Party, which has had
or would reasonably be expected to have a Material Adverse Effect.

4.12    LABOR DISPUTES AND ACTS OF GOD. Neither the business nor the properties
of any such Borrower Party are currently affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance) that (a) as of the Closing Date, is
material to the Borrower Parties, or (b) after the Closing Date, would
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

4.13    PROJECT DOCUMENTS. As of the Closing Date, (i) a copy of each Project
Document executed on or prior to such date (other than leases and other
conveyance instruments in respect of the Gas Properties) has been delivered to
Administrative Agent, (ii) the Project Documents delivered to Administrative
Agent as of the Closing Date constitute all the material contracts to which any
Co-Borrower is a party on or prior to the Closing Date, (iii) except as set
forth on Exhibit G-5, each of the Project Documents is in full force and effect,
and no Co-Borrower is in material default of any term or provision thereof and,
to each Co-Borrower’s Knowledge, no other party is in material default
thereunder and (iv) except as set forth on Exhibit G-5 or in the definition of
such Project Document, none of the Project Documents as delivered to
Administrative Agent has been further amended, modified or terminated. Holdings
is not a party to any Project Document.

4.14    DISCLOSURE All information (other than the Project Schedule, Annual
Operating Budget, Base Case Projections, other forecasts, prospective budgets,
projections and other forward-looking information and information of a general
economic or industry nature, and reports prepared by third party consultants
(but not the information (for the avoidance of doubt, excluding any professional
opinions and conclusions by such third party consultants) on which such reports
are based to the extent such information was furnished or prepared by or on
behalf of the Co-Borrowers or Parent (or their respective Affiliates)) provided
in connection with the transactions contemplated by this Agreement) furnished,
made available, prepared or approved by or on behalf of Co-Borrowers, Parent or
their respective Affiliates to the Arranger, the Agents, or the Lenders, or to
any Independent Consultant in connection with the transactions contemplated by
this Agreement or the other Credit Documents when taken as a whole (at the time
of delivery or verification thereof), is or will be, when furnished, complete
and correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances under which such statements
were made.

4.15    TAXES.
(a)    Each Borrower Party has timely filed, or caused to be timely filed, all
federal and other material tax returns and reports required to have been filed
by it, has paid, or caused to be paid, all material taxes, assessments, utility
charges, fees and other governmental charges (including any interest, additions
to tax or penalties applicable thereto) it is required to pay to the extent due
(other than Permitted Liens) and there is no proposed tax assessment against any
such


47


        

--------------------------------------------------------------------------------





Borrower Party proposed to such Borrower Party in writing or, to any such
Borrower Party’s Knowledge, threatened;
(b)    No Borrower Party has ever been treated as an entity other than a
partnership or a disregarded entity for federal, state, local or foreign income
or franchise tax purposes and no Borrower Party has ever been subject to any
material entity-level tax for federal, state, local or foreign income or
franchise tax purposes;
(c)    (i) No tax Liens have been filed with respect to the assets of any
Borrower Party, and no unresolved claim has been asserted in writing with
respect to (y) any taxes as of the Closing Date or (z) any material taxes as of
the date of each Credit Event occurring after the Closing Date of any Borrower
Party and (ii) as of the Closing Date, no waiver or agreement by any Borrower
Party is in force for the extension of time for the assessment or payment of any
tax, and no request for any such extension or waiver is currently pending;
(d)    As of the Closing Date, there is no ongoing, pending or to any Borrower
Party’s Knowledge, threatened, audit or investigation by any taxing authority of
any Borrower Party, and there has been no adjustment proposed in writing by any
taxing authority. As of the date of each Credit Event occurring after the
Closing Date, there is no ongoing, pending or, to any Borrower Party’s
Knowledge, threatened, audit or investigation by any taxing authority of any
Borrower Party, and there has been no adjustment proposed in writing by any
taxing authority, except in each case as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and
(e)    No Borrower Party is a party to any tax sharing arrangement or similar
agreement or arrangement (whether or not written) pursuant to which it may have
an obligation to make any payments after the Closing Date other than an
agreement, (i) the parties to which include no Person other than the Borrower
Parties or (ii) with one or more non-Affiliate third parties made in the
ordinary course of business, the primary subject of which is not tax.

4.16    GOVERNMENTAL REGULATION.
4.16.1    None of the Agents or any Lender, nor any Affiliate of any of them
will, solely as a result of the construction, ownership, development,
maintenance, leasing or operation of the Project by any Borrower Party, the sale
of electricity, capacity or ancillary services therefrom by any Co-Borrower or
the entering into any Operative Document in respect of the Project or any
transaction contemplated hereby or thereby, be subject to, or not exempt from,
regulation under the FPA or PUHCA or under state laws and regulations respecting
the rates or the financial or organizational regulation of electric utilities,
provided that any exercise of remedies under the Credit Documents or the First
Lien Credit Documents that results in the direct or indirect ownership of the
Project by any Secured Party or any of its Affiliates may subject such Secured
Party and its Affiliates to regulation under PUHCA, the FPA or any state law or
regulation respecting the rates of electric utilities or the financial and
organizational regulation of electric utilities.


48


        

--------------------------------------------------------------------------------





4.16.2    PowerCo is an Exempt Wholesale Generator. None of the Borrower Parties
or any of their respective Subsidiaries is (a) subject to, or not exempt from,
regulation (i) as a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” within the meaning of PUHCA or
the implementing regulations of FERC, other than, in the case of PowerCo, with
respect to the compliance requirements of an Exempt Wholesale Generator or a
holding company that is a “holding company” within the meaning of PUHCA solely
by virtue of its ownership interests in Exempt Wholesale Generators, or (ii) by
FERC as a “natural gas company” under the NGA, or (b) subject to and not exempt
from, whether or not a specific exemption has been granted, financial,
organizational or rate regulation under Chapter 4905 of the Ohio Revised Code
and any regulations promulgated thereunder as a public utility, gas distribution
company, electric utility, electric light company or a holding company of any of
the foregoing.
4.16.3    Solely with respect to Credit Events occurring before the Generating
Project, including related interconnection facilities, is energized or PowerCo
has MBR Authority, no Borrower Party is subject to regulation as a public
utility under the FPA. Solely with respect to Credit Events occurring upon or
after the Generating Project, including related interconnection facilities, is
energized: (i) PowerCo is a public utility under the FPA with authorization to
sell electric energy, capacity and ancillary services at market-based rates,
with all waivers and blanket authorizations typically granted by FERC to
generators with market-based rate authorization under Section 205 of the FPA,
including blanket authorizations under Section 204 of the FPA (“MBR Authority”);
(ii) PowerCo’s FERC Electric Tariff is effective, and its MBR Authority is in
full force and effect, not subject to any pending challenge, rehearing or
appeal, or, to any Borrower Party’s Knowledge, any investigation by FERC; (iii)
neither GasCo nor Holdings is subject to regulation as a public utility under
the FPA or as a “natural gas company” under the NGA; and (iv) to each such
Borrower Party’s Knowledge, neither any such Borrower Party nor the Project or
any portion thereof is subject to a pending investigation by FERC, the Commodity
Futures Trading Commission, an independent system operator or regional
transmission operator or the market monitor thereof, or any state agency,
attorney general or consumer counsel.
4.16.4    As of the Closing Date, except as set forth on Exhibits G-1(a) or
G-1(b), no consent, notice, approval or other Governmental Authorization or
Permit to be obtained by or on behalf of a Borrower Party necessary for the
operation of the Project or any portion thereof or the entering into any
Operative Document in respect of the Project or any transaction contemplated
hereby or thereby, as such Project is then constructed, is required from FERC or
any state Governmental Authority with jurisdiction over (i) sales of electric
energy or the transmission of electric energy or (ii) sales or transportation of
natural gas in connection with any of the transactions contemplated hereby or by
any other Operative Document.
4.16.5    As of the date of each Credit Event occurring after the Closing Date,
to each Co-Borrower’s Knowledge, there is no order, judgment or decree that has


49


        

--------------------------------------------------------------------------------





been issued or proposed to be issued by any Governmental Authority that, as a
result of the ownership, leasing, development, construction, operation or
maintenance of the Project by any Co-Borrower, the sale of electricity therefrom
by any Co-Borrower or the entering into of any Operative Document or any
transaction contemplated hereby or thereby, would reasonably be expected
to cause or deem the Lenders, the Agents, the Arranger or any Affiliate of any
of them to be subject to, or not exempted from, regulation under PUHCA the FPA,
or the NGA or treated as a public utility under Chapter 4905 of the Ohio Revised
Code and any regulations promulgated thereunder, respecting the rates or the
financial or organizational regulation of electric utilities.

4.17    REGULATION U, ETC. No such Borrower Party is engaged principally, or as
one of its principal activities, in the business of extending credit for the
purpose of “buying”, “carrying” or “purchasing” margin stock (each as defined in
Regulations T, U or X of the Federal Reserve Board), and no part of the proceeds
of the Loans or the Project Revenues will be used, directly or indirectly, by
any such Borrower Party for the purpose of “buying”, “carrying” or “purchasing”
any such margin stock or for any other purpose which violates the provisions of
the regulations of the Federal Reserve Board.

4.18    PROJECTIONS; RESERVE REPORT.
(a)    (i) As of the Closing Date, the Construction Budget, Project Schedule and
the Base Case Projections provided in connection with the transactions
contemplated by this Agreement that have been made available to the Arranger,
the Agents and the Lenders (or any of the foregoing) on or prior to the Closing
Date by or on behalf of any Co-Borrower, Holdings, any Affiliate thereof or any
representative of the foregoing have been prepared in good faith based upon
assumptions that are reasonable at the time made and at the time made available
to the Arranger, the Agents and the Lenders, and are consistent in all material
respects with the Operative Documents; and (ii) the Annual Operating Budget
provided in connection with the transactions contemplated by this Agreement that
has been made available to the Arranger, the Agents and the Lenders by or on
behalf of any Co-Borrower, Holdings, any Affiliate thereof or any representative
of the foregoing after the Closing Date has been prepared in good faith based
upon assumptions that are reasonable at the time made and at the time made
available to the Arranger, the Agents and the Lenders. and are consistent in all
material respects with the Operative Documents;
in each case, it being understood and agreed that such Construction Budget,
Project Schedule, Annual Operating Budget, Base Case Projections and other
projections are not a guaranty of performance, are based upon a number of
estimates and assumptions and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower Parties, and
that actual results may differ therefrom and such differences may be material
and no Borrower Party makes any representation or warranty as to the
attainability of such Construction Budget, Project Schedule, Annual Operating
Budget, Base Case Projections and other projections or as to whether such
Construction Budget, Project Schedule, Annual Operating Budget, Base Case
Projections and other projections will be achieved.
(b)    To each such Borrower Party’s Knowledge, (i) all factual information
furnished by any such Borrower Party to the applicable Independent Consultant
for use in the


50


        

--------------------------------------------------------------------------------





preparation of the Reserve Report was accurate at the time furnished in all
material respects, and (ii) there has been no decrease in the amount of the
estimated Proved Reserves shown in the Reserve Report since the date thereof,
except for changes which have occurred as a result of production in the ordinary
course of business.

4.19    FINANCIAL STATEMENTS. In the case of each financial statement of
Holdings and each Co-Borrower and accompanying information delivered by Holdings
and each Co-Borrower under Section 3.1.12 or Section 5.5, each such financial
statement and information has been prepared in conformity with GAAP and fairly
presents, in all material respects, the financial position of Holdings and each
Co-Borrower, respectively, for the applicable period then ended, subject, if
applicable, in the case of any such unaudited financial statements, to changes
resulting from audit and normal year-end adjustments and the absence of footnote
disclosure. As of the end of the applicable period presented in the most recent
financial statements delivered by Holdings and each Co-Borrower under Section
3.1.12 or Section 5.5, there are no material liabilities, direct or contingent,
of the Co-Borrowers required to be shown under GAAP, except as have been
disclosed in such financial statements.

4.20    NO DEFAULT. No Event of Default or Inchoate Default has occurred and is
continuing.

4.21    ORGANIZATIONAL ID NUMBERS. PowerCo’s organizational identification
number is DE #6923400. GasCo’s organizational identification number is DE
#6675398. Holdings’s organizational identification number is #7050851.

4.22    TITLE AND LIENS.
4.22.1    Except as set forth on Exhibit G-9, PowerCo has (i) a good and
marketable fee simple interest in the Site, and (ii) a valid easement interest
in the Easements, and (iii) good, legal and valid title to or interest in all
other material Collateral except for Gas Properties (which are covered solely by
Sections 4.22.4, 4.22.5, 4.22.6 and 4.22.7), in each case free and clear of all
Liens other than Permitted Liens. As of the Closing Date, (x) no portion of the
improvements on the Real Property has suffered any material damage by fire or
other casualty loss that has not heretofore been repaired and restored in all
material respects and (y) PowerCo has not received any written notice of, nor
has any Knowledge of, any pending or threatened condemnation proceeding
affecting the Real Property or any sale or disposition thereof in lieu of
condemnation. Except as set forth on Exhibit G-9, GasCo owns no Real Property or
any interest therein.
4.22.2    Other than pursuant to the terms of the Joint Development Agreement
and Joint Operating Agreements, no Co-Borrower is obligated under any right of
first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Real Property or any interest therein.
4.22.3    No Co-Borrower has suffered, permitted or initiated the joint
assessment of any Real Property owned by it with any other real property
constituting a separate tax lot. Each parcel of Real Property owned by a
Co-Borrower is composed


51


        

--------------------------------------------------------------------------------





of one or more parcels, each of which constitutes a separate tax lot and none of
which constitutes a portion of any other tax lot; provided that, for the
avoidance of doubt, it is noted that any easement rights are not separate tax
lots.
4.22.4    Each Co-Borrower has defensible title to its Gas Properties which
constitute Proved Reserves, except to the extent any lack of defensible title
does not in the aggregate detract in any material respect from the value or use
of the Gas Properties in connection with the Project, and good and defensible
title to all of the Gas Properties which constitute, for applicable state law
purposes, “personal” or “movable” property, in each case except for Permitted
Liens. The Mortgaged Properties include all Gas Properties owned by
Co-Borrowers.
4.22.5    The quantum and nature of any interest in and to the Gas Properties of
any Co-Borrower as set forth in the most recent Reserve Report includes the
entire interest of such Co-Borrower in such Gas Properties as of the date of
such applicable Reserve Report, and subject to customary limitations and
qualifications set forth in the Reserve Report are complete and accurate in all
material respects as of the date of such applicable Reserve Report; and there
are no “back-in” or “reversionary” interests held by third parties which could
materially reduce the interest of such Co-Borrower in such Gas Properties except
as reflected in the most recent Reserve Report. The ownership of the Gas
Properties by a Co-Borrower entitles such Co-Borrower in all material respects
to the share of the Hydrocarbons produced therefrom or attributable thereto set
forth as such Co-Borrower’s “net revenue interest” in the most recent Reserve
Report and does not in any material respect obligate such Co-Borrower to bear
the costs and expenses relating to the maintenance, development or operations of
any such Gas Property in an amount materially in excess of the “working
interest” of such Co-Borrower in each Gas Property set forth in the most recent
Reserve Report.
4.22.6    Each Co-Borrower’s marketing, gathering, transportation, processing
and treating facilities and equipment, if any, together with any marketing,
gathering, transportation, processing and treating contracts in effect between
Co-Borrowers, on the one hand, and any other Person, on the other hand, are
sufficient in all material respects to gather, transport, process or treat,
reasonably anticipated volumes of production of Hydrocarbons from the Gas
Properties, and all related charges are accurately reflected and accounted for
in all material respects in each Reserve Report delivered to the Administrative
Agent pursuant to this Agreement.
4.22.7    The Hydrocarbon Interests and operating agreements attributable to the
Gas Properties are in full force and effect in all material respects in
accordance with their terms. All rents, royalties and other payments due and
payable under such Hydrocarbon Interests and operating agreements have been
properly and timely paid in all material respects.

4.23    INTELLECTUAL PROPERTY. Borrower Parties own, possess or have entered
into contracts with others who possess all material licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that are necessary


52


        

--------------------------------------------------------------------------------





for the ownership and operation of the Project in accordance with the Credit
Documents and the Project Documents, without known conflict with the rights of
others.
(a)    No material product of any such Borrower Party infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
service mark, trademark, trade name or other right owned by any other Person.
(b)    To each such Borrower Party’s Knowledge, there is no material violation
by any Person of any right of any such Borrower Party with respect to any
patent, copyright, service mark, trademark, trade name or other right owned or
used by any such Borrower Party.

4.24    COLLATERAL. The Liens granted to Collateral Agent (for the benefit of
the Secured Parties) pursuant to the Collateral Documents (a) constitute as to
personal property included in the Collateral a valid security interest and
(b) constitute as to the Mortgaged Property included in the Collateral, upon
recording of the Mortgages in the filing office identified in Exhibit D, a valid
lien of record and security interest in the Mortgaged Property. The security
interest granted to Collateral Agent (for the benefit of the Secured Parties)
pursuant to the Collateral Documents in the Collateral consisting of personal
property will be perfected (i) with respect to any property that can be
perfected by filing, upon the filing of financing statements in the filing
office identified in Exhibit D, (ii) with respect to any property that can be
perfected by control, upon execution of the Control Agreements or the Depositary
Agreement, as applicable, and (iii) with respect to the Pledged Equity and any
other property (if any) that can be perfected by possession, upon Collateral
Agent (or the First Lien Collateral Agent in accordance with the Intercreditor
Agreement) receiving possession thereof, and in each case such security interest
will be, as to Collateral perfected under the UCC or otherwise as aforesaid and
to the extent provided in the UCC, superior and prior to the rights of all third
Persons now existing or hereafter arising whether by way of Lien, assignment or
otherwise, except (1) Permitted Liens described in clause (a), (r) or (w) of the
definition of “Permitted Liens”, and (2) to the extent required by Governmental
Rule, those matters described in clauses (b), (c), (d), (e), (h), (k), (n), (o),
(p), (q) (to the extent such Lien replaces a Lien of the type described in this
clause) and (v) of the definition of “Permitted Liens” or pursuant to customary
commercial terms in the applicable leases or other contracts, those Permitted
Liens described in clauses (f), (g), (h), (i), (j), (l), (q) (to the extent such
Lien replaces a Lien of the type described in this clause) and (s) of the
definition thereof. Subject to Section 5.13.3, except to the extent possession
of portions of the Collateral is required for perfection and except in respect
of the Mortgages (which will be recorded along with the associated UCC fixture
filings in the recorder’s office identified in Exhibit D as soon as reasonably
practicable after the Closing Date), all such action as is necessary has been
taken to establish and perfect Collateral Agent’s rights in and to the
Collateral in existence on such date to the extent Collateral Agent’s security
interest can be perfected by filing, including any recording, filing,
registration, giving of notice or other similar action. As of the Closing Date,
no filing, recordation, re-filing or re-recording other than those listed on
Exhibit D is necessary to perfect and maintain the perfection of the interest,
title or Liens of the Collateral Documents, and on the Closing Date (or, in
respect of the Mortgages and associated UCC fixture filings, as soon as
reasonably practicable thereafter), all such filings or recordings will have
been made to the extent Collateral Agent’s security interest can be perfected by
filing. Each Co-Borrower has properly delivered or caused to be delivered, or
provided control, to Collateral Agent (or the First Lien


53


        

--------------------------------------------------------------------------------





Collateral Agent in accordance with the Intercreditor Agreement) or Depositary
Agent with respect to all Collateral that permits perfection of the Lien and
security interest described above by possession or control.

4.25    SUFFICIENCY OF PROJECT DOCUMENTS.
4.25.1    Except as set forth on Exhibit G-11, PowerCo’s interests in the Site
and Easements:
(a)    comprise all of the real property interests for the ownership,
construction, installation, completion, operation and maintenance of the Project
in accordance in all material respects with all Legal Requirements, the Project
Documents and the Construction Budget;
(b)    are sufficient to enable the entire Project to be located, operated and
maintained on the Site and Easements;
(c)    provide adequate ingress and egress to and from (i) the Site for any
reasonable purpose in connection with the ownership, construction, operation and
maintenance of the Project for the purposes and on the terms set forth in the
applicable Major Project Documents, and (ii) each Easement for the purposes and
the terms set forth in the applicable Easement Agreement.
4.25.2    There are no services, materials or rights required for the
development, construction, ownership and operation and maintenance of the
Project in accordance with the Project Documents and the assumptions that form
the basis of the Base Case Projections, other than (a) those to be provided
under the Major Project Documents, (b) those that are not material to the
construction and operation of the Project and (c) those that can reasonably be
expected to be commercially available at or for delivery to the Site or the
Easements on commercially reasonable terms consistent with the Construction
Budget or then current Annual Operating Budget (as applicable) and the Base Case
Projections. This Section 4.25.2 does not apply to the Applicable Permits, which
are the subject of Section 4.9.
4.25.3    Other than easements, rights of way, licenses, agreements and other
rights that can be reasonably expected to be commercially available on
commercially reasonable terms consistent with the Construction Budget or then
current Annual Operating Budget (as applicable) and the Base Case Projections,
PowerCo possesses, or the counterparties to the Project Documents pursuant to
which interconnection facilities will be constructed or operated for the benefit
of the Project, possess, and are obligated to provide or make available to
PowerCo, all necessary easements, rights of way, licenses, agreements and other
property rights for the construction or interconnection and utilization (as
applicable) of the interconnection facilities (including fuel, water, wastewater
and electrical).

4.26    [RESERVED].


54


        

--------------------------------------------------------------------------------






4.27    FLOOD ZONE DISCLOSURE. Except as set forth on Exhibit G-7, no material
portion of the Collateral includes Improvements that are or will be located in
an area that has been identified by the Federal Emergency Management Agency as
an area having special flood or mudslide hazards unless any applicable
requirements imposed by the Federal Emergency Management Agency have been
satisfied.

4.28    ANTI-TERRORISM LAWS; SANCTIONS. None of the Borrower Parties or any of
their respective directors, officers or employees and Parent or any of its
directors, officers or employees, is a Person that, or is owned or controlled by
a Person (other than a holder of publicly traded capital stock) that, (a) is
described by or designated in any OFAC List or in the Anti‑Terrorism Order,
(b) is engaging in dealings or transactions with any such Persons or entities
described by or designated in any OFAC List or in the Anti‑Terrorism Order in
violation of any applicable law, (c) is in violation of the Anti‑Terrorism Laws,
(d) is the subject of any Sanctions or has violated or is violating any
Sanctions, (e) is located, organized or resident in a Sanctioned Country, (f) is
using or will use the proceeds of the Borrowings or Letters of Credit hereunder
for the purpose of financing or making funds available directly or, to their
Knowledge, indirectly to any Person described by or designated in any OFAC List
or in the Anti‑Terrorism Order, to the extent such financing or provision of
funds would be prohibited by Sanctions or would otherwise cause any of the
Borrower Parties, Parent or any of their respective directors, officers or
employees to be in breach of Sanctions, or (g) is contributing or will
contribute or otherwise make available directly or, to their Knowledge,
indirectly the proceeds of the Borrowings or Letters of Credit hereunder to any
other person or entity for the purpose of financing the activities of any Person
described by or designated in any OFAC List or in the Anti‑Terrorism Order, to
the extent such contribution or provision of proceeds would be prohibited by
Sanctions or would otherwise cause any of the Borrower Parties, Parent or any of
their respective directors, officers or employees to be in breach of Sanctions.

4.29    SOLVENCY. Immediately after giving effect to the transactions to occur
on the Closing Date and immediately following the occurrence of each other
Credit Event, (a) the fair value of the assets of each of (i) Holdings and its
Subsidiaries (taken as a whole) and (ii) each Co-Borrower, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of Holdings and its Subsidiaries (taken as a whole) or such
Co-Borrower, respectively, (b) the present fair saleable value of the property
of Holdings and its Subsidiaries (taken as a whole) and each Co-Borrower, will
be greater than the amount that will be required to pay the probable liability
of Holdings and its Subsidiaries (taken as a whole) or such Co-Borrower,
respectively, on their or its debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) Holdings and its Subsidiaries (taken as a whole) and each
Co-Borrower will be able to pay its debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured (after giving effect to any guarantees and credit support), and (d)
Holdings and its Subsidiaries (taken as a whole) and each Co-Borrower will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date. For purposes of this Section 4.29, (i) “able to pay
its debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured (after giving effect to
any guarantees and credit support)” means that such Person will be able to
generate enough cash from operations, asset dispositions or refinancings, or a
combination thereof,


55


        

--------------------------------------------------------------------------------





to meet its obligations as they become due, and (ii) the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

4.30    AFFILIATE TRANSACTIONS. Other than the Permitted Affiliate Transactions,
no Co-Borrower has engaged or agreed to engage in any transactions with any of
its Affiliates.

4.31    AML LAWS; ANTI-CORRUPTION LAWS. Each Borrower Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower Party, or any of their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable AML Laws. None of any
Borrower Party, or any of their respective directors, officers, nor, to the
Knowledge of any Borrower Party, any of their respective employees or agents,
has violated AML Laws or Anti-Corruption Laws. No Borrowing use of proceeds or
other transaction contemplated by this Agreement will cause a violation of AML
Laws or Anti-Corruption Laws by any person participating in the transactions
contemplated by this Agreement, whether as lender, borrower, agent, underwriter,
advisor, investor, hedge provider or otherwise.

4.32    INSURANCE. Each Co-Borrower maintains the insurance required to be
maintained by it pursuant to Exhibit K, and such insurance is in full force and
effect.

4.33    ACCOUNTS. No Co-Borrower has any accounts other than the Depositary
Accounts and Local Checking Accounts subject to a Control Agreement, which
Control Agreements are in full force and effect.

4.34    INDEBTEDNESS. No Borrower Party has any Debt other than the Obligations
created under the Credit Documents and the First Lien Credit Documents and (a)
as of the Closing Date, as set forth on Exhibit G-6 or (b) at any time after the
Closing Date, other than Permitted Debt.

ARTICLE 5
AFFIRMATIVE COVENANTS
Each Co-Borrower and, solely to the extent Holdings is explicitly referred to
below, Holdings, covenants and agrees that until the Discharge of Second Lien
Secured Obligations:

5.1    USE OF PROCEEDS, PROJECT REVENUES AND OTHER PROCEEDS.
5.1.1    Co-Borrowers shall apply the proceeds of the Construction Loans solely
(a) with respect to Construction Loans made on the Closing Date, in accordance
with the Funds Flow Memorandum and (b) to pay Project Costs in accordance with
the Construction Budget.
5.1.2    [Reserved].
5.1.3    Unless otherwise applied by Administrative Agent or Collateral Agent
pursuant to the terms of this Agreement or the other Credit Documents,
Co-Borrowers shall apply all Project Revenues, equity contributions, Loan
proceeds,


56


        

--------------------------------------------------------------------------------





Insurance Proceeds, Eminent Domain Proceeds, and damages payments solely for the
purpose, and in the order and manner, provided for in the Depositary Agreement.

5.2    PAYMENT.
5.2.1    Credit Documents. Each Co-Borrower shall pay all sums due under this
Agreement and the other Credit Documents to which it is a party according to the
terms hereof and thereof.
5.2.2    Project Documents. Each Co-Borrower shall pay all of its material
obligations due under the Project Documents to which it is a party, howsoever
arising, as and when due and payable, except obligations contested in good faith
or as to which a bona fide dispute may exist; provided that adequate reserves
have been established in conformity with, and to the extent required by, GAAP,
or Administrative Agent is satisfied in its reasonable discretion that
non‑payment of such obligations pending the resolution of such contest or
dispute will not reasonably be expected to result in a Material Adverse Effect
or that provision has been made to the satisfaction of Administrative Agent in
its reasonable discretion for the posting of security (other than the
Collateral) for the bonding of such obligations or the prompt payment thereof in
the event that such obligations are payable.

5.3    WARRANTY OF TITLE. Except as permitted pursuant to Section 6.4, (a)
PowerCo shall maintain good, marketable and insurable fee simple interest in the
Site, (b) PowerCo shall maintain (i) valid easement interests in the Easements
and (ii) valid license interests in each of the licenses set forth on Exhibit
G-10, (c) GasCo shall maintain defensible title to the Hydrocarbon Interests,
and (d) each Co-Borrower shall maintain good, legal and valid title to or
interest in all of its other respective material properties and assets (in each
case other than properties and assets disposed of in accordance with this
Agreement), in each case free and clear of all Liens other than Permitted Liens.

5.4    NOTICES. Each Co-Borrower shall promptly (but in any event within three
Banking Days unless otherwise specified below), upon acquiring written notice or
giving notice (except as otherwise specified below), as the case may be, or
obtaining Knowledge thereof, give written notice (with copies of any underlying
notices, papers, files, reports, financial statements or related documentation)
to Administrative Agent (for distribution to the Lenders) of:
5.4.1    any investigation, litigation, suit, arbitration, action or similar
proceeding, whether at law or in equity or before any Governmental Authority
(including any Environmental Claim) pending or, to such Co-Borrower’s Knowledge,
threatened in writing against any Borrower Party or relating to the Project
which involves claims against such Borrower Party or the Project in excess of
$5,000,000 individually or $10,000,000 in the aggregate per calendar year or
which would reasonably be expected to have a Material Adverse Effect, such
notice to include, if requested in writing by Administrative Agent, copies of
all papers filed in such litigation and to be given monthly if any such papers
have been filed since the last notice given;


57


        

--------------------------------------------------------------------------------





5.4.2    any investigation, dispute or disputes for which written notice has
been received by such Co-Borrower which may exist between such Co-Borrower and
any Governmental Authority and which (a) claims against such Co-Borrower which
exceed $5,000,000 individually or $10,000,000 in the aggregate per calendar
year, (b) involve any action for revocation, material modification, failure to
renew or expiration of any Applicable Permit, or (c) would otherwise be
reasonably expected to have a Material Adverse Effect;
5.4.3    any Event of Default or Inchoate Default (together with a statement of
a Responsible Officer of such Co-Borrower setting forth the details of such
Event of Default or Inchoate Default and the action which such Co-Borrower has
taken and proposes to take with respect thereto other than litigation strategy
and documentation subject to attorney-client privilege or similar privilege);
5.4.4    any casualty, damage or loss to the Project, whether or not insured,
through fire, theft, other hazard or casualty, or any act or omission of
(a) such Co-Borrower, its employees, agents, contractors, consultants or
representatives in excess of $5,000,000 for any one casualty or loss or
$10,000,000 in the aggregate for the Project in any calendar year, or (b) to
such Co-Borrower’s Knowledge, any other Person if such casualty, damage or loss
could reasonably be expected to have a Material Adverse Effect;
5.4.5    any early cancellation, suspension or material change in the terms,
coverage or amounts of any insurance described in Exhibit K;
5.4.6    any (a) early termination (other than expiration in accordance with its
terms and any applicable Consent) or material breach or material default of
which such Co-Borrower has Knowledge or written notice under any Major Project
Document, and (b) material Project Document Modification (with copies of all
such Project Document Modifications whether or not requiring approval of
Administrative Agent or the Required Lenders pursuant to Section 6.12);
5.4.7    any event of force majeure asserted in writing under any Major Project
Document which persists for more than five consecutive days and, to the extent
reasonably requested in writing by Administrative Agent, copies of related
invoices or statements which are reasonably available to such Co-Borrower under
any Major Project Document, together with a copy of any supporting
documentation, schedule, data or affidavit delivered under such Major Project
Document;
5.4.8    initiation of any condemnation proceedings involving a material portion
of (a) the Project, (b) the Site, (c) the Easements or (d) other Real Property;
5.4.9    promptly, but in no event later than 10 Banking Days after such
Co-Borrower has Knowledge of the execution and delivery thereof, a copy of each
Additional Project Document;


58


        

--------------------------------------------------------------------------------





5.4.10    promptly, but in no event later than 30 days after the receipt thereof
by such Co-Borrower, a copy of (a) any Applicable Permit obtained by such
Co-Borrower after the Closing Date, (b) any material amendment, supplement or
other material modification to any Applicable Permit received by such
Co-Borrower after the Closing Date, and (c) all material notices relating to the
Project received by such Co-Borrower from, or delivered by such Co-Borrower to,
any Governmental Authority (other than routine correspondence given or received
in the ordinary course of business relating to routine aspects of owning,
developing, constructing, financing, operating, maintaining or using the
Project);
5.4.11    any material unscheduled or forced outage of the Generating Project,
or any material impairment, reduction or cessation of the production of
Hydrocarbons at the Production Project, in each case which continues for more
than 48 hours;
5.4.12    the occurrence of any ERISA Event that, individually or together with
all other ERISA Events that have occurred, would result in aggregate liability
to any Borrower Party or any of their respective ERISA Affiliates in excess of
$5,000,000;
5.4.13    promptly upon receipt thereof, any notice from FERC or the FERC staff
relating to PowerCo’s MBR Authority or status as an Exempt Wholesale Generator;
5.4.14    any material change in accounting policies or financial reporting
practices by such Co-Borrower;
5.4.15    promptly upon receipt thereof, a copy of any material schedule or
recovery plans provided by the EPC Contractor under the EPC Contract or the PIE
Contractor under the PIE Contract, or reports regarding planned material
maintenance and collateral damage repairs under the Long Term Service Agreement;
5.4.16    any (a) noncompliance by such Co-Borrower with any Environmental Law,
or any material Release of Hazardous Substances by such Co-Borrower on or from
the Real Property, in each case that has resulted or would reasonably be
expected to have a Material Adverse Effect, or (b) pending or, to such
Co-Borrower’s Knowledge, threatened in writing, Environmental Claim against such
Co-Borrower or, to such Co-Borrower’s Knowledge, any of its Affiliates,
contractors, lessees or any other Persons, arising in connection with their
occupying or conducting construction or operations on or at the Project, the
Site, the Easements or other Real Property which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
5.4.17    any pending or threatened investigation or inquiry regarding PowerCo’s
participation in the wholesale energy, capacity and ancillary services markets,
including by PJM, its Independent Market Monitor or FERC; any material
non-compliance by and known to PowerCo with PJM Open Access Transmission Tariff
or


59


        

--------------------------------------------------------------------------------





market rules; any PJM credit event that would result in an increase in or a call
on PowerCo’s credit posted to enable participation in PJM’s energy, capacity and
ancillary services markets; any event or circumstance that could prevent the
Generating Project’s full amount of Unforced Capacity from being in service by
the first date of PowerCo’s participation in the applicable PJM Base Residual
Auction; any event or circumstance that could prevent PowerCo’s participation in
PJM’s energy, capacity and ancillary services markets; any Non-Performance
Charge in excess of $250,000 assessed against PowerCo or the Project and
reasonable details related thereto; and any other event or occurrence with
respect to PowerCo’s or the Project’s participation in the wholesale energy,
capacity and ancillary services markets or compliance with PJM and FERC rules,
in each case that would have a Material Adverse Effect;
5.4.18    any notice of material events or third party transactions provided to
such Co-Borrower by any energy manager pursuant to any energy management
agreement;
5.4.19    any financial statements of a Permitted Commodity Hedge Counterparty
received by such Co-Borrower pursuant to the applicable Permitted Commodity
Hedge Agreement;
5.4.20    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and
5.4.21    any event or circumstance specific to such Co-Borrower or the Project
that is not a matter of general public knowledge and that would reasonably be
expected to have a Material Adverse Effect.
5.4.22    In addition, such Co-Borrower shall provide, with reasonable
promptness, to Administrative Agent any customary information with respect to
such Co-Borrower, their respective assets, properties or operations or the
Project as is reasonably requested by the Administrative Agent (for itself or on
behalf of any Lender).
5.4.23    No later than five Banking Days prior to each expected occurrence
thereof, notice of the expected occurrence of “Mechanical Completion” and
“Substantial Completion” under the EPC Contract and “Substantial Completion”
under the PIE Contract.  

5.5    FINANCIAL STATEMENTS.
Each Borrower Party shall deliver or cause to be delivered to Administrative
Agent and the Administrative Agent shall promptly provide a copy of the same to
the Lenders:
(a)    within 120 days after the close of each applicable fiscal year
(commencing from fiscal year 2018), the audited consolidated annual financial
statements of Holdings audited by an Acceptable Accountant and the related
balance sheet, statements of income, cash flow, and


60


        

--------------------------------------------------------------------------------





members’ equity for such fiscal year, setting forth in each case (other than in
the case of the audited annual financial statements for the 2018 fiscal year) in
comparative form corresponding audited figures from the preceding fiscal year,
all prepared in accordance with GAAP, accompanied by (x) a management report (1)
describing the operations and financial condition of Holdings and its
Subsidiaries for the fiscal year then ended, (2) setting forth in comparative
form the corresponding figures for the corresponding periods of the previous
fiscal year and the corresponding figures from the then-current Annual Operating
Budget and (3) discussing the reasons for any significant variations, and (y) an
opinion of an Acceptable Accountant, which opinion (without a “going concern” or
like qualification or exception as to the scope of such audit, other than any
such qualification or exception that either (1) results solely from an upcoming
maturity date or (2) relates to any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) shall state that
such financial statements fairly present, in all material respects, the
financial condition and results of operations of the such Borrower Party as at
the end of and for such fiscal year in accordance with GAAP;
(b)    within 60 days after the end of the first, second and third quarterly
accounting periods of its fiscal year, the unaudited quarterly financial
statements of such Borrower Party (commencing from the first quarterly
accounting period of fiscal year 2019), together with a management report (1)
describing the operations and financial condition of such Borrower Party and its
Subsidiaries for the period then ended and the portion of the current fiscal
year then elapsed, (2) setting forth in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year and the
corresponding figures from the then-current Annual Operating Budget and (3)
discussing the reasons for any significant variations.  Such financial
statements shall include the related balance sheet, statements of income and
cash flows for such quarterly period and in the case of second and third
quarterly accounting periods, for the portion of fiscal year ending with the
last day of such quarterly period and, setting forth in each case (other than in
the case of the unaudited quarterly financial statements for the first and
second quarter of the 2019 fiscal year) in comparative form corresponding
unaudited figures from the preceding fiscal year, all prepared in accordance
with GAAP (subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosure);
(c)    along with such financial statements under clauses (a) and (b) above, a
certificate signed by a Responsible Officer of such Borrower Party certifying
that to such Responsible Officer’s knowledge, no Event of Default or Inchoate
Default has occurred and is continuing or, if any Event of Default or Inchoate
Default has occurred and is continuing, the nature thereof and the corrective
actions that such Borrower Party has taken or proposes to take with respect
thereto (other than litigation strategy and documentation subject to
confidentiality obligations or attorney-client privilege or similar privilege);
and
(d)    (i) no later than the 60th day after commencement of each calendar year,
commencing with 2020, a Reserve Report prepared by the Petroleum Engineer dated
as of December 31 of the previous year; (ii) promptly upon written request by
the Administrative Agent, a Reserve Report prepared by the Petroleum Engineer
dated as of the first day of the month during which a Co-Borrower receives such
request, together with an accompanying report on, since the date of the last
Reserve Report previously delivered hereunder, Gas Property sales, Gas Property
purchases


61


        

--------------------------------------------------------------------------------





and changes in categories concerning the Gas Properties owned by Co-Borrowers
which have attributable to them Proved Reserves and containing information and
analysis with respect to the Proved Reserves of Co-Borrowers as of the date of
such report; and (iii) together with each such Reserve Report, (A) any updated
production history of the Proved Reserves of Co-Borrowers as of such date, (B)
the lease operating expenses attributable to the Gas Properties of Co-Borrowers
for the prior 12-month period, (C) any other information as to the operations of
Co-Borrowers as reasonably requested by the Administrative Agent and (D) such
additional data and information concerning pricing, quantities, volume of
production and production imbalances from or attributable to the Gas Properties
with respect thereto as the Administrative Agent may reasonably request.

5.6    BOOKS, RECORDS, ACCESS. Each Borrower Party shall maintain, or cause to
be maintained, adequate books, accounts and records with respect to itself and
the Project. Subject to requirements of Governmental Rules, safety requirements
and existing confidentiality and other contractual restrictions imposed upon
such Borrower Party by any other Person, such Borrower Party shall permit
employees or agents of the Administrative Agent and Independent Engineer, at any
reasonable times and upon reasonable prior notice to such Borrower Party, to
inspect such Borrower Party’s properties, including the Site and the Easements,
to examine or audit such Borrower Party’s books, accounts and records and make
copies and memoranda thereof and to communicate with such Borrower Party’s
auditors.

5.7    COMPLIANCE WITH LAWS, INSTRUMENTS, APPLICABLE PERMITS, ETC.
5.7.1    Each Co-Borrower shall promptly comply, and cause the Project to be
developed, constructed, operated and maintained in compliance, with all
applicable Legal Requirements (including Environmental Laws, Legal Requirements
and Applicable Permits relating to equal employment opportunity and employee
safety), and make, or cause to be made, such alterations to the Project and the
Site as may be required for such compliance unless any non-compliance would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
5.7.2    Each Borrower Party shall maintain in effect and enforce policies and
procedures designed to ensure compliance by such Borrower Party and its
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions.

5.8    REPORTS; TITLE AND SURVEY MATTERS.
5.8.1    Each Co-Borrower shall, until the Completion Date, deliver or cause to
be delivered to Administrative Agent and the Independent Engineer on or before
the 30th day following the last day of each calendar month, monthly reports in
the form attached hereto as Exhibit N-1 or Exhibit N-2 (together with copies of
the most recently available monthly (or other) progress report received by such
Co-Borrower under the EPC Contract, the PIE Contract, the contractors and
subcontractors under the Interconnection Construction Agreement, pursuant to the
Joint Development Agreement or any other construction contract with respect to
the Project.


62


        

--------------------------------------------------------------------------------





5.8.2    Each Co-Borrower shall deliver to Administrative Agent, within 30 days
after the end of each full fiscal quarter after the Term Conversion Date, a
reasonably detailed report with respect to such fiscal quarter (and, in the case
of the first such report, the period between the Term Conversion Date and the
beginning of such fiscal quarter, if any) regarding existing mark-to-market
exposure under any Permitted Commodity Hedge Agreements.
5.8.3    PowerCo shall deliver to Administrative Agent, within 45 days after the
end of each full fiscal quarter after the Term Conversion Date, a summary
operating report with respect to the Generating Project such fiscal quarter
(and, in the case of the first such report, the period between the Term
Conversion Date and the end of such fiscal quarter, if any) substantially in the
form of Exhibit N-1 (with copies of the most recently available operating report
received by such Co-Borrower under the Long Term Service Agreement).
5.8.4    GasCo shall deliver to Administrative Agent, within 45 days after the
end of each full fiscal quarter, a report, substantially in the form of Exhibit
N-2, setting forth a statement of gross and net production from the Production
Project and any third party sales proceeds of all Hydrocarbons produced from the
Hydrocarbon Interests during such fiscal quarter (and, in the case of the first
such report, the period between the Closing Date and the end of such fiscal
quarter, if any), together with a comparison against the gross and net
production and third party sales proceeds projected for such period in the
then-current Annual Operating Budget and such other information as the
Administrative Agent may reasonably request in respect of the development,
construction, operation and maintenance of the Production Project and the
Hydrocarbon Interests.
5.8.5    PowerCo shall on or before the 25th day following the last day of each
calendar month provide copies of a monthly operating report in the form provided
by the Operator under the O&M Agreement (provided that such form and the
substance of such report must be reasonably satisfactory to the Administrative
Agent).
5.8.6    Each Co-Borrower shall provide such insurance reports as are required
by Exhibit K.
5.8.7    To the extent not delivered pursuant to Section 3.3.15, PowerCo shall,
within 90 days after the Term Conversion Date, deliver to Administrative Agent
an A.L.T.A. As-Built Survey (or other survey approved by Administrative Agent
(such approval not to be unreasonably withheld or delayed)) of the Generating
Project’s Site and the Easements (or, if a draft survey has been provided
pursuant to Section 3.3.15, the final version of such survey), reasonably
satisfactory in form and substance to Administrative Agent and satisfying the
requirements set forth in Section 3.3.15.
5.8.8    Each Co-Borrower shall, within 90 days after the Term Conversion Date,
deliver to Administrative Agent an endorsement to the Title Policy in the form
of Exhibit R.


63


        

--------------------------------------------------------------------------------





5.8.9    Within 60 days following Final Completion, each Co-Borrower shall
deliver final releases of mechanics’ and materialmen’s liens from (i) in the
case of PowerCo, EPC Contractor under the EPC Contract and (ii) Persons of the
type that are required to deliver such releases pursuant to Section 3.2.3,
except to the extent that such Co-Borrower’s failure to obtain any final release
required by this clause (x) would not reasonably be expected to result in a
Material Adverse Effect and any such resulting mechanics’ and materialmen’s lien
would constitute a Permitted Lien of the type described in clause (c) of the
definition thereof.
5.8.10    On the first day of each fiscal quarter following the Term Conversion
Date, Co-Borrowers shall deliver a forecast as of such date, attaching
reasonable backup information to support the conclusions therein (a “Gas
Availability Certificate”) of, (x) natural gas production from the Production
Project for the ensuing four fiscal quarter period (an “Annual Period”) and (y)
the Generating Project’s natural gas requirements during such Annual Period,
together with a comparison against the forecast of natural gas production and
natural gas requirements for such Annual Period in the then-current Annual
Operating Budget.

5.9    EXISTENCE, CONDUCT OF BUSINESS, PROPERTIES, ETC.
Except as otherwise expressly permitted under this Agreement, each Borrower
Party shall (a) maintain and preserve its existence as a limited liability
company in good standing in the State of Delaware, and all material rights,
privileges and franchises necessary in the normal conduct of its business, (b)
maintain all Applicable Permits, except to the extent that any such failure to
maintain would not reasonably be expected to have a Material Adverse Effect, and
(c) at or before the time that any Permit becomes an Applicable Permit, obtain
such Permit, except to the extent that any such failure to obtain would not
reasonably be expected to have a Material Adverse Effect.

5.10    DEBT SERVICE COVERAGE RATIO.
No later than 10 Banking Days after each Quarterly Payment Date occurring at
least one full fiscal quarter after the Term Conversion Date, Co-Borrowers shall
calculate and deliver to Administrative Agent the Debt Service Coverage Ratio
for the Calculation Period most recently ended. The calculation of the Debt
Service Coverage Ratio hereunder shall be used in determining compliance with
Section 6.30 and the application and distribution of funds pursuant to Section
3.12(b) of the Depositary Agreement. The Co-Borrowers shall promptly provide any
information requested by the Administrative Agent to support such calculation.

5.11    LENDER MEETINGS. The Co-Borrowers will, upon the request of
Administrative Agent or the Required Lenders, participate in a meeting of
Administrative Agent and Lenders once during each fiscal year to be held at
Holdings’ corporate offices or, at Holdings’ option, the corporate headquarters
of the manager of Parent in New York (or at such other location as may be agreed
to by Co-Borrowers and Administrative Agent) at such time as may be agreed to by
Co-Borrowers and Administrative Agent. Participants may attend such meeting by
teleconference. All travel and other expenses related to such meeting incurred
by any party shall be for such party’s own account. The Co-Borrowers will
participate in quarterly telephonic update


64


        

--------------------------------------------------------------------------------





calls with Administrative Agent and the Lenders during any quarter in which the
annual meeting described in the preceding sentence is not held, upon the request
of Administrative Agent or the Required Lenders.

5.12    OPERATION AND MAINTENANCE OF PROJECT; ANNUAL OPERATING BUDGET.  
5.12.1    (a) PowerCo shall construct, keep, operate and maintain the Generating
Project (ordinary wear and tear excepted) and make or cause to be made all
necessary repairs (structural and non‑structural, extraordinary or ordinary) and
(b) GasCo shall use commercially reasonable efforts to cause Triad Hunter, LLC
or any other operator of any of GasCo’s Hydrocarbon Interests to construct,
keep, maintain and operate, the Production Project (ordinary wear and tear
excepted) and to make or cause to be made all necessary repairs (structural and
non‑structural, extraordinary or ordinary) necessary, in each case in a manner
consistent in all material respects with this Agreement and Prudent Industry
Practices.
5.12.2    Co-Borrowers shall, as a condition precedent to the Term Conversion
Date and no later than 45 days before the commencement of each calendar year
thereafter, submit a proposed annual operating plan and budget, detailed by
month, of anticipated revenues and anticipated expenditures under all applicable
waterfall levels set forth in Section 3.2(b) of the Depositary Agreement and
anticipated Major Maintenance Expenses (an “Annual Operating Budget”), with
respect to such calendar year (or, in the case of the first Annual Operating
Budget in respect of the period through the first full calendar year) for the
prior review and approval by the Administrative Agent (in consultation with the
Independent Engineer), such approval not to be unreasonably withheld or delayed.
In the event that, pursuant to the immediately preceding sentence, the Annual
Operating Budget (other than the initial Annual Operating Budget) is not
approved by the Administrative Agent (which approval shall not be unreasonably
withheld or delayed) or Co-Borrowers have not submitted a proposed Annual
Operating Budget in accordance with the terms and conditions herein, an
operating budget including 115% of the relevant costs set forth in the Annual
Operating Budget for the immediately preceding calendar year (other than for
fuel, water, chemicals and other consumables, for which the operating budget
shall include estimates of actual costs) shall apply until the Annual Operating
Budget for the then current fiscal year is approved. Copies of each final Annual
Operating Budget adopted shall be furnished to the Independent Engineer and the
Administrative Agent promptly upon its adoption.
5.12.3    O&M Costs and Major Maintenance Expenses shall be made in accordance
with such Annual Operating Budget, except as set forth in this Section 5.12.3.
Co-Borrowers may from time to time adopt an amended Annual Operating Budget for
the remainder of any calendar year to which the amended Annual Operating Budget
applies, and such amended Annual Operating Budget shall be effective as the
Annual Operating Budget for the remainder of such calendar year upon the consent
of the Administrative Agent to such amendment (in consultation with the
Independent


65


        

--------------------------------------------------------------------------------





Engineer), such consent not to be unreasonably withheld or delayed.
Notwithstanding the foregoing and without necessitating any such amendment, the
Co-Borrowers may exceed the aggregate annual O&M Costs set forth in any Annual
Operating Budget (including reasonable allowances for contingencies and working
capital) by an amount not to exceed 10% of the aggregate budgeted amount of
fixed O&M Costs for the applicable fiscal year.

5.13    PRESERVATION OF RIGHTS; FURTHER ASSURANCES.
5.13.1    Subject to Section 5.2.2, each Co-Borrower shall maintain in full
force and effect, perform (to the extent not excused by force majeure events or
the nonperformance of the other party and not subject to a good faith dispute)
the obligations of such Co-Borrower under, preserve, protect and defend the
material rights of such Co-Borrower under and take all reasonable action
necessary to prevent early termination (except by expiration in accordance with
its terms) of each and every Major Project Document, including (where such
Co-Borrower in the exercise of its business judgment deems it proper)
prosecution of suits to enforce any material right of such Co-Borrower
thereunder and enforcement of any material claims with respect thereto, in each
case except where failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided that the early termination of a Major Project
Document resulting from the material breach of the Major Project Document by the
relevant counterparty shall not constitute an Event of Default to the extent the
Co-Borrowers replace such Major Project Document in accordance with Section
7.1.14(b) or 7.1.14(d). Such Co-Borrower shall enforce all rights to receive
liquidated damages from any counterparty to any Major Project Document and
enforce all material rights under the PIE Contract.
5.13.2    From time to time, each Co-Borrower shall execute, acknowledge,
record, register, deliver and/or file all such notices, statements, instruments
and other documents (including any memorandum of lease or other agreement,
financing statement, continuation statement, certificate of title or estoppel
certificate relating to the Loans stating the interest and charges then due and
any known Events of Default or Inchoate Defaults), and take such other steps as
may be reasonably necessary or reasonably advisable to render fully valid and
enforceable under all applicable laws the rights, liens and priorities of the
Secured Parties with respect to all Collateral and other security from time to
time furnished under this Agreement and the other Credit Documents or intended
to be so furnished, and otherwise in such form and at such times as shall be
necessary or as shall be reasonably requested by Collateral Agent, and pay all
reasonable fees and expenses (including reasonable attorneys’ fees) incident to
compliance with this Section 5.13.2.
5.13.3    If either Co-Borrower shall at any time acquire any real property or
leasehold or other interest in real property (including any Hydrocarbon
Interest) that is necessary or material to the construction and operation of the
Project or that has a value in excess of $1,000,000 (other than any types of
property that are


66


        

--------------------------------------------------------------------------------





expressly excluded from the Mortgages by its terms) and is not covered by the
Mortgages, then within a reasonable period of time following such acquisition
(and in any event no later than 90 days thereafter or such longer period, not to
exceed 120 days, as approved by the Administrative Agent (at the direction of
the Required Lenders)), execute, deliver and record a supplement or amendment to
the Mortgages, reasonably satisfactory in form and substance to Administrative
Agent, subjecting the real property or leasehold or other interests to the Lien
and security interest created by the Mortgages. If reasonably requested by the
Administrative Agent, other than for Hydrocarbon Interests, such Co-Borrower
shall obtain an appropriate endorsement or supplement to the Title Policy
insuring (i) the Lien of the Secured Parties in such additional property,
subject only to Permitted Liens and other exceptions to title approved by
Administrative Agent, and (ii) the continuing second priority lien of the
Mortgages (subject only to Permitted Liens and any other exceptions to title as
are reasonably acceptable to Administrative Agent).
5.13.4    Upon the reasonable request of any Agent, each Borrower Party shall
execute and deliver all documents as shall be necessary or that such Agent shall
reasonably request in connection with the rights and remedies of such Agent and
the Lenders under the Credit Documents, and perform such other reasonable acts
as may be necessary to carry out the intent of this Agreement and the other
Credit Documents.

5.14    ADDITIONAL CONSENTS. Unless the Administrative Agent (at the direction
of the Required Lenders) has waived such requirement in writing, each
Co-Borrower shall (i) cause the applicable counterparty to any Replacement
Project Document that is a Major Project Document as of the Closing Date and
(ii) use commercially reasonable efforts to cause the applicable counterparty to
any Major Project Document entered into after the Closing Date (other than any
Replacement Project Document that is a Major Project Document and any Major
Project Document that is an easement, right of way, license or other agreement
in respect of real property rights) to execute and deliver to Administrative
Agent a Consent in substantially the form of Exhibit E‑1, such other form as the
applicable counterparty may have previously delivered to Administrative Agent in
connection with this Agreement, or such other form as is prescribed by
Governmental Rule, in each case with such changes as are reasonably acceptable
to the Administrative Agent.

5.15    MAINTENANCE OF INSURANCE. Each Co-Borrower shall maintain or cause to be
maintained in all material respects on its behalf in effect at all times the
types of insurance required pursuant to Exhibit K, in the amounts and on the
terms and conditions specified therein, from the quality of insurers specified
in such Exhibit or other insurance companies of recognized responsibility
reasonably satisfactory to the Administrative Agent (as reasonably directed in
writing by the Required Lenders).

5.16    TAXES, OTHER GOVERNMENT CHARGES AND UTILITY CHARGES. Each Borrower Party
shall timely file all federal and other material tax returns and pay, or cause
to be paid, as and when due and prior to delinquency, all material taxes,
assessments and governmental charges (including any interest, additions to tax
or penalties applicable thereto) of any kind that may at any time be lawfully
assessed or levied against or with respect to such Borrower Party or the
Project, including material sales and use taxes and real estate taxes, all
material utility and other


67


        

--------------------------------------------------------------------------------





charges incurred in the operation, maintenance, use, occupancy and upkeep of the
Project, and all material assessments and charges lawfully made by any
Governmental Authority for public improvements that may be secured by a Lien on
the Project; in each case except to the extent permitted pursuant to clause (b)
of the definition of “Permitted Liens”.

5.17    EVENT OF EMINENT DOMAIN. If an Event of Eminent Domain shall occur with
respect to any material portion of Collateral, each Co-Borrower shall
(a) diligently pursue all its rights to compensation against the relevant
Governmental Authority in respect of such Event of Eminent Domain, (b) not,
without the written consent of Administrative Agent as directed in writing by
the Required Lenders, which consent and direction shall not be unreasonably
withheld or delayed, compromise or settle any claim against such Governmental
Authority if such compromise or settlement results in payments in excess of
$5,000,000 or could reasonably be expected to have a Material Adverse Effect,
and (c) pay or apply all Eminent Domain Proceeds in accordance with Section 3.9
of the Depositary Agreement. Such Co-Borrower consents to, and agrees not to
object to or otherwise impede or impair, the participation of Administrative
Agent in any eminent domain proceedings, and each Co-Borrower shall from time to
time deliver to Administrative Agent all documents and instruments reasonably
requested by it to permit such participation.

5.18    [RESERVED].

5.19    SPECIAL PURPOSE ENTITY.
5.19.1    Each Borrower Party shall conduct its business solely in its own name
through its duly authorized directors, officers or agents so as not to mislead
others as to the identity of the company with which those others are concerned,
and particularly will avoid the appearance of conducting business on behalf of
any other entity or that its assets or the assets of any other entity are
available to pay the creditors of such other entity. Without limiting the
generality of the foregoing, all oral and written communications of such
Borrower Party, including, without limitation, letters, invoices, purchase
orders, contracts and statements, will be made solely in the name of such
Borrower Party.
5.19.2    Each Borrower Party shall comply in all material respects with all
organizational formalities to maintain its separate existence.
5.19.3    Other than as permitted pursuant to Section 6.8, each Borrower Party
shall maintain an arm’s‑length relationship with all other entities.
5.19.4    Except to the extent provided in the Depositary Agreement, each
Borrower Party shall keep its assets and its liabilities wholly separate from
those of all other entities.

5.20    THE PATRIOT ACT. Each Co-Borrower shall comply with the disclosure
requirements pursuant to Section 11.22.


68


        

--------------------------------------------------------------------------------






5.21    PUHCA EXEMPTION AND GOVERNMENT APPROVAL. Each Co-Borrower shall take or
cause to be taken all necessary or appropriate actions so that:
(a)    (i) PowerCo will be an Exempt Wholesale Generator and (ii) the Generating
Project will be an Eligible Facility at all times hereunder,
(b)    PowerCo will be in compliance in all material respects with all
requirements under PUHCA applicable to an Exempt Wholesale Generator, an owner
of an Eligible Facility, an “electric utility company,” a “public utility” and a
“public-utility company,”
(c)    once PowerCo becomes a “public utility” under the FPA, PowerCo will be in
compliance in all material respects with all requirements under the FPA
applicable to a “public utility” with MBR Authority,
(d)    each Borrower Party shall not be subject to, or shall be exempt from,
financial, organizational or rate regulation as a public utility under Chapter
4905 of the Ohio Revised Code and any regulations promulgated thereunder,
respecting the rates or the financial or organizational regulation of electric
utilities,
(e)    (i) No later than 60 days prior to the production of energy from the
Generating Project (including for testing), PowerCo shall have filed for MBR
Authority and, once such authorization is received, delivered to Administrative
Agent evidence thereof and (ii) PowerCo will have MBR Authority from the FERC in
a final and binding order no longer subject to rehearing or appeal (including,
with respect to the request for blanket approval to issue securities under
Section 204 of the FPA, expiration of all notice periods) at least 30 days prior
to the date that the Generating Project generates any electricity, including for
any testing prior to commercial operation, and
(f)    PowerCo shall take or cause to be taken all necessary or appropriate
actions so that it is (x) eligible to participate, and the full amount of the
Project’s Unforced Capacity clears, in the PJM Base Residual Auction for all
future Delivery Years as a Capacity Performance Resource or similar capacity
product, (y) in material compliance with the requirements of PJM for market
participations, including maintaining sufficient fuel supply to satisfy the
requirements and obligations of a Capacity Performance Resource or similar
capacity product and maintaining adequate credit support with PJM (or its
designee) and (z) eligible to participate in the PJM energy and ancillary
services markets.

5.22    MAINTENANCE OF ACCOUNTS. Co-Borrowers shall fund and maintain the
Depositary Accounts in accordance with the Depositary Agreement.

5.23    CONSTRUCTION OF THE PROJECT; FINAL COMPLETION.
5.23.1    PowerCo shall construct, or cause the construction of, the Generating
Project in all material respects in accordance with the Construction and
Equipment Contracts and the approved plans and specifications thereunder,
Prudent Industry Practices, Applicable Permits and Legal Requirements.


69


        

--------------------------------------------------------------------------------





5.23.2    PowerCo shall cause Final Completion to be achieved prior to the Date
Certain.

5.24    INDEPENDENT ENGINEER; PERFORMANCE TESTS. Each Co-Borrower shall permit
Administrative Agent (or any agent thereof) and the Independent Engineer to
witness and verify the Performance Tests to the extent reasonably requested by
Administrative Agent (or any agent thereof) and the Independent Engineer in each
case subject to the terms of the Construction and Equipment Contracts. Each
Co-Borrower shall give Administrative Agent and the Independent Engineer notice
regarding any proposed Performance Test promptly following such Co-Borrower’s
receipt of such notice (and, in any event, no less than three Banking Days prior
to any Performance Test). Such Co-Borrower shall forward to Administrative Agent
and the Independent Engineer the procedures to be used in the conduct of the
Performance Test in connection with such notice. If, upon completion of any
Performance Test, such Co-Borrower believes that such Performance Test has been
satisfied, it shall so notify Administrative Agent and the Independent Engineer
and shall deliver a copy of all test results supporting such conclusion,
accompanied by reasonable supporting data.

5.25    NATURAL GAS ARRANGEMENTS.
5.25.1    The Co-Borrowers shall use commercially reasonable efforts to
implement (or cause to be implemented) a drilling program designed to achieve
initial continuous production of 70,000 MCF/day of natural gas from the
Production Project no later than the initial Guaranteed Substantial Completion
Date (as defined in the EPC Contract), and thereafter use commercially
reasonable efforts to maintain (or cause to be maintained) production from the
Production Project of 70,000 MCF/day of natural gas.
5.25.2    If any Gas Availability Certificate reflects forecasted production
that is less than forecasted requirements (the amount of such shortfall, a
“Production Shortfall”), excluding for the avoidance of doubt any Production
Shortfall (a) identified in a previously delivered Gas Availability Certificate,
and (b) in respect of which the Co-Borrowers have (x) effectuated, or caused to
be effectuated, a Gas Cure, and (y) delivered, and continue to use commercially
reasonable efforts to implement, an Approved Remedial Plan, then:
(a)    the Co-Borrowers shall, no later than 60 days following such first day of
the fiscal quarter for which such Gas Availability Certificate was delivered,
cause cash equity to be contributed to the Co-Borrowers in an amount (less any
amounts in the Operating Reserve Account) necessary to allow the Co-Borrowers to
purchase (and the Co-Borrowers shall so purchase no later than such 60th day) on
a forward basis (such contribution and purchase, a “Gas Cure”) gas sufficient to
eliminate the entire Production Shortfall for the full duration of the Annual
Period (including any Production Shortfall during the period since the
commencement of such Annual Period);
(b)    the Co-Borrowers shall, no later than 30 days following such first day of
such fiscal quarter, submit a proposed remedial development and drilling plan
(which plan may include additional cash equity contributions by Holdings for
purchasing additional acreage) to the


70


        

--------------------------------------------------------------------------------





Administrative Agent, which plan shall be subject to the approval (not to be
unreasonably withheld or delayed) by the Administrative Agent (acting in
consultation with the Petroleum Engineer), and which remedial plan shall
demonstrate the Co-Borrower’s ability to achieve production of 70,000 MCF/day
from the Production Project for a 365-day period beginning on the date that is
12 months following the Administrative Agent’s approval of such plan (as so
approved, an “Approved Remedial Plan”). If the Administrative Agent (acting in
consultation with the Petroleum Engineer) reasonably requests changes to any
such remedial plan proposed by the Co-Borrowers, the Co-Borrowers shall
incorporate such changes into its remedial plan, and resubmit such plan to the
Administrative Agent, no later than 15 Banking Days following receipt; and
(c)    the Co-Borrowers will use commercially reasonable efforts to implement
(or cause to be implemented) the Approved Remedial Plan in accordance with its
terms.

5.26    RELEASE OF MECHANIC’S LIEN. The Co-Borrowers shall use commercially
reasonable efforts to cause the Title Insurer to promptly remove from the Title
Policy the exception relating to that certain mechanic’s lien in favor of New
Leaf Construction Equipment in the amount of $9,148.14 and filed for record June
28, 2018 in Official Record 382, Page 2466.

5.27    O&M AGREEMENT. On or before the 180th day following the Closing Date,
PowerCo shall enter into and deliver to Administrative Agent an operation and
maintenance agreement (including exhibits and annexes thereto), duly executed
and delivered by each of PowerCo and Operator, in form and substance reasonably
satisfactory to the Required Lenders (the “O&M Agreement”); provided that no
such approval of the Required Lenders shall be necessary if the O&M Agreement is
on terms substantially consistent with (or more favorable to the Co-Borrowers
than) any of the term sheets for the O&M Agreement attached hereto as Exhibits
T-1 and T-2.

ARTICLE 6
NEGATIVE COVENANTS
Each Co-Borrower and, solely to the extent explicitly referred to below,
Holdings, covenants and agrees that until the Discharge of Second Lien Secured
Obligations:

6.1    CONTINGENT LIABILITIES. Except as provided in this Agreement, such
Co-Borrower shall not become liable as a surety, guarantor, accommodation
endorser or other equivalent backer of the debt obligations of another Person,
for or upon the obligation of any other Person, except for the other
Co-Borrower; provided that this Section 6.1 shall not be deemed to prohibit or
otherwise limit the incurrence of Permitted Debt.

6.2    LIMITATIONS ON LIENS. Such Co-Borrower shall not create, assume or suffer
to exist any Lien, securing a charge or obligation of such Co-Borrower or any
other Person, on the Project or on any of the Collateral, real or personal,
whether now owned or hereafter acquired, except Permitted Liens.

6.3    INDEBTEDNESS. Such Co-Borrower shall not incur, create, assume or permit
to exist any Debt except Permitted Debt.


71


        

--------------------------------------------------------------------------------






6.4    SALE OR LEASE OF ASSETS. Such Co-Borrower shall not sell, lease, assign,
transfer or otherwise dispose of assets, whether now owned or hereafter
acquired, except:
(a)    in the ordinary course of its business and as contemplated by the
Operative Documents (including sales in the “spot” market or merchant sales of
any portion or all of the Generating Project’s capacity, energy, environmental
attributes, ancillary services and other services),
(b)    merchant sales of Hydrocarbons, solely to the extent that such
Hydrocarbons (i) are property of GasCo, (ii) exceed the amounts then reasonably
required by the Generating Project to operate in accordance with the Major
Project Documents and (iii) are sold on a spot or as-available basis or are
swapped with a counterparty in exchange for Hydrocarbons to be delivered by such
counterparty on another future date,
(c)    to the extent that such asset is unnecessary, worn out or no longer
useful or usable in connection with the operation or maintenance of the Project,
(d)    upon any equipment failure, the replacement of such failed equipment with
comparable equipment,
(e)    the sale, transfer or release, with or without consideration, of real
property or interests in real property related to the Project to the extent that
such real property or interests in real property is no longer useful in
connection with the ownership, operation or maintenance of the Project,
(f)    the granting of easements or other interests in real property related to
the Project to other Persons so long as such grant is in the ordinary course of
business, would constitute a Permitted Lien and does not or would not reasonably
be expected to materially detract from the value or use of the affected property
or to interfere in any material respect with such Co-Borrower’s ability to
construct or operate the Project, sell or distribute power therefrom or perform
any material obligation under any Operative Document,
(g)    sales, transfers or other dispositions of Permitted Investments,
(h)    sales, transfers, swaps, exchanges, releases or surrenders (including
allowing expiration pursuant to the terms thereof) of Gas Properties that do not
individually or in the aggregate detract in any material respect from the value
or use of the Gas Properties in connection with the Project, and
(i)    any other asset sale or series of related asset sales the proceeds of
which shall not exceed $2,300,000 in the aggregate in any calendar year and
$11,500,000 in the aggregate during the term of this Agreement, which proceeds
shall, in each case, be applied in accordance with the Depositary Agreement.

6.5    CHANGES. Such Co-Borrower shall not change the nature of its business or
expand its business beyond the business contemplated in the Operative Documents.


72


        

--------------------------------------------------------------------------------






6.6    DISTRIBUTIONS.
6.6.1    Conditions to Distributions. Except as provided in Section 6.6.2, no
Co-Borrower shall directly or indirectly, make or declare any Restricted Payment
except pursuant to and in accordance with Section 3.12(b)(i) of the Depositary
Agreement so long as each of the following conditions have been satisfied (such
conditions, “Restricted Payment Conditions”):
(a)    the Substantial Completion (as defined in the EPC Contract) shall have
occurred and the Administrative Agent shall have received a completion
certificate of the Independent Engineer, substantially in the form of Exhibit
C-7;
(b)    no Event of Default or Inchoate Default has occurred and is continuing as
of the date of such applicable Restricted Payment, and such Restricted Payment
would not cause an Event of Default or Inchoate Default;
(c)    the Debt Service Coverage Ratio for the Calculation Period relating to
the Quarterly Payment Date immediately preceding the proposed date of such
Restricted Payment is greater than or equal to 1.2:1.00;
(d)    the Major Maintenance Reserve Account is funded in the amount required by
the Depositary Agreement;
(e)    during the most recently ended calendar quarter, no amounts on deposit in
the Operating Reserve Account (as defined in the Depositary Agreement) shall
have been used to pay O&M Costs;
(f)    the Gas Availability Certificate delivered in the most recently ended
calendar quarter shall not have shown a Production Shortfall (other than any
Production Shortfall in respect of which the Co-Borrowers have (a) effectuated,
or caused to be effectuated, a Gas Cure, and (b) delivered, and are continuing
to use commercially reasonable efforts to implement, an Approved Remedial Plan);
and
(g)    there shall not be more than one Restricted Payment made per fiscal
quarter.
6.6.2    Certain Distributions Permitted. Nothing in this Section 6.6 shall
prohibit or otherwise limit, subject to satisfaction of any applicable
conditions contained in the other provisions of this Agreement and the other
Credit Documents (which conditions shall not include the Restricted Payment
Conditions, but for the avoidance of doubt may include no existing Inchoate
Default or Event of Default to the extent provided below), (a) any amounts paid
in reimbursement of Drawstop Equity Contributions (as defined in the First Lien
Credit Agreement) with proceeds of Construction Loans (as defined in the First
Lien Credit Agreement) in accordance with Section 3.1(d) of the Depositary
Agreement, (b) Permitted Tax Distributions and Permitted CAT Distributions (as
defined in the Depositary Agreement) distributed


73


        

--------------------------------------------------------------------------------





pursuant to and in accordance with the Depositary Agreement and (c) amounts
distributed in accordance with Section 3.3.11 of this Agreement.

6.7    INVESTMENTS. Such Co-Borrower shall not make any investments (whether by
purchase of stocks, bonds, notes or other securities, loan, extension of credit,
advance or otherwise) other than Permitted Investments.

6.8    TRANSACTIONS WITH AFFILIATES. Such Co-Borrower shall not directly or
indirectly enter into any transaction or series of transactions relating to the
Project with or for the benefit of an Affiliate without the prior written
approval of Administrative Agent, except for Permitted Affiliate Transactions.

6.9    REGULATIONS. Such Co-Borrower shall not directly or indirectly apply any
part of the proceeds of any Loan or other extensions of credit hereunder or
other revenues to the “buying”, “carrying” or “purchasing” of any margin stock
within the meaning of Regulations T, U or X of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder.

6.10    PARTNERSHIPS, ETC. No Borrower Party shall become a general or limited
partner in any partnership or a joint venturer in any Joint Venture or create
and hold stock in any subsidiary except, in the case of each Co-Borrower, the
transactions with the other Co-Borrower contemplated by the Operative Documents;
provided that GasCo shall not be considered to be a joint venturer in any Joint
Venture solely because it is party to the Joint Operating Agreement, the Joint
Development Agreement, or any similar agreement in respect of Gas Properties
entered into in accordance with the terms hereof.

6.11    DISSOLUTION; MERGER. Such Co-Borrower shall not liquidate or dissolve,
or combine, merge or consolidate with or into any other entity, consummate any
Division Transaction, or change its legal form, or implement any material
acquisition or purchase of assets consisting of a business or line of business
from any Person, or change the nature of its business, or purchase or otherwise
acquire all or substantially all of the assets of any Person.

6.12    AMENDMENTS TO AND TERMINATION OF CERTAIN DOCUMENTS. Such Co-Borrower
shall not without the prior written consent of the Required Lenders (acting in
consultation with the Independent Engineer), such consent not to be unreasonably
withheld or delayed so long as no Event of Default has occurred and is
continuing, amend or otherwise modify any Major Project Document to which it is
a party or give any consent, waiver or approval (other than approvals in the
ordinary course of business consistent with past practices for owners or
operators of similar businesses, where applicable) (each such amendment or
modification, consent, waiver or approval being referred to herein as a “Project
Document Modification”) thereunder (including any waiver of any default under or
breach of any Major Project Document to which it is a party), or agree in any
manner to any other amendment, modification or change of any term or condition
of any Major Project Document to which it is a party; provided that, subject to
the limitations in the succeeding “provided, further”, (i) the extension of the
term of a Major Project Document on substantially the same terms and conditions
then in effect (or on more favorable terms and conditions in the aggregate to
Co-Borrowers), (ii) any Project Document Modification which (x) is not,
individually or in the aggregate when taken together with previously executed
Project


74


        

--------------------------------------------------------------------------------





Document Modifications, materially adverse to any Co-Borrower, the Project or
the interests of the Secured Parties in the Collateral and (y) does not require
the expenditure by Co-Borrowers of more than $5,750,000 individually or more
than $11,250,000 in the aggregate, in each case, as certified by such
Co-Borrower and such Co-Borrower provides to the Administrative Agent a true,
correct and complete copy of each such Project Document Modification, (iii) any
Project Document Modification for the purposes of incurring any expenditure
permitted under Section 6.26.1, (iv) any change order permitted under Section
6.26.2, (v) any termination by Co-Borrowers of a Major Project Document
resulting from the material breach under such Major Project Document by the
relevant counterparty shall not constitute an Event of Default to the extent the
Co-Borrowers replace such Major Project Document in accordance with Section
7.1.14(b) or (d), or (vi) ministerial or administrative amendments,
modifications, waivers, consents and approvals, in each of the cases of clauses
(i) through (v), shall not require the consent of the Required Lenders.
6.12.1    No Co-Borrower shall, without the prior written consent of
Administrative Agent as directed in writing by the Required Lenders, such
consent and direction not to be unreasonably withheld or delayed so long as no
Event of Default has occurred and is continuing, amend, supplement, waive or
otherwise modify the organizational documents of such Co-Borrower, if the result
would reasonably be expected to have an adverse effect on the Lenders or their
rights or remedies under the Credit Documents in any material respect,
including, the issuance of any Securities in such Co-Borrower other than such
Co-Borrower’s issuance of additional common Securities to Holdings.
6.12.2    No Co-Borrower shall, without the prior written consent of
Administrative Agent as directed in writing by the Required Lenders, such
consent and direction not to be unreasonably withheld or delayed so long as no
Event of Default has occurred and is continuing, seek to or petition to amend,
modify, supplement or take any similar actions with respect to any Applicable
Permit, except for such amendments, modifications, supplements or similar
actions that (a) are required by Legal Requirements or (b) would not reasonably
be expected to have a Material Adverse Effect.
6.12.3    No Co-Borrower shall, without the prior written consent of
Administrative Agent as directed in writing by the Required Lenders, such
consent and direction not to be unreasonably withheld or delayed so long as no
Event of Default has occurred and is continuing, amend, supplement, waive or
otherwise modify any First Lien Credit Document or any Permitted First Lien
Refinancing Credit Document if the effect of such amendment, supplement, waiver
or other modification is or would be inconsistent with the Intercreditor
Agreement.

6.13    NAME AND LOCATION; FISCAL YEAR. No Co-Borrower shall change its name,
its jurisdiction of organization, the location of its principal place of
business, its organization identification number or its fiscal year without
providing 30 days prior written notice to Administrative Agent and Collateral
Agent.

6.14    ASSIGNMENT. No Co-Borrower shall assign its rights hereunder or under
any Major Project Document to any Person, except (a) in the case of this
Agreement only, as permitted


75


        

--------------------------------------------------------------------------------





by Section 11.18 and (b) in the case of any Major Project Document, with the
prior written consent of the Required Lenders.

6.15    ACCOUNTS. No Co-Borrower shall maintain or use any deposit or securities
accounts other than the Accounts and the Local Checking Accounts without the
prior written consent of Administrative Agent (as reasonably directed in writing
by the Required Lenders).

6.16    HAZARDOUS SUBSTANCES. No Co-Borrower shall release into the environment
any Hazardous Substances (a) in violation of any Environmental Laws or Permit
required under any Environmental Law or (b) in a quantity, type or location that
would reasonably be expected to lead to liability of any Co-Borrower pursuant to
Environmental Laws or Permits except for, with respect to (a) and (b), any
Release that would not reasonably be expected to materially impair the value of
the Project, the Easements and the Collateral, taken as a whole, and would not
otherwise reasonably be expected to have a Material Adverse Effect.

6.17    ADDITIONAL PROJECT DOCUMENTS. Other than (x) Permitted Commodity Hedge
Agreements, (y) any joint operating agreement or joint development agreement
entered into in connection with any Gas Property owned or acquired by GasCo in
respect of which the Co-Borrowers have delivered to the Administrative Agent at
least 10 Banking Days prior to execution and delivery thereof (or, if such joint
operating agreement or joint development agreement is in substantially the same
form as the Joint Development Agreement or Joint Operating Agreement, as
applicable, in effect as of the Closing Date, within 10 Banking Days following
the execution and delivery thereof), a true and correct copy of such agreement,
together with a certificate of a Responsible Officer of GasCo certifying that
the execution, delivery and performance of such agreement and the transactions
contemplated thereby (1) are in the best interests of the Project, (2) are not
materially adverse to the interests of the Secured Parties to the extent such
agreement relates to a Gas Property owned on the Closing Date (or a Gas Property
received as consideration in connection with a transfer or other disposition of
a Gas Property owned on the Closing Date) and (3) would not reasonably be
expected to have a Material Adverse Effect, and (z) those agreements described
on Exhibit G-8 or as otherwise expressly provided in the Credit Documents, (a)
without the prior written consent of Administrative Agent as directed in writing
by the Required Lenders, which consent and direction shall not be unreasonably
withheld or delayed, no Co-Borrower shall enter into, become a party to, or
become liable under any Additional Project Document, or permit any counterparty
to any existing Project Document to enter into on behalf of such Co-Borrower any
agreement, other than any Additional Project Document, which, directly or
indirectly through the reimbursement of costs, (i) provides for the payment by
such Co-Borrower of, or the provision to such Co-Borrower of such goods and
services with a value of, $5,750,000 or less per annum, (ii) provides for
payment of Emergency Operating Costs, (iii) is a Replacement Project Document,
and (b) without the prior written consent of the Required Lenders, no
Co-Borrower shall enter into any Major Project Document. Notwithstanding
anything to the contrary herein, nothing in this Section 6.17 shall limit any
Co-Borrower’s ability to enter into any agreement which is expressly permitted
or is entered into to document or give effect to any transaction expressly
permitted or required under any provision of the Credit Documents.


76


        

--------------------------------------------------------------------------------






6.18    ASSIGNMENT BY THIRD PARTIES. Without prior written consent of the
Required Lenders or unless provided in a Consent, no Co-Borrower shall consent
to the assignment of any obligations under any Major Project Document by any
counterparty thereto other than to a Replacement Obligor.

6.19    ACQUISITION OF REAL PROPERTY. No Co-Borrower shall acquire or lease any
material real property or other material interest in real property (excluding
the acquisition of Gas Properties that do not include producing wells or other
surface or subsurface facilities or improvements on the portion of such Gas
Properties being acquired or leased, the acquisition of any easements or
licenses and the acquisition (but not the exercise) of any options to acquire
any such interests in real property) other than the Site, the Easements and
other interests in real property acquired on or prior to the Closing Date,
unless such Co-Borrower shall have delivered to Administrative Agent a “Phase I”
environmental site assessment with respect to such real property and, if a
“Phase II” environmental site assessment is warranted (as reasonably determined
by the relevant consultant, who shall be reasonably satisfactory to the
Administrative Agent), a “Phase II” environmental site assessment with respect
to such property, in each case, along with a corresponding reliance letter from
the consultant issuing such site assessment(s), confirming either that (a) no
Hazardous Substances were found in, on or under such real property of a nature
or concentrations that would reasonably be expected to impose on any Co-Borrower
an environmental liability that would be expected to have a Material Adverse
Effect or (b) the conditions and risks associated with such Hazardous Substances
were otherwise reasonably being addressed.

6.20    ERISA MATTERS. No Co-Borrower shall have any employees nor shall it
maintain, sponsor or contribute to any Plan or Multiemployer Plan.

6.21    USE OF SITE AND EASEMENTS. No Co-Borrower shall use the Site or the
Easements for any purpose other than for the construction, operation and
maintenance of the Project as contemplated by the Operative Documents or to
provide access rights to neighboring landowners, easement holders and tenants,
in each case to the extent that such access rights constitute Permitted Liens.

6.22    TAX ELECTION; TAX SHARING AGREEMENTS. No Co-Borrower shall make an
election to be classified for U.S. federal or applicable state, local or foreign
income or franchise tax purposes as an association taxable as a corporation. No
Co-Borrower shall enter into any tax sharing agreements with any other entity
other than an agreement (i) the parties to which include no Person other than
Holdings or the Co-Borrowers or (ii) with one or more non-Affiliate third
parties made in the ordinary course of business, the primary subject of which is
not tax.

6.23    HEDGING AGREEMENTS. No Co-Borrower shall enter into any Hedging
Agreements except any Permitted Commodity Hedge Agreement.

6.24    LEASE TRANSACTIONS. No Co-Borrower shall enter into any transaction
after the date hereof for the lease of any assets, whether operating leases,
Capital Leases or otherwise, other than any one or more of the following: (a)
any lease constituting Permitted Debt, (b) leases of automobiles, office
equipment or other real or personal property pursuant to which the annual lease
payments by such Co-Borrower do not exceed $5,750,000 in the aggregate in any
fiscal year,


77


        

--------------------------------------------------------------------------------





(c) any transactions contemplated in the then applicable Annual Operating
Budget, (d) any lease described on Exhibit G-8, (e) any lease consented to by
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and (f) leases of Gas Properties made pursuant to the terms of the Joint
Development Agreement.

6.25    CAPITAL EXPENDITURES. Prior to Term Conversion, no Co-Borrower shall
make any Capital Expenditures other than in accordance with the Construction
Budget, as then in effect. After Term Conversion, no Co-Borrower shall make any
Capital Expenditures other than Permitted Capital Expenditures, Capital
Expenditures consistent with the Annual Operating Budget and Emergency Operating
Costs to the extent such costs are Capital Expenditures. Notwithstanding the
foregoing, each Co-Borrower may make Capital Expenditures to the extent such
Capital Expenditures are funded from (a) additional equity contributions made to
such Co-Borrower by an owner of Holdings or (b) amounts in the Distribution
Suspense Account subject to satisfaction of the Restricted Payment Conditions.

6.26    CONSTRUCTION BUDGET CONTINGENCY; CHANGE ORDERS; INITIAL BORROWING.
6.26.1    Changes to Construction Budget. No Co-Borrower shall amend or modify
the Construction Budget without the prior written consent of Administrative
Agent at the written direction of the Required Lenders acting in consultation
with the Independent Engineer, such consent and direction not to be unreasonably
withheld or delayed; provided that any Co-Borrower may, without the prior
written consent of Administrative Agent (as directed in writing by the Required
Lenders), such consent and direction not to be unreasonably withheld or delayed,
(a) amend, revise or modify the Construction Budget to reallocate the
“contingency” line item specified in the Construction Budget to any other budget
categories (other than any line items pertaining to a transaction with an
Affiliate) up to $5,000,000 in the aggregate and thereafter in respect of
individual items not exceeding $2,000,000 until the aggregate amount of such
reallocations is $10,000,000 and thereafter in respect of individual items not
exceeding $100,000, (b) reallocate any savings in any line item specified in the
Construction Budget in respect of which the work has been completed to any other
line item in the Construction Budget (other than any line items pertaining to a
transaction with an Affiliate), and (c) amend, revise or modify the Construction
Budget so long as such amendment, revision or modification is required in
connection with (i) any actions in respect of any Project Document permitted
pursuant to Section 6.12 without the consent of Administrative Agent or (ii) any
Additional Project Document permitted to be entered into pursuant to Section
6.17 without the consent of Administrative Agent. Co-Borrowers shall promptly
deliver to Administrative Agent a copy of any revisions to the Construction
Budget effected without the consent of Administrative Agent pursuant to this
Section 6.26.1.
6.26.2    Change Orders. No Co-Borrower shall accept, approve or otherwise enter
into any change order (or similar amendment) under any Construction and
Equipment Contract without the prior written consent of Administrative Agent as


78


        

--------------------------------------------------------------------------------





directed in writing by the Required Lenders acting in consultation with the
Independent Engineer, such consent and direction not to be unreasonably withheld
or delayed so long as no Event of Default has occurred and is continuing,
provided that, subject to Section 6.12.1, no such consent shall be required if
(x) such change order (or similar amendment) is contemplated in the Construction
Budget or is funded solely pursuant to the contingency line item in the
Construction Budget to the extent permitted under Section 6.26.1 above without
the consent of Administrative Agent, (y) such change order (or similar
amendment) is immaterial, is of a technical nature and is without monetary
impact or the monetary impact is less than $2,500,000 or (z) such change order
(or similar amendment) will not result in any extension of the Completion Date,
change to any warranty, performance guarantee or minimum performance levels and
guarantees in any Construction and Equipment Contract, change to the procedures
for or results of any Performance Tests, amendment of the definition of
“Substantial Completion”, “Final Completion” or “Event of Default” or the
conditions, events or circumstances that give rise to an event of default under
any Major Project Document or change to the performance-based liquidated damages
payable to such Co-Borrower under the Construction and Equipment Contracts or
change the Guaranteed Substantial Completion Date (as defined therein).

6.27    RECEIVABLES. No Co-Borrower shall extend the maturity of, or agree to
any renewal of, any Receivable in excess of $2,300,000 individually or
$5,750,000 outstanding at any time, or fail to enforce its rights under any
Receivable in excess of $2,300,000 individually or $5,750,000 outstanding at any
time without the prior written consent of the Administrative Agent.

6.28    ANTI-TERRORISM; AML LAWS; ANTI-CORRUPTION; SANCTIONS. Each Borrower
Party shall:
(a)    not lend, contribute or otherwise make available the Loans, directly or
indirectly, to any Person that (i) is, or is an Affiliate of a Person that is a
Sanctioned Person or Sanctioned Country, or is described by or designated in any
Anti-Terrorism Order, (ii) is, or is an Affiliate of a Person that is, in
violation of the Sanctions, AML Laws, Anti-Corruption Laws or Anti-Terrorism
Laws; or (iii) has, or is an Affiliate of a Person that has, been convicted of
money laundering (under any AML Laws, including 18 U.S.C. Sections 1956
or 1957), which conviction has not been overturned, in each case of clauses (i),
(ii) and (iii), to the extent that such contribution or provision or making
available of Loans would be prohibited by the Sanctions, AML Laws,
Anti-Corruption Laws or Anti-Terrorism Laws or would otherwise cause any Person
participating in the transactions contemplated by this Agreement as a lender,
participant, arranger, issuing bank, borrower, obligor or agent to be in breach
of the Sanctions, AML Laws, Anti-Corruption Laws or Anti-Terrorism Laws;
(b)    not fund all or part of any repayment under the Loans out of proceeds
derived from transactions which at the time of effecting the applicable
transaction would be prohibited by the Sanctions, AML Laws, Anti-Corruption Laws
or Anti-Terrorism Laws or would otherwise cause any Person participating in the
transactions contemplated by this Agreement as a lender, borrower


79


        

--------------------------------------------------------------------------------





or agent to be in breach of the Sanctions, AML Laws, Anti-Corruption Laws or
Anti-Terrorism Laws;
(c)    not request any Borrowing, and such Co-Borrower shall not use, and shall
procure that its directors, officers and employees shall not use, directly or
indirectly, the proceeds of any Borrowing (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or AML Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or involving any goods originating in or with a Sanctioned
Person or Sanctioned Country, in each case if such action would be a violation
of applicable law, or (iii) in any manner that would result in the violation of
any Sanctions by any Person participating in the transactions contemplated by
this Agreement as a lender, borrower or agent; and
(d)    ensure that appropriate controls and safeguards are in place designed to
prevent any proceeds of the Loans from being used contrary to clauses (a)
through (c) above.

6.29    PRODUCTION PROJECT. GasCo shall not permit the annual rig limit set
forth in Section 5.1(k)(ii) of the Joint Development Agreement and Section 1 of
Master JOA Supplemental Agreement applicable to the Joint Operating Agreement to
be exceeded.

6.30    FINANCIAL COVENANT. Commencing with the first full fiscal quarter ending
following the Term Conversion Date, permit the Debt Service Coverage Ratio to be
less than 1.05:1.00 as of the last day of any fiscal quarter (the “Financial
Covenant”). For purposes of determining compliance with the Financial Covenant,
any common equity contribution (other than Drawstop Equity Contributions (as
defined in the First Lien Credit Agreement)) made to the Co-Borrowers after the
end of a fiscal quarter and on or prior to the day that is 10 Banking Days after
the day on which financial statements are required to be delivered for such
fiscal quarter will, at the request of the Co-Borrowers, be included in the
calculation of Operating Cash Available for Debt Service solely for the purposes
of determining compliance with such Financial Covenant at the end of such fiscal
quarter and applicable subsequent periods (any such equity contribution so
included in the calculation of Operating Cash Available for Debt Service, a
“Specified Equity Contribution”); provided, that (a) in each four consecutive
fiscal quarter period, there shall be at least two fiscal quarters in which no
Specified Equity Contribution is made, (b) during the term of the Term Facility,
no more than five Specified Equity Contributions shall be made, (c) the amount
of any Specified Equity Contribution shall be no greater than the amount
required to cause the Co-Borrowers to be in compliance with the Financial
Covenant, (d) all Specified Equity Contributions shall be disregarded for
purposes of determining any baskets with respect to the covenants contained in
the Credit Documents and (e) there shall be no pro forma reduction in Debt with
the proceeds of any Specified Equity Contribution for determining compliance
with the Financial Covenant; provided, that to the extent such net cash proceeds
are actually applied to prepay Debt, such reduction may be credited in any
subsequent fiscal quarter.

6.31    PASSIVE HOLDING COMPANY STATUS OF HOLDINGS. Holdings shall not engage in
any operating or business activities other than the following: (a) its direct
ownership of Capital Stock of the Co-Borrowers, (b) equity issuances, transfers,
retirements, exchanges, splits


80


        

--------------------------------------------------------------------------------





into series and repurchases of the Capital Stock of Holdings (and, for the
avoidance of doubt, not of the Co-Borrowers) not prohibited hereunder, (c) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (d) the entering into, and the
performance of its obligations under, the Credit Documents and the First Lien
Credit Documents to which it is a party, (e) payment of dividends, and making
contributions to the capital of the Co-Borrowers, (f) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries or the making and filing of any reports
required by Governmental Authority, (g) providing customary indemnification to
its officers, managers and directors, and (y) any other activities reasonably
incidental to the foregoing and customary for passive holding companies.

6.32    [RESERVED].

ARTICLE 7
EVENTS OF DEFAULT; REMEDIES

7.1    EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an event of default (each, an “Event of Default”) hereunder:
7.1.1    Failure to Make Payments. A Co-Borrower shall fail to pay, in
accordance with the terms of this Agreement (i) any principal on any Loan on the
date that such sum is due, (ii) any interest on any Loan or any Construction
Loan Commitment Fee within three Banking Days after the date such sum is due,
(iii) any scheduled fee, cost, charge or sum due hereunder or under any other
Credit Documents within five Banking Days of the date that such sum is due, or
(iv) any other fee, cost, charge or other sum due under this Agreement or the
other Credit Documents within three Banking Days after Administrative Agent has
provided written notice to Co-Borrowers that such sum is due.
7.1.2    Bankruptcy; Insolvency. A Borrower Party shall become subject to a
Bankruptcy Event.
7.1.3    Cross Defaults. Holdings or a Co-Borrower shall default for a period
beyond any applicable grace period (a) in the payment of any principal, interest
or other amount due under any agreement involving Debt for Borrowed Money (other
than Debt under the Credit Documents) and the outstanding amount or amounts
payable under any such agreement equals or exceeds $5,750,000 in the aggregate;
provided, further, that with respect to any of the defaults described in clause
(a) above in respect of Debt outstanding under the First Lien Credit Agreement,
such default shall only constitute an Event of Default under this Agreement if
Debt under the First Lien Credit Agreement has been accelerated in accordance
with its terms, (b) in the performance of any obligation due under any agreement
involving such Debt if pursuant to such default, the holder of the obligation
concerned has accelerated the maturity of any such Debt evidenced thereby which
equals or exceeds $5,750,000 in the aggregate or (c) on and after Term
Conversion, any “event of default” or “termination event” shall occur under any
Permitted Commodity Hedge Agreement or any other Hedging Agreement or any


81


        

--------------------------------------------------------------------------------





other failure to make any payment or to perform of any obligation due under any
Permitted Commodity Hedge Agreement or any other Hedging Agreement if the effect
thereof is to cause amounts not otherwise payable by such Co-Borrower in the
ordinary course thereunder, to become due and payable and (i) in the case of any
Hedging Agreement other than a Permitted Commodity Hedge Agreement, such amounts
exceed $5,750,000, (ii) if such Co-Borrower’s obligations under such Permitted
Commodity Hedge Agreement are not secured by a letter of credit, such amounts
exceed $5,750,000 or (iii) if such Co-Borrower’s obligations under such
Permitted Commodity Hedge Agreement are secured by any letter of credit, the
Outstanding Amount (as defined in the Intercreditor Agreement) with respect to
such Permitted Commodity Hedge Agreement that becomes due and payable exceeds
the Available Amount (as defined in the First Lien Credit Agreement) of such
letter of credit provided to the Permitted Commodity Hedge Counterparty under
such Permitted Commodity Hedge Agreement.
7.1.4    Judgments. (a) A final judgment or judgments shall be entered against
any Borrower Party in the amount of $5,750,000 (excluding any amounts covered by
insurance or subject to indemnification by a third party) or more in the
aggregate (other than, in each case, (a) a judgment which is discharged within
60 days after its entry, or (b) a judgment, the execution of which is
effectively stayed within 60 days after its entry, or (c) a judgment is
satisfied within 60 days after its entry).
(b)    Any non-monetary judgment or order (including any directive, instruction,
incident of non-compliance or other order issued by any Governmental Authority)
shall be rendered against any Borrower Party that would reasonably be expected
to have a Material Adverse Effect, and there shall be any period of 60
consecutive days during which a stay of enforcement of such judgment or, order,
by reason of a pending appeal or otherwise, shall not be in effect.
7.1.5    ERISA. One or more ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
7.1.6    Breach of Terms of Agreement.
(a)    Defaults Without Cure Periods. Any Borrower Party shall fail to perform
or observe any of the covenants set forth in Sections 5.1 (Use of Proceeds,
Project Revenues and Other Proceeds), 5.3 (Warranty of Title), 5.4.3 (Notices),
5.9(a) (Existence, Conduct of Business, Properties, Etc.), 5.15 (Maintenance of
Insurance), 5.19 (Special Purpose Entity), 5.20 (The Patriot Act), 5.22
(Maintenance of Accounts) or Article 6 (Negative Covenants).
(b)    Other Defaults. Any Borrower Party shall fail to perform or observe any
of its covenants set forth hereunder or any other Credit Document not otherwise
specifically provided for in Section 7.1.6(a) or elsewhere in this Article 7,
and such failure shall continue unremedied for a period of 30 days after any
Borrower Party has Knowledge thereof or receives written notice thereof from
Administrative Agent; provided that, if (i) such failure cannot be cured within
such 30 day period, (ii) such failure is susceptible of cure within 90 days,
(iii) such Borrower Party is


82


        

--------------------------------------------------------------------------------





proceeding with diligence and in good faith to cure such failure, (iv) the
existence of such failure has not had and would not, after considering the
nature of the cure, be reasonably expected to have a Material Adverse Effect,
and (v)  Administrative Agent shall have received a certificate signed by a
Responsible Officer of such Borrower Party to the effect of clauses (i), (ii),
(iii) and (iv) above and stating what action such Borrower Party is taking to
cure such failure, then such 30 day cure period shall be extended to such date,
not to exceed a total of 90 days as shall be necessary for such Borrower Party
diligently to cure such failure.
7.1.7    Loss of Collateral. Any substantial portion of the Collateral is
damaged, seized or appropriated without applicable insurance proceeds (subject
to the underlying deductible), indemnity payments received from a third party or
without fair value being paid therefor, in each case so as to allow replacement
of such Collateral and/or prepayment of Loans and to allow each Borrower Party
to continue satisfying its obligations hereunder and under the other Operative
Documents to which it is a party, after giving effect to any applicable
insurance coverage or other proceeds received or reasonably expected to be
received for such event.
7.1.8    Regulatory Status.
(a)    PowerCo shall have tendered notice to FERC that it has ceased to be an
Exempt Wholesale Generator or FERC shall have issued an order determining that
PowerCo no longer meets the criteria of an Exempt Wholesale Generator or takes
other action revoking such Exempt Wholesale Generator status.
(b)    FERC shall have issued an order determining that PowerCo does not have
MBR Authority or otherwise revoking or suspending such MBR Authority, or shall
have issued an order subjecting such sales to any materially adverse individual
rate cap (whether based on cost or otherwise) or any other materially adverse
individual market power mitigation measure, as the term “mitigation” is used
under 18 C.F.R. § 35.38.
(c)    Any Co-Borrower shall lose its exemption from regulation as an “electric
utility company,” “public-utility company” or “holding company” under PUHCA or
become subject to and not exempt from, whether or not a specific exemption has
been granted, financial, organizational or rate regulation as a public utility
under Chapter 4905 of the Ohio Revised Code and any regulations promulgated
thereunder.
(d)    Commencing with the first year that any Co-Borrower is eligible to
participate in the PJM Base Residual Auction, any Co-Borrower shall fail to
clear the full amount of its Unforced Capacity in the PJM capacity market as a
Capacity Performance Resource or similar capacity product or otherwise fail to
meet the requirements of a Capacity Performance Resource or similar capacity
product and, in each case, such failure would reasonably be expected to have a
Material Adverse Effect.
7.1.9    Abandonment. (i) Any Co-Borrower shall announce that it is abandoning
the Generating Project or the Production Project, or (ii) the construction or
operation of the Generating Project or the Production Project shall be abandoned
for a


83


        

--------------------------------------------------------------------------------





period of more than 30 consecutive days for any reason; provided that, none of
(A) scheduled maintenance of the Generating Project or the Production Project,
(B) repairs to the Generating Project or the Production Project, whether or not
scheduled or (C) a force majeure event, forced outage or scheduled outage of the
Generating Project or the Production Project shall constitute abandonment, so
long as Co-Borrowers are diligently attempting to end any such outage or resolve
such event.
7.1.10    Security; Guaranties. (i) Any of the Collateral Documents, shall,
except as the direct result of the acts of Collateral Agent and other than with
respect to an immaterial portion of the Collateral, fail to provide to
Collateral Agent, for the benefit of the Secured Parties, the Liens, security
interest having the priority required by this Agreement or the relevant
Collateral Documents, rights, titles, interest, remedies permitted by law,
powers or privileges intended to be created thereby or, except in accordance
with its terms, cease to be in full force and effect or be declared null and
void, or the validity thereof having the priority required by this Agreement or
the relevant Collateral Documents or the applicability thereof to the Loans, the
Notes (if any) or any other obligations purported to be secured or guaranteed
thereby or any part thereof shall be disaffirmed by or on behalf of a
Co-Borrower or, in respect of the Guaranty and Security Agreement, Holdings
(other than following the satisfaction in full of the Obligations or any other
termination of a Collateral Document in accordance with the terms hereof and
thereof); or (ii) any Guaranty for any reason, other than the Discharge of
Second Lien Secured Obligations, shall cease to be in full force and effect
(other than in accordance with its express terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder, or
any Guarantor or Affiliate thereof shall contest the validity or enforceability
of any Guaranty.
7.1.11    Change of Control. A Change of Control shall have occurred.
7.1.12    Unenforceability or Invalidity of Credit Documents. At any time after
the execution and delivery thereof, any material provision of any Credit
Document (including, without limitation, the subordination provisions in the
Subordination Agreement) shall cease to be in full force and effect (other than
by reason of Discharge of Second Lien Secured Obligations or any other
termination of a Credit Document expressly permitted in accordance with the
terms hereof or thereof) or any Credit Document shall be declared null and void
by a Governmental Authority of competent jurisdiction or its validity or
enforceability shall be contested or the obligations thereunder repudiated by
any Borrower Party or Affiliate thereof (or, in the case of the Subordination
Agreement or any Consent, by the subordinated creditor or third party that is a
party thereto).
7.1.13    Misstatements; Omissions. Any representation or warranty made or
deemed made by any Borrower Party in any Credit Document to which such Person is
a party or in any separate statement, certificate or document delivered to
Administrative Agent, Depositary Agent, Collateral Agent, or any Lender
hereunder or under any other Credit Document to which such Person is a party,
shall be untrue in any


84


        

--------------------------------------------------------------------------------





material respect as of the time made or deemed made; provided that, in respect
of misrepresentations which are capable of being remedied and are made or deemed
made after the Closing Date, and the untruth of which would not reasonably be
expected to have a Material Adverse Effect, any such misrepresentation shall not
be deemed to be an Event of Default if such misrepresentation is corrected
within 30 days of any Borrower Party acquiring Knowledge thereof (or such longer
period as is reasonably required, in the discretion of the Administrative
Agent).
7.1.14    Project Document Defaults.
(a)    Co-Borrower Breach. A Co-Borrower shall be in breach in any material
respect of, or in default in any material respect under, a Major Project
Document and such breach or default shall continue unremedied for the period of
time (without giving effect to any extension given to Collateral Agent under any
applicable Consent with respect thereto) under such Major Project Document which
such Co-Borrower has available to it in which to remedy such breach or default;
provided that, if (1) such breach or default cannot be cured within the period
of time provided in the applicable Major Project Document, (2) such breach or
default is susceptible of cure within 30 days after such breach or default,
(3) such Co-Borrower is proceeding with diligence and in good faith to cure such
breach or default, (4) the existence of such breach or default has not had and
would not, after considering the nature of the cure, be reasonably expected to
give rise to a Material Adverse Effect, and (5) Administrative Agent shall have
received a certificate of a Responsible Officer of such Co-Borrower to the
effect of clauses (1), (2), (3) and (4) above and stating what action such
Co-Borrower is taking to cure such breach or default, then such 30 day cure
period (or such lesser period of time, as the case may be) shall be extended to
such date, not to exceed a total of 90 days, as shall be necessary for such
Co-Borrower diligently to cure such breach or default.
(b)    Third Party Breach. Any Person other than a Co-Borrower shall be in
breach of, or in default under, a Major Project Document and such breach or
default would reasonably be expected to have a Material Adverse Effect; provided
that no Event of Default shall occur as a result of any such breach or default
if (i) (A) such breach or default is cured within 90 days from the time the
applicable Co-Borrower obtains Knowledge of such breach or default or (B) the
applicable Co-Borrower obtains a Replacement Obligor for the affected party
within such 90 day period or (ii) in the case of breach or default involving a
Bankruptcy Event of such Person other than a Co-Borrower, the applicable Person
is substantially performing its remaining obligations with respect to the Major
Project Documents to which it is a party, if any, and has not rejected the Major
Project Documents to which it is a party.
(c)    Third Party Consents. (i) Any Major Project Participant other than a
Co-Borrower shall disaffirm or repudiate in writing its material obligations
under any Consent and such disaffirmation or repudiation is not rescinded and
revoked in writing by such Major Project Participant within 90 days thereof,
(ii) any representation or warranty made by any Major Project Participant other
than a Co-Borrower in a Consent shall be untrue in any material respect as of
the time made and such untrue representation or warranty would reasonably be
expected to result in a Material Adverse Effect, or (iii) a Major Project
Participant other than a Co-Borrower shall breach any material covenant of a
Consent and such breach would reasonably be expected to have a Material


85


        

--------------------------------------------------------------------------------





Adverse Effect; provided, that in the case of each of clauses (i), (ii) and
(iii) above, that no Event of Default shall occur as a result thereof if such
event is cured within 90 days from the time the applicable Co-Borrower obtains
Knowledge of such events (it being understood that the Co-Borrowers shall be
considered to have cured any such event if the relevant Major Project
Participant is replaced by a Replacement Obligor that does not so trigger this
Section 7.1.14(c) and without material liability to any Co-Borrower arising out
of such replacement).
(d)Termination. (x) Any Major Project Document shall terminate or shall be
declared null and void (except upon fulfillment of such party’s obligations
thereunder or the scheduled expiration of the term of such Major Project
Document) or (y) any provision of any Major Project Document shall for any
reason cease to be valid and binding on any party thereto (other than any
Co-Borrower), other than any such failure to be valid and binding which would
not reasonably be expected to have a Material Adverse Effect and except, in the
case of the foregoing clause (x) or (y), to the extent that (1) such provision
is restored or replaced by a replacement provision in form and substance
reasonably acceptable to Administrative Agent within, or (2) the applicable
Co-Borrower enters into a Replacement Project Document within, in each case of
clauses (1) and (2), (I) with respect to any Closing Date Permitted Commodity
Hedge Agreement, any Interconnection Agreement or the EPC Contract, a 30 day
period thereafter or (II) with respect to any other Major Project Document, a 90
day period thereafter.


7.1.15    Loss of or Failure to Obtain Necessary Project Permits.
(a)    A Co-Borrower shall fail to obtain, maintain or renew any Permit on or
after the date that such Permit becomes, or at such other time as such Permit
is, an Applicable Permit and such failure would reasonably be expected to have a
Material Adverse Effect; provided that no Event of Default shall occur for a
period of up to 60 days following any such failure so long as (x) such
Co-Borrower or another Person for or on behalf of such Co-Borrower is diligently
seeking to remedy such failure (or cause such failure to be remedied), (y) such
Co-Borrower continues to construct or operate the Project, or the Project is
otherwise constructed or operated, as contemplated by the Credit Documents and
the Major Project Documents and (z) at all times during such 60 day period there
has not occurred, nor after consideration of the nature of such Co-Borrower’s or
such other Person’s efforts to remedy such failure (or cause such failure to be
remedied), would there reasonably be expected to occur, a Material Adverse
Effect.
(b)    Any Applicable Permit necessary for the construction and operation of the
Project and for each Co-Borrower’s performance of its obligations under the
Major Project Documents shall be materially modified, revoked, canceled or not
renewed by the issuing agency or other Governmental Authority having
jurisdiction (or otherwise ceases to be in full force and effect) other than any
such modification of, revocation of, cancellation of, failure to renew, or
failure to maintain in full force and effect such Applicable Permit that would
not reasonably be expected to have a Material Adverse Effect.
7.1.16    Term Conversion. Term Conversion shall not have occurred by the Date
Certain (as such date may be extended pursuant to the definition thereof).

7.2    REMEDIES. Upon the occurrence and during the continuation of an Event of
Default, any Agent or Lender may, at the direction of the Required Lenders,
without further notice


86


        

--------------------------------------------------------------------------------





of default, presentment or demand for payment, protest or notice of non‑payment
or dishonor, or other notices or demands of any kind, all such notices and
demands (other than notices expressly required by the Credit Documents) being
waived, exercise any or all of the following rights and remedies, in any
combination or order that the Required Lenders may elect, in addition to such
other rights or remedies as the Secured Parties may have hereunder, under the
Collateral Documents or at law or in equity:
7.2.1    No Further Loans. Cancel all Commitments, refuse, and Administrative
Agent and the Lenders shall not be obligated, to continue any Loans or make any
additional Loans and no Agent shall be required to make any payments, or permit
the making of payments, from any Account or any Loan proceeds or other funds
held by such Agent under the Credit Documents or on behalf of Co-Borrowers;
provided that in the case of an Event of Default occurring under Section 7.1.2
with respect to any Co-Borrower, all such Commitments shall be cancelled and
terminated without further act of any Agent or any other Secured Party.
7.2.2    Cure by Agents. Without any obligation to do so, make disbursements or
Loans to or on behalf of Co-Borrowers or disburse amounts from any Account to
cure (a) any Event of Default or Inchoate Default hereunder, and (b) any default
and render any performance under any Project Document as the Required Lenders in
their sole discretion may consider necessary or appropriate, whether to preserve
and protect the Collateral or the Secured Parties’ interests therein or for any
other reason. All sums so expended, together with interest on such total amount
at the Default Rate (but in no event shall the rate exceed the maximum lawful
rate), shall be repaid by Co-Borrowers to Administrative Agent or Collateral
Agent, as the case may be, on demand and shall be secured by the Credit
Documents, notwithstanding that such expenditures may, together with amounts
advanced under this Agreement, exceed the aggregate amount of the Total Term
Loan Commitment.
7.2.3    Acceleration. Declare and make all or a portion of the sums of accrued
and outstanding principal and accrued but unpaid interest remaining under this
Agreement, together with all accrued and unpaid fees, costs (including the Call
Premium) and charges due hereunder or under any other Credit Document,
immediately due and payable and require Co-Borrowers immediately, without
presentment, demand, protest or other notice of any kind, all of which each
Co-Borrower hereby expressly waives, to pay Administrative Agent or the Secured
Parties an amount in immediately available funds equal to the aggregate amount
of any outstanding Obligations of Co-Borrowers; provided that, if an Event of
Default occurs under Section 7.1.2 with respect to any Co-Borrower, all such
amounts shall become immediately due and payable without further act of
Administrative Agent, Collateral Agent, or the other Secured Parties. Upon any
principal amount in respect of any Loan becoming due and payable under this
Section 7.2.3, whether automatically or by declaration, the Call Premium
determined in respect of such principal amount shall all be immediately due and
payable in connection therewith, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived by the
Co-Borrowers. 


87


        

--------------------------------------------------------------------------------





7.2.4    Cash Collateral; Letters of Credit. Apply or execute upon any amounts
on deposit in any Account, or any proceeds or any other moneys of any
Co-Borrower on deposit with Administrative Agent, Collateral Agent, Depositary
Agent or any other Secured Party in the manner provided in the UCC and other
relevant statutes and decisions and interpretations thereunder with respect to
cash collateral. Without limiting the foregoing, each of Administrative Agent,
Collateral Agent and Depositary Agent shall have all rights and powers with
respect to the Loan proceeds, the Accounts and the contents of the Accounts as
it has with respect to any other Collateral and may apply, or cause the
application of, such amounts to the payment of interest, principal, fees, costs,
charges or other amounts due or payable to Administrative Agent, Collateral
Agent, Depositary Agent or the Secured Parties with respect to the Loans in
accordance with the Intercreditor Agreement. No Co-Borrower shall have any
rights or powers with respect to such amounts.
In addition to the foregoing, but subject to the Intercreditor Agreement,
Collateral Agent and the other Secured Parties shall, at the direction of the
Required Lenders, at any time while an Event of Default has occurred and is
continuing be entitled to exercise all remedies under the UCC and any
Governmental Rule.

7.3    APPLICATION OF PROCEEDS. All proceeds received by the Collateral Agent
shall be applied, and proceeds received by any Secured Party under this
Agreement or any Collateral Document shall be turned over to the Collateral
Agent to be applied, in full or in part by the Collateral Agent as and when
provided in Section 3.4 of the Intercreditor Agreement.

ARTICLE 8
[RESERVED]


ARTICLE 9
ADMINISTRATIVE AGENT; SUBSTITUTION

9.1    APPOINTMENT, POWERS AND IMMUNITIES.
9.1.1    In order to expedite the transactions contemplated by this Agreement,
each Lender and each other Secured Party hereby appoints and authorizes (a)  AMP
Capital Investors Limited, to act as the Arranger and (b) Cortland Capital
Market Services LLC to act as Administrative Agent. None of the Administrative
Agent, the Arranger or any of their respective Related Parties shall have any
duties or responsibilities except those expressly set forth in this Agreement or
in any other Credit Document, or be a trustee or a fiduciary for any Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Credit Documents or otherwise
exist against Administrative Agent (other than those implied as a matter of
applicable law that are not capable of being waived). It is understood and
agreed that the use of any of the terms “agent,” “arranger” or “bookrunner”
herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or


88


        

--------------------------------------------------------------------------------





express) obligations arising under agency doctrine of any applicable Legal
Requirements. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. Notwithstanding anything to the contrary contained herein,
none of the Administrative Agent, the Arranger or any of their respective
Related Parties shall be liable as such for any action taken or omitted by any
of them except for its or their own gross negligence or willful misconduct as
determined in a final non-appealable decision by a court of competent
jurisdiction, or required to take any action which is contrary to this Agreement
or any other Credit Documents or any Legal Requirement or that exposes any of
the Administrative Agent, the Arranger or any of their respective Related
Parties (as the case may be) to any liability. None of the Arranger, the
Administrative Agent, the Lenders nor any of their respective Related Parties
shall be required to ascertain or to make any inquiry concerning the performance
or observance by any Borrower Party of any of the terms, conditions, covenants
or agreements contained in any Credit Document, or be responsible for (i) any
recitals, statements, representations or warranties made by any other Person
contained in this Agreement or the other Credit Documents or the contents of any
document delivered in connection herewith or therewith, the other Credit
Documents or in any certificate or other document referred to or provided for
in, or received by the Arranger, the Administrative Agent, or any other Secured
Party under this Agreement or any other Credit Document or (ii)  any failure by
any Borrower Party or its Affiliates to perform their respective obligations
hereunder or thereunder. The Administrative Agent and the Arranger may execute
any and all duties hereunder by or through any agents or employees or any
sub-agent appointed by it, and none of the Administrative Agent or Arranger
shall be responsible for the negligence or misconduct of any such agents or
attorneys‑in‑fact selected by it with reasonable care.
9.1.2    Without limiting the generality of the foregoing, (a) Administrative
Agent may treat the payee of any Note as the holder thereof until Administrative
Agent receives written notice of the assignment or transfer thereof signed by
such payee and in form satisfactory to Administrative Agent, (b)  Administrative
Agent may consult with legal counsel (including, without limitation, counsel to
the Co-Borrowers), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (c) none of the Administrative Agent or Arranger makes any warranty or
representation to any other Secured Party for any statements, warranties or
representations made in or in connection with any Operative Document, (d) none
of the Administrative Agent or Arranger shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of any Operative Document on the part of any party thereto, the
existence of any Default or Event of Default, to inspect the Collateral or other
property (including the books and records) of any Borrower Party or any other
Person or to ascertain or determine whether a Material Adverse Effect exists or
is continuing (provided that the Administrative Agent shall be required to
provide notice (or copies, as applicable) to the Lenders of any payments,
notices and other matters as provided in this Agreement (including, without
limitation, pursuant to Section 9.4) and the other


89


        

--------------------------------------------------------------------------------





Credit Documents), (e) none of the Administrative Agent or the Arranger shall be
responsible to any other Secured Party for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of
any Operative Document or any other instrument or document furnished pursuant
thereto and (f) the Administrative Agent shall not be deemed to have made any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Borrower Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral. Except as otherwise provided under this Agreement and the other
Credit Documents, the Administrative Agent shall take, or omit, such action with
respect to the Credit Documents as shall be directed by the Required Lenders or,
if expressly so provided, all Lenders. The Administrative Agent shall not be
under any duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or the other Credit Documents
unless it shall be instructed in writing to do so by the Required Lenders. The
other Secured Parties further acknowledge and agree that so long as the
Administrative Agent shall make any determination to be made by it hereunder or
under any other Credit Document in good faith, the Administrative Agent shall
have no liability in respect of such determination to any Secured Party. The
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees, and may consult with the
applicable Independent Consultants in the exercise of such powers, rights and
remedies and the performance of such duties.
9.1.3    Arranger shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement, other than those applicable to all
Secured Parties and those set forth in Section 11.14 and this Article 9. The
Arranger shall only have those rights, powers, obligations, liabilities,
responsibilities and duties set forth in Section 3.1, this Article 9 and
Section 11.14. Without limiting the foregoing, Arranger shall not have or be
deemed to have a fiduciary relationship with any Secured Party. Each Secured
Party hereby makes the same acknowledgments with respect to the Arranger as it
makes with respect to the Administrative Agent in this Article 9.
Notwithstanding the foregoing, the parties hereto acknowledge that the Arranger
holds such title in name only, and that such title confer no additional rights
or obligations relative to those conferred on any Secured Party hereunder.
9.1.4    Each Lender hereby authorizes Administrative Agent to be the agent for
and representative of the Lenders with respect to each Guaranty, including,
without limitation, enforcement thereof.

9.2    RELIANCE. Each of the Administrative Agent and the Arranger shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
certificate, notice or other document (including any cable, telegram, electronic
mail or telex) believed by it to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by it.


90


        

--------------------------------------------------------------------------------





Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person. Each of the
Administrative Agent and the Arranger shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Secured Parties. As to any other matters not expressly
provided for by this Agreement, the Administrative Agent shall not be required
to take any action or exercise any discretion, but shall be required to act or
to refrain from acting upon instructions of the Required Lenders or, where
expressly provided, all Lenders (except that the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, any other Credit
Document or any Legal Requirement). The Administrative Agent shall in all cases
(including when any action by the Administrative Agent alone is authorized
hereunder, if the Administrative Agent elects in its sole discretion to obtain
instructions from the Required Lenders) be fully protected in acting, or in
refraining from acting, hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders (or, where so expressly
stated, all Lenders), and such instructions of the Required Lenders (or all
Lenders, where applicable) and any action taken or failure to act pursuant
thereto shall be binding on all of the Secured Parties. The Administrative Agent
shall not be liable for any action taken or refrained from being taken, by it
with the consent or at the direction of the Required Lenders.

9.3    NON‑RELIANCE. Each Lender represents that it has, independently and
without reliance on the Arranger, the Agents, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the financial condition and affairs of each Co-Borrower and its own
decision to enter into this Agreement and agrees that it will, independently and
without reliance upon the Arranger, the Agents, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own appraisals and decisions in taking or not taking action
under this Agreement. Each of the Administrative Agent, the Arranger and any
Lender shall not be required to keep informed as to the performance or
observance by any Co-Borrower or its Affiliates under this Agreement or the
other Credit Documents or any other document referred to or provided for herein
or therein to make inquiry of, or to inspect the properties or books of any
Co-Borrower or its Affiliates.

9.4    DEFAULTS; MATERIAL ADVERSE EFFECT. None of the Arranger or the
Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Inchoate Default, Event of Default or Material Adverse Effect,
unless such Person has received a written notice from a Lender, Secured Party or
any Borrower Party, referring to this Agreement, describing such Inchoate
Default, Event of Default or Material Adverse Effect and indicating that such
notice is a notice of the occurrence of such default or Material Adverse Effect
(as the case may be). If Administrative Agent receives such a notice of the
occurrence of an Inchoate Default, Event of Default or Material Adverse Effect,
Administrative Agent shall give written notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Inchoate
Default, Event of Default or Material Adverse Effect as is provided in Article
3, Article 7 or the terms of the Credit Documents, or if not provided for in
Article 3, Article 7 or such Credit Documents, as the Administrative Agent shall
be reasonably directed by the Required Lenders; provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent


91


        

--------------------------------------------------------------------------------





may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Inchoate Default, Event of Default or Material
Adverse Effect as it shall deem advisable in the best interest of the Lenders.

9.5    INDEMNIFICATION. Without limiting the Obligations of any Co-Borrower
hereunder, each Lender, severally and not jointly, agrees to indemnify each
Agent and their respective officers, directors, shareholders, controlling
Persons, employees, agents and servants, ratably in accordance with their
Proportionate Shares for any and all liabilities, obligations, losses, damages,
penalties, actions, final judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any Agent or such Person in any way relating to or arising
out of this Agreement, the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or the enforcement of any of the terms hereof or thereof or of any such
other documents, or any action taken or omitted by it or any of them under this
Agreement or any other Credit Document, to the extent the same shall not have
been reimbursed by any Co-Borrower; provided that no Lender shall be liable to
any Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, final judgments, suits, costs, expenses or disbursements
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from the gross negligence or willful misconduct of such
Agent. The obligations of the Lenders under this Section 9.5 shall survive
payment of all Obligations and the resignation or replacement of any Agent. Each
Agent or any such Person shall be fully justified in refusing to take or to
continue to take any action hereunder or under any other Credit Document unless
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limitation of the foregoing, each
Lender agrees to reimburse each Agent or any such Person promptly upon demand
for its Proportionate Share of any out‑of‑pocket expenses (including reasonable
counsel fees and compensation of agents and employees paid for services rendered
in connection with the Credit Documents) incurred by any Agent or any such
Person in connection with the preparation, execution, administration or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Operative Documents, to the extent that any Agent or any such Person is not
reimbursed for such expenses by any Co-Borrower. This Section 9.5 shall not
apply to taxes other than any taxes that represent losses or damages arising
from any non-tax claim. Each of the Collateral Agent and the Depositary Agent
shall be an express third party beneficiary of this Section 9.5.

9.6    SUCCESSOR AGENT. Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders and Co-Borrowers. The Administrative Agent may
be removed involuntarily only for a material breach of its respective duties and
obligations hereunder and under the other Credit Documents or for gross
negligence or willful misconduct in connection with the performance of its
respective duties hereunder or under the other Credit Documents, in each case
only upon the affirmative vote of the Required Lenders. Upon any such
resignation or removal of Administrative Agent, the Required Lenders shall have
the right, with, provided no Event of Default has occurred and is continuing,
the consent of Co-Borrowers (such consent not to be unreasonably withheld or
delayed) to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within


92


        

--------------------------------------------------------------------------------





30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, the retiring Administrative Agent may, on behalf of the Secured Parties,
with, provided no Event of Default has occurred, the consent of Co-Borrowers
(such consent not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent hereunder, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be a commercial bank with an office in the
United States having a combined capital and surplus of at least $500,000,000 or
an Affiliate of any such bank. Upon the acceptance of any appointment as
Administrative Agent under the Operative Documents by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Credit Documents. If no successor Administrative Agent has been appointed
pursuant to the preceding sentences by the 30th day after the date such notice
of resignation was given by the Administrative Agent, Administrative Agent’s
resignation shall nonetheless become effective in accordance with such notice
and the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and the other Credit Documents. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 9, Section 11.4 and Section 11.14 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Operative Documents. Anything herein to the
contrary notwithstanding, if at any time the Required Lenders determine that the
Person serving as Administrative Agent is a Defaulting Lender, the Required
Lenders may by notice to Co-Borrowers and such Person remove such Person as
Administrative Agent and appoint a replacement Administrative Agent hereunder.
Such removal will, to the fullest extent permitted by applicable law, be
effective on the earlier of (i) the date a replacement Administrative Agent is
appointed and (ii) the date which is five Banking Days after the giving of such
notice by the Required Lenders (regardless of whether a replacement
Administrative Agent has been appointed).

9.7    AUTHORIZATION. Each of the Lenders and each assignee of any such Lender
hereby irrevocably authorizes each of the Administrative Agent and the Arranger
to take such actions on behalf of such Lender or assignee and to exercise such
powers as are specifically delegated to such Person in such capacity by the
terms and provisions hereof and of the other Credit Documents, together with
such actions and powers as are reasonably incidental thereto, and each Lender
and each assignee of any such Lender hereby agrees to be bound by any such
actions. Without limiting the generality of the foregoing, Administrative Agent
is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders all payments of
principal of and interest on the Loans and promptly to distribute to each Lender
its proper share of each payment so received; and (b) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by any Co-Borrower pursuant to this Agreement as received by Administrative
Agent. The Administrative Agent is further authorized by the other Secured
Parties to release Liens on property that any Co-Borrower is permitted to sell
or transfer pursuant to the terms of this Agreement or the other Credit
Documents and to enter into agreements supplemental hereto for the purpose of
curing any formal defect, inconsistency, omission or ambiguity in this Agreement
or any Credit Document to which it is a party. Without limiting the generality
of the foregoing, Administrative Agent is hereby expressly authorized by the
Lenders in


93


        

--------------------------------------------------------------------------------





case of the pendency of any proceeding under any Bankruptcy Law or any other
judicial proceeding relative to any Borrower Party, and the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Co-Borrowers) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under this Agreement) allowed in such judicial proceeding
and (B) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under this
Agreement.

9.8    OTHER ROLES. With respect to its Commitment, the Loans made by it and any
Note issued to it, the Arranger and the Administrative Agent in its individual
capacity shall have the same rights and powers under the Operative Documents as
any other Lender and may exercise the same as though it were not an Arranger or
Administrative Agent. Each of the Arranger and the Administrative Agent and its
respective Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with any
Co-Borrower or any other Person, without any duty to account therefor to the
other Secured Parties. Each of the Secured Parties hereby waives any claim
against each of the Arranger and the Administrative Agent, the Borrower Parties
and any of their respective Affiliates based upon any conflict of interest that
the Arranger, the Administrative Agent or any of their respective Affiliates may
have with regard to acting as an agent or arranger hereunder and acting in such
other roles.

9.9    AMENDMENTS; WAIVERS.
9.9.1    Unanimous Consent. Subject to the provisions of this Section 9.9,
unless otherwise specified in this Agreement or another Credit Document, the
Required Lenders (or the Administrative Agent upon written direction or consent
of the Required Lenders) and any Borrower Party party to the relevant Credit
Document may enter into agreements, waivers or supplements (with a copy of such
agreement, waiver or supplement provided to the Administrative Agent) hereto for
the purpose of adding, modifying or waiving any provisions to the Credit
Documents or changing in any manner the rights of the Secured Parties or any
Borrower Party hereunder or thereunder or waiving any Inchoate Default or Event
of Default; provided that no such agreement, waiver or supplement shall, without
the consent of all of the Lenders:


94


        

--------------------------------------------------------------------------------





(a)    increase the amount of the Commitment of any Lender hereunder;
(b)    amend any provision of this Section 9.9;
(c)    release all or substantially all of the Collateral from the Lien of any
of the Collateral Documents;
(d)    cause any Obligations to cease to be secured on a pari passu basis with
all other Obligations;
(e)    extend the Date Certain or the Final Maturity Date or reduce the
principal amount of any outstanding Loans or Notes or reduce the rate or change
the time of payment of interest due on any Loan; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” (but not to a rate less than zero) or to waive any obligation of
Co-Borrowers to pay interest at the Default Rate;
(f)    add, modify or waive any provisions to the Credit Documents so as to
subordinate the Loans to any other Debt;
(g)    except as expressly provided herein, amend the definition of “Required
Target Debt Balance Payment” or “Target Debt Balance” or amend Section
3.2(b)(ix), (x) or (xi) of the Depositary Agreement; and
(h)    permit any Co-Borrower to assign or otherwise transfer any of its rights
or obligations under this Agreement.
9.9.2    Affected Party. Notwithstanding anything to the contrary herein, no
agreement, waiver or supplement hereto shall add, modify or waive any provisions
to the Credit Documents, or change in any manner the rights of the Lenders or
any Borrower Party hereunder or thereunder, so as to:
(a)    reduce the amount or extend the payment date for any interest amount or
fees due hereunder without the prior written consent of each Lender adversely
affected thereby;
(b)    amend or modify any provision set forth in Sections 2.1.9(a)(ii)(B),
2.7.1 or 2.7.2 in a manner that would alter the pro rata sharing of payments
with respect to the applicable Facility without the prior written consent of
each Lender adversely affected thereby;
(c)    [reserved];
(d)    change the order of priority of payments set forth in Sections 3.2(b),
3.4(b), 3.4(c), 3.5(b), 3.5(c), 3.9(b) or 3.9(c) of the Depositary Agreement,
without the prior written consent of each Lender adversely affected thereby;
(e)    amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Arranger without the prior written consent of the
Administrative Agent or the Arranger, as applicable, acting as such at the
effective date of such agreement;


95


        

--------------------------------------------------------------------------------





(f)    [reserved];
(g)    amend the definition of “Lenders” or reduce the percentage specified in
the definition “Required Lenders”, “Required Class Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender
adversely affected thereby;
(h)    waive the obligations of the Co-Borrowers to pay any Call Premium due in
respect of any prepayment hereunder without the consent of the each Lender to
whom such Call Premium is payable; or
(i)    amend or modify the definition of “Call Premium” or any of the provisions
in this Agreement for when it is payable without the consent of each Lender.
Notwithstanding the foregoing, (x) no amendment, modification, waiver or consent
shall, unless consented in writing by the Administrative Agent, affect the
rights or duties of the Administrative Agent (but not in its capacity as a
Lender) under this Agreement or any other Credit Document and (y) no amendment,
modification, waiver or consent shall that would adversely affect the rights or
obligations of Lenders disproportionately to that of any other Class, unless
consented in writing by the Required Class Lenders of the adversely affected
Class.
9.9.3    Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires consent of all Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (y) the maturity of any Defaulting
Lender’s Loans may not be extended and no principal or interest owed to any
Defaulting Lender in respect of such Lender’s Loans may be forgiven or reduced
without the consent of such Lender and (z) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely to other affected
Lenders shall require the consent of such Defaulting Lender.
9.9.4    Minor Defects. Notwithstanding the other provisions of this Section
9.9, the applicable Borrower Parties or the Administrative Agent may (but shall
have no obligation to) amend or supplement the Credit Documents without the
consent of any other Secured Party for the purpose of (a) curing any ambiguity,
defect or inconsistency to correct any typographical errors or other similar
mistakes that do not modify the rights and obligations of the parties hereto,
(b) subject to Section 2.1 of the Intercreditor Agreement and the lien priority
and subordination provisions therein, (i) making any change that would provide
any additional rights or benefits to the Secured Parties or (ii) making,
completing or confirming any grant of Collateral permitted or required by this
Agreement or any of the Credit Documents or any release of any Collateral that
is otherwise permitted under the terms of this Agreement and the Credit


96


        

--------------------------------------------------------------------------------





Documents or any release of any Collateral that is otherwise permitted under the
terms of this Agreement and the Credit Documents (or, if not addressed therein,
not prohibited) and (c) making administrative or mechanical amendments to this
Agreement or any of the Credit Documents to provide for the addition of
obligations secured by the Collateral and the related secured parties and
otherwise to effect the intent of Section 3.8 of the Intercreditor Agreement or
the addition of any Borrower Party as permitted or required under the Credit
Documents so long as such amendments do not modify the rights and obligations of
the parties hereto (other than, for the avoidance of doubt, as may result from
having additional secured obligations benefiting from the Collateral and
additional secured parties voting as provided herein and having other rights of
secured parties under this Agreement and under the Credit Documents).

9.10    WITHHOLDING TAX. To the extent required by applicable Legal
Requirements, the Administrative Agent may withhold from any interest payment to
any Lender an amount equivalent to the applicable withholding tax.
9.10.1    If the Internal Revenue Service or any other Governmental Authority
asserts a claim that Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) or Administrative Agent has paid over to the Internal Revenue Service or
other Governmental Authority applicable withholding tax relating to a payment to
a Lender but no deduction has been made from such payment, then such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs, and any out of pocket expenses. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 9.10.1. The obligations of the Lenders under this Section 9.10.1 shall
survive the payment of all Obligations and the resignation or replacement of
Administrative Agent. No Co-Borrower shall be responsible for any amounts paid
or required to be paid by a Lender under this Section 9.10.1 except as set forth
in Section 2.6.4.
9.10.2    If any Lender sells, assigns, grants participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of
Section 2.6.5 and this Section 9.10 as though it were such Lender.

9.11    GENERAL PROVISIONS AS TO PAYMENTS. Administrative Agent shall promptly
distribute to each Lender (other than the Defaulting Lenders), subject to the
terms of any


97


        

--------------------------------------------------------------------------------





separate agreement between Administrative Agent and such Lender, its pro rata
share of each payment of principal and interest payable to the Lenders on the
Loans and of fees hereunder received by Administrative Agent for the account of
the Lenders and of any other amounts owing under the Loans. The payments made
for the account of each Lender shall be made, and distributed to it, for the
account of (a) its domestic lending office in the case of payments of principal
of, and interest on, its Loans and (b) its domestic lending office, or such
other lending office as it may designate for the purpose from time to time, in
the case of payments of fees and other amounts payable hereunder.

9.12    PARTICIPATION.
9.12.1    Sales of Participation. Any Lender may, at any time, without the
consent of any Co-Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person or a holding company, investment vehicle or
trust for or owned for the benefit of a natural Person, a Defaulting Lender, any
Terminated Lender, any Sanctioned Person or any Co-Borrower or any of any
Co-Borrower’s Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (a) no such sale of
a participation shall alter such Lender’s or such Co-Borrower’s obligations
hereunder, (b) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (c) any Co-Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and (d) any agreement or instrument (oral or written) pursuant
to which any Lender may grant a participation in its rights with respect to its
Commitment (or Loans made hereunder) shall provide that, with respect to such
Commitment (or Loans made hereunder), subject to the following proviso, such
Lender shall retain the sole right and responsibility to exercise the rights of
such Lender, and enforce the obligations of the applicable Co-Borrower relating
to such Commitment (or Loans made hereunder), including the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Credit Document and the right to take action to have the Obligations
hereunder (or any portion thereof) declared due and payable pursuant to
Article 7; provided that (A) such agreement may provide that the Participant may
have rights to approve or disapprove decreases in Commitments, interest rates or
fees, lengthening of maturity of any Loans to the extent contemplated by Section
9.9.1(e) or release all or substantially all of the Collateral (other than (i)
pursuant to Section 6.4, (ii) as contemplated by the definition of “Change of
Control”, (iii) in respect of any Loss Event or (iv) as otherwise expressly
permitted hereby or under any other Operative Document) and (B) no other
agreement (oral or written) with respect to such Participant may exist between
such Lender and such Participant. Each Participant shall be entitled to the
benefits of Sections 2.6.4 and 2.8.3 (subject to the requirements and
limitations therein, including the requirements under Sections 2.6.4(f) and
2.6.5 (it being understood that the documentation required under such Sections
shall be delivered to the participating Lender and not to Administrative Agent
or Co-Borrowers)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to


98


        

--------------------------------------------------------------------------------





Section 9.13; provided that such Participant (A) agrees to be subject to Section
2.10.2 as if it were an assignee under Section 9.13 and (B) shall not be
entitled to receive any greater payment under Sections 2.6.4 or 2.8.3, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change of Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans (or other rights or obligations) held by it; provided that no
Lender shall have any obligation to disclose all or any portion of such register
(including the identity of any Participant or any information relating to a
Participant’s interest in any of its obligations under any Credit Document) to
any Person except to the extent that such disclosure is necessary to establish
that such obligation is in registered form under U.S. Treasury regulations
Section 5f.103-1(c) and Proposed U.S. Treasury regulations Section 1.163-5(b)
(or, in each case, any amended or successor version). The entries in such
register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such register as the owner of such Loan
(or other right or obligation) hereunder as the owner thereof for all purposes
of this Agreement notwithstanding any notice to the contrary. Any such register
shall be available for inspection by the Administrative Agent at any reasonable
time and from time to time upon reasonable prior notice. Notwithstanding
anything to the contrary in this Section 9.12.1, (1) no Lender may sell any
Participation in any portion of any Initial Term Loan or any Initial Term PIK
Loan held by such Lender unless such Lender simultaneously sells (to the same
Participant) equal percentage interests of both the Initial Term Loans and
Initial Term PIK Loans held by such Lender and (2) no Lender may sell any
Participation in any portion of any Additional Term Loan or any Additional Term
PIK Loan held by such Lender unless such Lender simultaneously sells (to the
same Participant) equal percentage interests of both the Additional Term Loans
and Additional Term PIK Loans held by such Lender.
9.12.2    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPC”), identified as such in writing from
time to time by the Granting Lender to Administrative Agent and Co-Borrowers,
the option to provide to Co-Borrowers all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to Co-Borrowers pursuant to
this Agreement; provided that (a) nothing herein shall constitute a commitment
by any SPC to make any Loan, (b) nothing herein shall alter the Commitments
hereunder of any Granting Lender and (c) if a SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by a SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party


99


        

--------------------------------------------------------------------------------





hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is 1 year and 1 day after the payment in
full of all outstanding commercial paper or other senior indebtedness of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.12 (but subject to the second proviso in the first sentence of Section
9.13), any SPC may (i) with notice to, but without the prior written consent of,
Co-Borrowers or Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Co-Borrowers and
Administrative Agent) providing liquidity or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and
(ii) disclose on a confidential basis any non‑public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section 9.12.2
may not be amended without the written consent of all SPCs having outstanding
Loans or Commitments hereunder.
9.12.3    Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

9.13    TRANSFER OF COMMITMENT. Notwithstanding anything else herein to the
contrary (but subject to Section 9.12.2), any Lender (so long as no Event of
Default pursuant to Section 7.1.1 or Event of Default with respect to any
Borrower Party pursuant to Section 7.1.2 has occurred and is continuing) upon
receiving Co-Borrowers’ prior written consent (such consent not to be
unreasonably withheld or delayed), may from time to time, at its option, sell,
assign, transfer, negotiate or otherwise dispose of a portion of one or more of
its Commitments (including, for purposes of this Section 9.13, Loans made
hereunder) (including the Lender’s interest in this Agreement and the other
Credit Documents) pursuant to an Assignment and Assumption to any Eligible
Assignee; provided that Co-Borrowers shall be deemed to have consented to any
such assignment unless they shall object thereto by written notice to
Administrative Agent within 10 Banking Days after receiving notice thereof;
provided, further, that no Lender (including any assignee of any Lender) may
assign any portion of its Commitment (including Loans) (a) in an amount less
than $5,000,000 or, if less, the remaining amount of such Lender’s Commitment,
(unless to another Lender), or (b) in an amount which leaves the assigning
Lender with a Commitment (including Loans) of less than $5,000,000 (in each case
based on the original principal amount of the Commitment assigned) after giving
effect to such assignment and all previous assignments (except that a Lender may
be left with no Commitment or Loans if it assigns its entire Commitment);
provided, that no Person may transfer any portion of any Initial Term Loan or
any Initial Term PIK Loan held by such Person unless such Person simultaneously
transfers (to the same transferee) equal percentage interests of both the
Initial Term Loans and Initial Term PIK Loans held by such Person;


100


        

--------------------------------------------------------------------------------





provided that no Person may transfer any portion of any Additional Term Loan or
any Additional Term PIK Loan held by such Person unless such Person
simultaneously transfers (to the same assignee) equal percentage interests of
both the Additional Term Loans and Additional Term PIK Loans held by such
Person; provided, further, that any Lender may assign all or any portion of its
Commitments (including Loans) to an Affiliate of such Lender or to any other
Lender without the consent of any Person. An assignee shall not be entitled to
receive any greater payment under Section 2.6.4 or 2.8 than the applicable
Lender would have been entitled to receive with respect to the interest assigned
to such assignee unless Co-Borrowers shall have consented to such assignment. An
assignee shall not be entitled to the benefits of Section 2.6.4 to the extent
such assignee fails to comply with Sections 2.6.4(f) and 2.6.5. In the event of
any such assignment, (i) the assigning Lender’s Proportionate Share shall be
reduced and its obligations hereunder released by the amount of the
Proportionate Share assigned to the new Lender, (ii) the parties to such
assignment shall execute and deliver an appropriate agreement evidencing such
sale, assignment, transfer or other disposition, in form and substance
reasonably satisfactory to Administrative Agent and Co-Borrowers, (iii) the
parties to the sale, assignment, transfer or other disposition, excluding any
Co-Borrower, shall collectively pay to Administrative Agent an administrative
fee of $3,500; provided that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment, (iv) at the assigning Lender’s option, Co-Borrowers shall
execute and deliver to such new Notes in the forms attached hereto as
Exhibit B‑1 or B-2, as applicable, as requested, in a principal amount equal to
such assignee new Lender’s Commitment, but only if it shall also be executing
and exchanging with the assigning Lender a replacement note for any Note(s) in
an amount equal to the Commitment retained by the assigning Lender, if any;
provided that Co-Borrowers shall have received for cancellation the existing
Note(s) held by such assigning Lender, (v) Administrative Agent shall have
received from the new Lender all documentation and other information required by
bank regulatory authorities and reasonably requested by it under applicable
“know your customer” laws, AML Laws, Sanctions and Anti-Terrorism Laws,
including the Act, to include a copy of such new Lender’s duly executed IRS Form
W-9 or such other applicable IRS Form, and (vi) Administrative Agent shall amend
Exhibit H to reflect the Proportionate Shares of the Lenders following such
assignment. Thereafter, such new Lender shall be deemed to be a Lender and shall
have all of the rights and duties of a Lender (except as otherwise provided in
this Article 9), in accordance with its Proportionate Share, under each of the
Credit Documents. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in Section
2.1.10.

9.14    LAWS. Notwithstanding the foregoing provisions of this Article 9, no
sale, assignment, transfer, negotiation or other disposition of the interests of
any Lender hereunder or under the other Credit Documents shall be allowed if it
would require registration under the federal Securities Act of 1933, as then
amended, any other federal securities laws or regulations or the securities laws
or regulations of any applicable jurisdiction. Each Co-Borrower shall, from time
to time at the reasonable request and expense of Administrative Agent, execute
and deliver to Administrative Agent, or to such party or parties as
Administrative Agent may designate, any and all further instruments as may in
the opinion of Administrative Agent be reasonably necessary or advisable to give
full force and effect to such sale, assignment, transfer, negotiation or
disposition which would not require any such registration.


101


        

--------------------------------------------------------------------------------






9.15    ASSIGNABILITY AS COLLATERAL. Notwithstanding any other provision
contained in this Agreement or any other Credit Document to the contrary, any
Lender may assign all or any portion of the Loans or Notes held by it to the
Federal Reserve Bank and the U.S. Treasury as collateral security pursuant to
Regulation A of the Federal Reserve Board and any operating Circular issued by
such Federal Reserve Bank or to any central bank as collateral security in
accordance with applicable law; provided that any payment in respect of such
assigned Loans or Notes made by any Co-Borrower to or for the account of the
assigning or pledging Lender in accordance with the terms of this Agreement
shall satisfy such Co-Borrower’s obligations hereunder in respect of such
assigned Loans or Notes to the extent of such payment; provided, further, that
no such assignment shall release the assigning Lender from its obligations
hereunder and in no event shall the Federal Reserve Bank or any central bank be
considered a “Lender” hereunder.

9.16    NOTICES TO LENDERS. Administrative Agent promptly shall deliver all
material documents, instruments and notices that it receives hereunder and under
the other Operative Documents to each Lender (other than any Defaulting Lender).
Except as expressly provided in this Agreement or the other Credit Documents, no
Co-Borrower shall be required to deliver any documents, instruments or notices
directly to the Lenders.

ARTICLE 10
INDEPENDENT CONSULTANTS

10.1    REMOVAL AND FEES. Administrative Agent, in its reasonable discretion,
may remove from time to time, any one or more of the Independent Consultants and
Administrative Agent may appoint replacements, which, so long as no Event of
Default shall have occurred and be continuing, shall be reasonably acceptable to
Co-Borrowers. Notice of any replacement Independent Consultant shall be given by
Administrative Agent to Co-Borrowers, the Lenders and to the Independent
Consultant being replaced. All reasonable and documented fees and expenses of
the Independent Consultants (whether the original ones or replacements) shall be
paid by Co-Borrowers pursuant to agreements reasonably acceptable to
Co-Borrowers; provided that no such acceptance shall be required at any time an
Event of Default shall have occurred and be continuing.

10.2    CERTIFICATION OF DATES. Administrative Agent will request that the
Independent Consultants act diligently in the issuance of all certificates
required to be delivered by the Independent Consultants hereunder, if their
issuance is appropriate. Co-Borrowers shall use commercially reasonable efforts
to provide the Independent Consultants with reasonable notice of the expected
occurrence of any dates or events requiring the issuance of such certificates.

ARTICLE 11
MISCELLANEOUS

11.1    ADDRESSES. Any communications between the parties hereto or notices
provided herein to be given may be given to the following addresses:
If to Administrative Agent:
Cortland Capital Market Services LLC, as Administrative Agent
225 W. Washington St., 9th Floor




102


        

--------------------------------------------------------------------------------





Chicago, IL 60606
Attention: Legal Department and Ryan Morick
Phone: (312) 564-5100
Email: legal@cortlandglobal.com and ryan.morick@cortlandglobal.com
With a copy to:
Holland & Knight LLP
131 S. Dearborn St., 30th Floor
Chicago, Il 60603
Attention: Joshua Spencer
Email: Joshua.spencer@hklaw.com
If to Co-Borrowers:
c/o FIG LLC

1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attention: Joseph P. Adams, Jr., Chief Executive Officer
E-mail: jadams@fortress.com


With a copy to:


c/o FIG LLC
1345 Avenue of the Americas, 45th Floor
New York, NY 10105
Attention: Ken Nicholson, Managing Director
E-mail: knicholson@fortress.com


With a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention: George E. Zobitz
E-mail: jzobitz@cravath.com

All such notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (a) if
delivered in person, (b) if sent by overnight delivery service (including
Federal Express, UPS, ETA, Emery, DHL, AirBorne and other similar overnight
delivery services), (c) if mailed by first class United States Mail, postage
prepaid, registered or certified with return receipt requested, (d) if sent by
direct electronic transmission with receipt confirmed by telephone, or (e) by
Electronic Transmission (as defined below). Notice so given shall be effective
upon receipt by the addressee, except that communication or notice so
transmitted by direct written electronic means shall be deemed to have been
validly


103


        

--------------------------------------------------------------------------------





and effectively given on the day (if a Banking Day and, if not, on the next
following Banking Day) on which it is transmitted if transmitted before
4:00 p.m., recipient’s time, and if transmitted after that time, on the next
following Banking Day; provided that if any notice is tendered to an addressee
and the delivery thereof is refused by such addressee, such notice shall be
effective upon such tender. Any party shall have the right to change its address
for notice hereunder to any other location within the continental United States
by giving of 30 days’ notice to the other parties in the manner set forth above.
Any Borrower Party may deliver to Administrative Agent any borrowing
certificate, collateral report or other material hereunder or under the other
Credit Documents, by e‑mail or other electronic transmission (an “Electronic
Transmission”), subject to the following terms:
(1)    Each Electronic Transmission must be sent by an authorized person of the
applicable Borrower Party (or any other authorized representative), and must be
addressed to the e-mail address specified above in this Section 11.1 or such
other e-mail address, as designated by Administrative Agent, Collateral Agent or
Depositary Agent (as the case may be) from time to time in accordance with this
Section 11.1. Unless the applicable Agent otherwise prescribes, (i) notices and
other communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of each of
the foregoing clauses (i) and (ii), if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Banking Day for the recipient. If any Electronic Transmission is
returned to the sender as undeliverable, the material included in such
Electronic Transmission must be delivered to the intended recipient in another
manner permitted by this Section 11.1.
(2)    Each certificate, collateral report, notice or instruction to the
Depositary Agent or Collateral Agent or other material contained in an
Electronic Transmission must be in a “pdf” or other imaging format. Any
signature on a certificate, collateral report or other material contained in an
Electronic Transmission shall constitute a valid signature for purposes hereof.
Each Agent may rely upon, and assume the authenticity of, any such signature,
and any material containing such signature shall constitute an “authenticated”
record for purposes of the UCC and shall satisfy the requirements of any
applicable statute of frauds.
(3)    Upon the request of any Agent, each Co-Borrower shall maintain the
original versions of all certificates, collateral reports and other materials
delivered to any Agent by means of an Electronic Transmission and shall use
commercially reasonable efforts to furnish to such Agent such original versions
within five Banking Days of such Agent’s request for such original materials,
signed and certified (to the extent required hereunder) by the officer
submitting the Electronic Transmission.


104


        

--------------------------------------------------------------------------------






11.2    RIGHT TO SET‑OFF. Subject to the Intercreditor Agreement, if an Event of
Default shall have occurred and be continuing, Collateral Agent, and only
Collateral Agent, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Collateral Agent to or for the credit or
the account of any Co-Borrower, against any and all obligations of any
Co-Borrower, now or hereafter existing under this Agreement or any other Credit
Document held by Collateral Agent, irrespective of whether or not Collateral
Agent shall have made any demand under this Agreement or such other Credit
Document and although the obligations may be unmatured. Subject to the
Intercreditor Agreement, the rights of Collateral Agent under this Section are
in addition to other rights and remedies (including other rights of set-off)
that Collateral Agent may have.

11.3    DELAY AND WAIVER. No delay or omission to exercise any right, power or
remedy accruing to the Secured Parties upon the occurrence of any Event of
Default, Inchoate Default, Material Adverse Effect or any breach or default of
any Co-Borrower or unsatisfied condition precedent under this Agreement or any
other Credit Document shall impair any such right, power or remedy of the
Secured Parties, nor shall it be construed to be a waiver of any such breach or
default or unsatisfied condition precedent, or an acquiescence therein, or of or
in any similar breach or default or unsatisfied condition precedent thereafter
occurring, nor shall any waiver of any single Event of Default, Inchoate
Default, Material Adverse Effect or other breach or default or unsatisfied
condition precedent be deemed a waiver of any other Event of Default, Inchoate
Default, Material Adverse Effect or other breach or default or unsatisfied
condition precedent theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of Administrative Agent
or the Secured Parties of any Event of Default, Inchoate Default, Material
Adverse Effect or other breach or default or unsatisfied condition precedent
under this Agreement or any other Credit Document, or any waiver on the part of
Administrative Agent or the Secured Parties of any provision or condition of
this Agreement or any other Credit Document, must be in writing and shall be
effective only to the extent in such writing specifically set forth. All
remedies, either under this Agreement or any other Credit Document or by law or
otherwise afforded to the Agents and the other Secured Parties, shall be
cumulative and not alternative or exclusive of any other rights or remedies
provided.

11.4    COSTS, EXPENSES AND ATTORNEYS’ FEES. Co-Borrowers will pay (or
reimburse) each of the Administrative Agent and the Arranger for all of their
respective reasonable and documented fees and out-of-pocket costs and expenses
(net of any costs and expenses paid prior to the Closing Date) in connection
with the preparation, negotiation, closing, delivery, performance and
administering of this Agreement, the other Credit Documents and the documents
contemplated hereby and thereby, any participation or syndication of the Loans
or this Agreement, and the consummation and administration of the transactions
contemplated hereby and thereby and any amendments hereto or thereto, including
the reasonable fees, expenses and disbursements of Holland & Knight LLP (counsel
to Administrative Agent), Latham & Watkins LLP and Cahill Gordon & Reindel LLP
and one local counsel in each relevant jurisdiction (and in the case of a
conflict of interest, one additional counsel and one additional local (or
specialist) counsel to each group of similarly situated affected persons) in
connection with the negotiation, preparation, closing, delivery, performance and
administering of this Agreement, the other Credit Documents and the


105


        

--------------------------------------------------------------------------------





documents contemplated hereby and thereby and any amendments hereto or thereto.
Co-Borrowers will pay or reimburse (a) Administrative Agent for all reasonable
and documented out-of-pocket costs and expenses, including reasonable and
documented attorneys’ fees, expended or incurred by Administrative Agent for its
reasonable and documented out-of-pocket expenses (including, without limitation,
fees and disbursements of one general and one local legal counsel), and the
Lenders for their reasonable and documented out-of-pocket expenses (including,
without limitation, fees and disbursements of one general and one local legal
counsel), in (i) the preservation and protections of the Administrative Agent’s
and Lenders’ rights under this Agreement, (ii) the preparation of any
amendments, waivers, or consent to this Agreement or the other Credit Documents,
(iii) the protection, collection, lease, sale, taking possession of or
liquidation of, any Collateral or other security in connection with this
Agreement or any other Credit Document, (iv) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Credit Document, (v) any Environmental Claim or any
liability under any Environmental Law, and (vi) enforcing this Agreement or the
other Credit Documents in connection with an Event of Default or Inchoate
Default, in actions for declaratory relief in any way related to this Agreement
or in collecting any sum which becomes due on the Notes or under the Credit
Documents or otherwise enforcing or exercising their rights and remedies
hereunder and (b) the Administrative Agent for its reasonable out-of-pocket
expenses, including reasonable attorney fees and reasonable expert, consultant
and advisor fees and expenses, and the Lenders for their reasonable
out-of-pocket expenses, including reasonable attorney fees and reasonable
expert, consultant and advisor fees and expenses, in the case of a restructuring
of the Loans or otherwise relating to the occurrence of any Inchoate Default or
Event of Default. Co-Borrowers shall not be responsible for any counsel fees of
the Arranger, the Administrative Agent or the Lenders other than as set forth in
this Section 11.4 or in Section 11.14 or as otherwise set forth in a separate
agreement (including any other Credit Documents).

11.5    ENTIRE AGREEMENT. This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. Except
as otherwise expressly provided, in the event of any conflict between the terms,
conditions and provisions of this Agreement and any such agreement, document or
instrument, the terms, conditions and provisions of this Agreement shall
prevail. There are no promises, undertakings, representations or warranties by
the Arranger, any Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

11.6    GOVERNING LAW. THIS AGREEMENT AND ANY OTHER CREDIT DOCUMENT (UNLESS
OTHERWISE EXPRESSLY PROVIDED FOR THEREIN), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.7    SEVERABILITY. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. The parties hereto shall endeavor in
good-faith negotiations to replace any invalid, illegal or


106


        

--------------------------------------------------------------------------------





unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

11.8    HEADINGS. Article, Section and Paragraph headings have been inserted in
this Agreement as a matter of convenience for reference only and it is agreed
that such headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

11.9    ACCOUNTING TERMS. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and practices consistent with those
applied in the preparation of the financial statements submitted by each
Co-Borrower to Administrative Agent, and all financial data submitted pursuant
to this Agreement shall be prepared in accordance with such principles and
practices.

11.10    ADDITIONAL FINANCING. The parties hereto acknowledge that as of the
date hereof the Lenders have made no agreement or commitment to provide any
financing to any Co-Borrower except as set forth herein or in the First Lien
Credit Documents.

11.11    NO PARTNERSHIP, ETC. The Lenders, on the one hand, and Co-Borrowers, on
the other hand, intend that the relationship between them shall be solely that
of creditor and debtor. Nothing contained in this Agreement, the Notes or in any
of the other Credit Documents shall be deemed or construed to create a
partnership, tenancy‑in‑common, joint tenancy, joint venture or co‑ownership by
or among the Lenders, on the one hand, and Co-Borrowers or any other Person, on
the other hand. None of the Arranger, Administrative Agent, Collateral Agent or
the Lenders shall be in any way responsible or liable for the debts, losses,
obligations or duties of any Co-Borrower or any other Person with respect to the
Project or otherwise. Except as otherwise expressly set forth herein, all
obligations to pay real property or other taxes, assessments, insurance
premiums, and all other fees and charges arising from the ownership, operation
or occupancy of the Project (if any) and to perform all obligations and other
agreements and contracts relating to the Project shall be the sole
responsibility of Co-Borrowers.

11.12    DEPOSITARY AGREEMENT. Each Lender hereby acknowledges that it has
received and reviewed a copy of the Depositary Agreement and agrees to be bound
by the terms thereof. Without limiting the generality of the foregoing, each
Lender (and each Person that becomes a Lender hereunder pursuant to Section
9.13) and each other Secured Party hereby (a) authorizes and directs each Agent
to execute the Depositary Agreement and the other Credit Documents to which it
is a party on behalf of such Lender or Secured Party and agrees that the Agents
may take such actions on behalf of such Lender or Secured Party as are
contemplated by the terms of the Depositary Agreement, and (b) acknowledges that
Depositary Agent is acting as Depositary Agent for all of the Secured Parties
and not solely the Lenders.

11.13    LIMITATION ON LIABILITY. No claim shall be made by any Borrower Party
against the Arranger, Administrative Agent, Collateral Agent, the Lenders or any
of their respective Affiliates, directors, employees, attorneys or agents for
any loss of profits, business or anticipated savings, special or punitive
damages or any indirect or consequential loss whatsoever in respect of any
breach or wrongful conduct (whether or not the claim therefor is based on
contract, tort or duty imposed by law), in connection with, arising out of or in
any way related to the transactions


107


        

--------------------------------------------------------------------------------





contemplated by this Agreement or the other Operative Documents or any act or
omission or event occurring in connection therewith, and each Borrower Party
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor, in each case, except to the extent such claim is based on gross
negligence or willful misconduct of such Person. No claim shall be made by the
Arranger, Administrative Agent, Collateral Agent, any Lender, or any Secured
Party against any Borrower Party or any of their respective Affiliates,
directors, employees, attorneys or agents for any loss of profits, business or
anticipated savings, special or punitive damages or any indirect or
consequential loss whatsoever in respect of any breach or wrongful conduct
(whether or not the claim therefor is based on contract, tort or duty imposed by
law), in connection with, arising out of or in any way related to the
transactions contemplated by this Agreement or the other Operative Documents or
any act or omission or event occurring in connection therewith, and each Secured
Party hereby waives, releases and agrees not to sue upon any such claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor, in each case, except to the extent such claim is based on
gross negligence or willful misconduct of such Person; provided that nothing in
this Section 11.13 shall limit the Co-Borrowers’ indemnity or reimbursement
obligations to the extent that such indirect, special, incidental, punitive or
consequential damages or losses are included in any third party claim in
connection with which the relevant Indemnitee is entitled to indemnification
under Section 11.14.

11.14    INDEMNITY. Each Co-Borrower agrees to indemnify Arranger,
Administrative Agent, the Lenders and each of their respective partners,
directors, trustees, officers, administrators, managers, employees, affiliates,
investment advisors and agents (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, for and against any and all
losses, claims, damages, liabilities and related expenses, including reasonable
and documented counsel and consultant fees, charges and disbursements, incurred
by or asserted against any Indemnitee (collectively, “Subject Claims”) arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or the enforcement or administration of this Agreement or any other Credit
Documents and thereto of their respective rights and obligations hereunder or
thereunder or the consummation of the other transactions contemplated hereby or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Credit Documents and any such other
documents, (ii) the use of the proceeds of the Loans, (iii) any Environmental
Claim, any Release of Hazardous Substances or any violation of Environmental
Law, in each case relating to any Co-Borrower or the Collateral, (iv) the use,
financing, development, construction, operation and maintenance of the Project
or (v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (other than claims
solely as between the Lenders and/or the Arranger); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that the applicable
Subject Claim results from the gross negligence or willful misconduct of such
Indemnitee, as determined by the final judgment of a court of competent
jurisdiction. Except with respect to such gross negligence or willful misconduct
(as determined by the final judgment of a court of competent jurisdiction), each
Co-Borrower and its successors and assigns hereby waive, release and agree not
to make any claim or bring any cost recovery action against, any Indemnitee
under CERCLA or any state equivalent, or any similar law


108


        

--------------------------------------------------------------------------------





now existing or hereafter enacted. The provisions of this Section shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Credit Document, or any
investigation made by or on behalf of any Lender. All amounts due under this
Section shall be payable within 30 days at the written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested. This Section 11.14 shall not apply to
taxes other than any taxes that represent losses, claims, damages, etc. arising
from any non-tax claim. The Co-Borrowers shall not be liable for any settlement
if such settlement was effected without the Co-Borrowers’ consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Co-Borrowers’ written consent, the indemnification obligations of the
Co-Borrowers under this Section 11.14 shall apply in respect thereof. Each
Indemnitee (other than the Administrative Agent and the Collateral Agent) agrees
to provide Co-Borrowers with written notice of a proposed compromise or
settlement of any Subject Claim specifying in detail the nature and amount of
such proposed settlement or compromise. Such Indemnitee (other than the
Administrative Agent and the Collateral Agent) shall consult with Co-Borrowers
before compromising or settling such Subject Claim for at least 30 days after
Co-Borrowers receive such notice of intended compromise or settlement and shall
take into consideration any views or issues communicated by Co-Borrowers in
connection with such compromise or settlement.  Such Indemnitee (other than the
Administrative Agent and the Collateral Agent) shall act in good faith and
reasonably, taking into account the interests of the Borrower Parties, in
agreeing to any compromise or settlement.



11.15    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.


109


        

--------------------------------------------------------------------------------





EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

11.16    CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:
(a)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
(b)    WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM;
(c)    AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1;
(d)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND
(e)    AGREES THAT THE ADMINISTRATIVE AGENT, COLLATERAL AGENT AND SECURED
PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY BORROWER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

11.17    CERTAIN ERISA MATTERS.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arranger and their
respective Affiliates, and not, for the avoidance


110


        

--------------------------------------------------------------------------------





of doubt, to or for the benefit of the Co-Borrowers or any other Borrower Party,
that at least one of the following is and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) of one or more Benefit Plans in
connection with the Loans, Letters of Credit or Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of ERISA Section 406 and Code Section 4975 such
Lender’s entrance into, participation in, administration of and performance of
the Loans, Letters of Credit, Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, Letters of Credit,
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Co-Borrowers or any other
Borrower Party, that none of the Administrative Agent, the Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, Letters of Credit, Commitments and this Agreement
(including in connection with the reservation


111


        

--------------------------------------------------------------------------------





or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related to hereto or thereto).

11.18    SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. No Co-Borrower may assign or otherwise transfer any of
its rights or obligations under this Agreement except with the prior written
consent of each Lender, and the Lenders may not assign or otherwise transfer any
of their rights under this Agreement except as provided in Article 9.

11.19    COUNTERPARTS. This Agreement and any amendments, waivers, consents or
supplements hereto or in connection herewith may be executed in one or more
duplicate counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart to this Agreement by
electric transmission in “pdf” or other imaging format shall be as effective as
delivery of a manually signed original.

11.20    USURY. Nothing contained in this Agreement or the Notes shall be deemed
to require the payment of interest or other charges by any Co-Borrower or any
other Person in excess of the amount which the holders of the Notes may lawfully
charge under applicable usury laws. In the event that the Lenders shall collect
moneys which are deemed to constitute interest which would increase the
effective interest rate to a rate in excess of that permitted to be charged by
applicable Legal Requirements, all such sums deemed to constitute interest in
excess of the legal rate shall, upon such determination, at the option of the
Lenders, be returned to Co-Borrower or credited against the principal balance
then outstanding.

11.21    SURVIVAL. All representations, warranties, covenants and agreements
made herein, in any other Credit Document and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Credit Documents shall be considered to have been relied upon by the
parties hereto and shall survive the execution and delivery of this Agreement,
the other Credit Documents and the making of the Loans. Notwithstanding anything
in this Agreement or implied by law to the contrary, the agreements of
Co-Borrowers set forth in Sections 2.6.4, 2.8.3, 2.8.4, 11.4, 11.14, 11.23 and
the agreements of the Lenders and Administrative Agent set forth in
Sections 9.1, 9.5, 9.8, 9.10 and 11.23 shall survive the payment and performance
of the Loans and the other Obligations and the reimbursement of any amounts
drawn hereunder, and the termination of this Agreement.

11.22    PATRIOT ACT NOTICE. Each Lender, Collateral Agent (for itself and not
on behalf of any other Person, including any Lender) and Administrative Agent
(for itself and not on behalf of any other Person, including any Lender) hereby
notifies each Borrower Party that, pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies each
Borrower Party which information includes the name, address, the tax
identification number and other identifying information that will allow such
Lender, Collateral Agent or Administrative Agent, as applicable, to identify
such Borrower Party in accordance with the Act. The Borrower Parties shall,
promptly following a request by any Lender, the Administrative Agent, the
Collateral


112


        

--------------------------------------------------------------------------------





Agent or the Depositary Agent, provide all documentation and other information
that such Lender, the Administrative Agent, the Collateral Agent and the
Depositary Agent, as applicable, requests in order to comply with its ongoing
obligations under applicable “know your customer”, AML Laws, Anti-Corruption
Laws, Anti-Terrorism Laws and any rules or regulations thereunder, including the
Act.

11.23    TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. Each Lender, the
Arranger and the Administrative Agent agrees (on behalf of itself and each of
its Affiliates, directors, officers, employees and representatives) to keep
confidential any nonpublic information supplied to it by any Borrower Party;
provided that nothing herein shall limit the disclosure of any such information:
(a) to the extent such information is required to be disclosed by any
Governmental Rule or judicial or administrative process, or to any Governmental
Authority in connection with a tax audit or dispute or otherwise, (b) to counsel
and/or advisors and auditors, affiliates, directors, officers, members,
employees, agents, credit risk protection providers and third party service
providers to any Lender or any Agent, in each case on a confidential basis it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential and the disclosing party shall cause such
Persons to comply with the obligations of this Section 11.23, (c) to the extent
such information is required to be disclosed to any banking, securities exchange
or other regulatory or supervisory authorities (including any self-regulatory
authority, such as the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender), auditors or
accountants having proper jurisdiction and authority to require such disclosure,
(d) to any Agent or any other Lender, (e) to any entity in connection with a
securitization or proposed securitization of, among other things, all or a part
of any amounts payable to or for the benefit of any Lender or its Affiliates
under the Credit Documents so long as such entity agrees to keep such
information confidential in a manner consistent with this Section 11.23, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential and the disclosing party shall cause such
Persons to comply with the obligations of this Section 11.23, (f) to the extent
such information is required to be disclosed in connection with the exercise of
any remedies hereunder or under any of the other Credit Documents, including
without limitation upon the occurrence of any Event of Default and any
enforcement or collection proceedings resulting therefrom or in connection with
the negotiation of any restructuring or “work-out”, whether or not consummated,
of the obligations of Co-Borrowers under this Agreement or any other Operative
Document or any suit, action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (g)
to any actual or prospective successor Agent so long as such entity agrees to
keep such information confidential in a manner consistent with this Section
11.23, or (h) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as those of this Section 11.23, to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement or any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any
Co-Borrower or its obligations (including any credit insurance provider relating
to any Co-Borrower and its obligations), in each case, to the extent not
included in the previous


113


        

--------------------------------------------------------------------------------





clauses (a) - (g) of this proviso, it being understood and agreed that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
and the disclosing party shall cause such Persons to comply with the obligations
of this Section 11.23; provided that, in the event a Lender receives a summons
or subpoena to disclose confidential information to any party, such Lender
shall, if legally permitted, endeavor to notify the Co-Borrowers thereof as soon
as possible after receipt of such request, summons or subpoena and to afford the
Borrower Parties an opportunity to seek protective orders, or such other
confidential treatment of such disclosed information, as the Borrower Parties
may deem reasonable. In addition, Administrative Agent and the Lenders may
disclose (i) the existence of this Agreement, (ii) statistical data about this
Agreement without reference to specific terms and conditions of this Agreement,
and (iii) the identity of the Lenders (but not the identity of the Borrower
Parties) to market data collectors, the CUSIP Service Bureau and similar service
providers to the lending industry, Administrative Agent and the Lenders.
Notwithstanding the foregoing provisions of this Section 11.23, the foregoing
obligation of confidentiality shall not apply to any such information becomes
part of the public domain independently of any act of any Lender or Agent not
permitted hereunder (through publication or otherwise). Notwithstanding anything
to the contrary set forth herein or in any other agreement to which the parties
hereto are parties or by which they are bound, any obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated by this Agreement (the “Loan Transactions”), shall not apply to the
U.S. federal tax structure or U.S. federal tax treatment of the Loan
Transactions, and each party hereto (and any employee, representative, or agent
of any party hereto) may disclose to any and all Persons, without limitation of
any kind, the U.S. federal tax structure and U.S. federal tax treatment of the
Loan Transactions. The preceding sentence is intended to cause the Loan
Transactions not to be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011‑4(b)(3) (or any successor
provision) of the Treasury regulations promulgated under Section 6011 of the
Code and shall be construed in a manner consistent with such purpose.

11.24    COMMUNICATIONS.
11.24.1    Delivery.
(a)    Each Co-Borrower hereby agrees that it will use all reasonable efforts to
provide to Administrative Agent all information, documents and other materials
that it is obligated to furnish to Administrative Agent pursuant to this
Agreement and any other Credit Document, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials (collectively, the “Communications”), by transmitting the
Communications by Electronic Transmission or in an electronic/soft medium in a
format reasonably acceptable to Administrative Agent at the e-mail address
referenced in Section 11.1 or such other e-mail address designated by
Administrative Agent from time to time. Nothing in this Section shall prejudice
the right of the Arranger, any Credit Party or any Co-Borrower to give any
notice or other communication pursuant to this Agreement or any other Credit
Document in any other manner specified in this Agreement or any other Credit
Document.
(b)    Administrative Agent agrees that receipt of the Communications by
Administrative Agent at the e-mail address referenced in Section 11.1 or such
other e-mail address


114


        

--------------------------------------------------------------------------------





designated by Administrative Agent from time to time shall constitute effective
delivery of the Communications to Administrative Agent for purposes of the
Credit Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
(as defined below) shall constitute effective delivery of the Communications to
such Lender for purposes of the Credit Documents; provided that such Lender may
access such Platform without any undertaking or condition other than those set
forth in this Agreement. Each Lender agrees (A) to notify Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s email address to which the foregoing notice may be sent by Electronic
Transmission and (B) that the foregoing notice may be sent to such email
address.
11.24.2    Posting. Each Co-Borrower further agrees that Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on IntraLinks or a substantially similar electronic transmission
system (the “Platform”).
11.24.3    The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall any Agent or Arranger or any
of their respective Affiliates or any of their respective officers, directors,
employees, sub-agents, advisors or representatives (collectively, “Agent
Parties”) have any liability to any Co-Borrower, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of such Co-Borrower’s or such Person’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s bad faith, gross negligence or willful misconduct.

11.25    INTERCREDITOR AGREEMENT. Each Lender hereby acknowledges and agrees on
behalf of itself that the Lien priorities and other matters related to the
Credit Documents and the Collateral are subject to and governed by the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Each Lender, by delivering its signature
page hereto, funding its Loans and/or executing an Assignment and Assumption, as
applicable, shall be deemed to have (a) acknowledged receipt of, consented to
and approved of the Intercreditor Agreement, (b) authorized the appointment of
Collateral Agent upon the terms and conditions set forth therein and (c)
authorized Administrative Agent and Collateral Agent to perform their respective
obligations thereunder and under the other Collateral Documents. The Lenders
party hereto hereby authorize Collateral Agent to, in accordance with the
express provisions of the


115


        

--------------------------------------------------------------------------------





Intercreditor Agreement and the other Collateral Documents, enter into
amendments to such documents (in form and substance reasonably satisfactory to
Administrative Agent (as directed by the Required Lenders)).

11.26    USE OF WORK PRODUCTS AGREEMENT. Each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver each use of work product
agreement set forth in Section 3.1.10 and the reliance letter set forth in
Section 3.1.10(ii), and acknowledges and agrees on behalf of itself that each
such Lender shall be bound by the terms and conditions of such agreement.
[Signature pages follow]






116


        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Agreement to be duly executed
and delivered as of the day and year first above written.
OHIO RIVER PP HOLDCO, as Holdings
By:    /s/ Demetrios Tserpelis
Name: Demetrios Tserpelis
Title: Chief Financial Officer, Treasurer and
Secretary


LONG RIDGE ENERGY GENERATION LLC, as PowerCo
By:    /s/ Demetrios Tserpelis
Name: Demetrios Tserpelis
Title: Chief Financial Officer, Treasurer and
Secretary


OHIO GASCO LLC, as GasCo
By:    /s/ Demetrios Tserpelis
Name: Demetrios Tserpelis
Title: Chief Financial Officer, Treasurer and
Secretary












[Signature Page to Credit Agreement]


        

--------------------------------------------------------------------------------





        
 
CORTLAND CAPITAL MARKET
SERVICES LLC, as Administrative Agent
By:    /s/ Matthew Trybula
Name: Matthew Trybula
Title: Associate Counsel


    


































































A-ii
        

--------------------------------------------------------------------------------









AMP CAPITAL INVESTORS (IDF IV USD
NO. 1) S.A.r.l., as Lender
By:    /s/ Virginia Strelen
Name: Virginia Strelen
Title: Manager




By:    /s/ Nicolai Nielson
Name: Nicolai Nielson
Title: Manager




A-iii
        

--------------------------------------------------------------------------------






EXHIBIT A
to Credit Agreement
DEFINITIONS
“Acceptable Accountant” means each of (i) BDO USA, LLP, (ii) Deloitte LLP, (iii)
PwC, LLP, (iv) Ernst & Young LLP, (v) KPMG LLP and (vi) any other nationally
recognized independent certified accountant approved by the Administrative Agent
(such approval not be unreasonably withheld).
“Acceptable Credit Provider” has the meaning given in the Depositary Agreement.
“Accounts” means, collectively, the Depositary Accounts and each cash collateral
account referred to in the Credit Documents, including any sub-accounts within
such accounts.
“Act” has the meaning given in Section 3.1.25 of the Credit Agreement.
“Additional Cash Rate” has the meaning given in Section 2.1.1(c) of the Credit
Agreement.
“Additional Construction Loan” has the meaning given in Section 2.1.1(b).
“Additional Project Documents” means any material contracts or agreements
related to the construction, development, maintenance, repair, operation or use
of the Project (but excluding any Credit Document and any First Lien Credit
Document and Permitted First Lien Refinancing Credit Document) entered into by
any Co-Borrower and any other Person, or assigned to any Co-Borrower, subsequent
to the Closing Date.
“Additional Term Loan” has the meaning given in Section 2.1.2(c)(ii) of the
Credit Agreement.
“Additional Term PIK Loan” has the meaning given in Section 2.1.2(c)(ii) of the
Credit Agreement.
“Additional Term PIK Rate” has the meaning given in Section 2.1.2(c)(iii) of the
Credit Agreement.
“Administrative Agent” has the meaning given in the preamble hereto.
“Administrative Agent’s Account” means the account from time to time designated
in writing by the Administrative Agent as the account to which payments
hereunder are to be directed.
“Affiliate” means as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or


A-1
        

--------------------------------------------------------------------------------





indirectly, of the power (i) to vote 50% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
For the purposes of this Agreement, Fortress and its Affiliates and any publicly
traded entity managed by Fortress or any of its Affiliates, shall be deemed to
be “Affiliates” of each Co-Borrower, Holdings and Parent.
“Agency Fee Letters” means (i) that certain fee letter dated as of even date
hereof by and among Co-Borrowers and Cortland Capital Market Services LLC, as
Administrative Agent, as may be amended, restated or modified in accordance
therewith; (ii) that certain fee letter dated as of even date hereof by and
among Co-Borrowers and Cortland Capital Market Services LLC, as first lien
administrative agent, as may be amended, restated, or modified in accordance
therewith; and (iii) that certain fee schedule dated as of even date hereof by
and among Co-Borrower and The Bank of New York Mellon, as Depositary Agent and
Collateral Agent.
“Agent” means Depositary Agent, Collateral Agent or Administrative Agent.
“Agent Parties” has the meaning given in Section 11.24.3 of the Credit
Agreement.
“Agreement” has the meaning given in the preamble hereto.
“Allocable Amount” has the meaning given in Section 2.11.3 of the Credit
Agreement.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, any Co-Borrower, any Subsidiary of any Co-Borrower or any
guarantor or any other party providing credit support in respect of any Person’s
obligations under the Credit Documents from time to time concerning or relating
to anti-money laundering.
“AMP Capital” has the meaning set forth in the preamble hereto.
“Annual Operating Budget” has the meaning given in Section 5.12.2 of the Credit
Agreement.
“Annual Period” has the meaning given in Section 5.8.10 of the Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Co-Borrower, any Subsidiary of any Co-Borrower or
any guarantor or any other party providing credit support in respect of any
Person’s obligations under the Operative Documents from time to time concerning
or relating to bribery or corruption.
“Anti-Terrorism Laws” means any of the following: (a) the Anti-Terrorism Order;
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S. Code of
Federal Regulations); (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the U.S. Code of Federal Regulations); (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the U.S.
Code of Federal Regulations); (e) the Act; (f) any regulations promulgated
pursuant to the laws, orders and regulations listed in the foregoing clauses
(a)–(f) of this definition; or (g)


A-2
        

--------------------------------------------------------------------------------





comparable laws, rules and directives administered or enforced by the United
Nations Security Council, the United Kingdom, the European Union, or a member
state of the European Union.
“Anti-Terrorism Order” means Section 1 of Executive Order 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (Title 12, Part 595 of the U.S. Code of
Federal Regulations).
“Applicable Permit” means, at any time, any Permit, including any zoning, land
use (including public lands), environmental or species protection, pollution
(including air, water or noise), sanitation, import, export, safety, siting or
building Permit issued by any Governmental Authority, including by not limited
to FERC, Public Utilities Commission of Ohio, Ohio Department of Health, Ohio
Environmental Protection Agency, Ohio Department of Natural Resources, Ohio
State Emergency Response Commission, Ohio Power Siting Board, U.S. Environmental
Protection Agency, Bureau of Land Management, US Army Corps of Engineers,
Federal Aviation Administration, Department of Energy, and Ohio State Fire
Marshall (a) that is necessary under applicable Legal Requirements to be
obtained by or on behalf of any Co-Borrower at such time in light of the stage
of development, construction or operation of the Project to construct, test,
operate, maintain, repair, lease, own or use the Project as contemplated by the
Operative Documents, to sell electricity from the Project or deliver fuel to the
Project, or for any Co-Borrower to enter into any Operative Document or to
consummate any transaction contemplated thereby, in each case in accordance with
all applicable Legal Requirements, or (b) that is necessary so that none of
Co-Borrowers, Administrative Agent, Collateral Agent, the Arranger or the
Secured Parties nor any Affiliate of any of them may be deemed by any
Governmental Authority to be subject to and not exempt from, whether or not a
specific exemption has been granted (and any such specific exemption shall not
be deemed an Applicable Permit), regulation under the FPA or PUHCA or treated as
a public utility under Chapter 4905 of the Ohio Revised Code and any regulations
promulgated thereunder, with respect to the regulation of the rates of, or the
financial or organizational regulation of, electric utilities solely as a result
of the development and construction or operation of the Project or the sale of
electricity therefrom, except that each Co-Borrower is subject to (i) regulation
as a public utility under the FPA and the requirements under FERC regulations
implementing PUHCA for obtaining and maintaining Exempt Wholesale Generator
status, and (ii) compliance with various operation and maintenance standards and
record keeping and reporting obligations required, if required under the Ohio
Revised Code.
“Arranger” has the meaning set forth in the preamble hereto.
“As-Built Survey” means a survey prepared by a licensed Ohio surveyor based on
information received from Co-Borrowers, project contractors, and public
agencies, but need not be based upon a field verification or investigation of
the improvements or grades, unless the surveyor is engaged to provide such field
verification services.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.13), and accepted by the Administrative Agent, in the form of
Exhibit P or any other form approved by the Administrative Agent.


A-3
        

--------------------------------------------------------------------------------





“Available Construction Funds” means, at any time and without duplication, the
sum of (a) amounts in the Construction Account, (b) the amount of the
undisbursed proceeds, if any, of the then-available Construction Loan
Commitments and First Lien Loan Commitments, (c) undisbursed Loss Proceeds which
are available for payment of Project Costs, (d) amounts in the Second Lien Loan
Proceeds Account and (e) any additional capital contribution of a cash amount
made to any Co-Borrower from time to time or commitments to provide such funding
pursuant to documentation from Persons meeting (or whose obligations in such
commitments are supported by a letter of credit in form and substance reasonably
satisfactory to the Administrative Agent issued by an issuer meeting) the
creditworthiness requirements set forth in the definition of “Acceptable Credit
Provider”, and otherwise reasonably acceptable to Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Fee Letters” means each of the certain letter agreements regarding fees,
dated as of the Closing Date, between the Co-Borrowers, on the one hand, and
each applicable Lender, on the other.
“Banking Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or the laws of the State
of Ohio or is a day on which banking institutions located in such state are
authorized or required by law or other governmental action to close.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” shall be deemed to occur, with respect to any Person, if that
Person shall institute a voluntary case seeking liquidation or reorganization
under the Bankruptcy Law, or shall consent to the institution of an involuntary
case thereunder against it; or such Person shall file a petition or consent or
shall otherwise institute any similar proceeding under any other applicable
federal or state law, or shall consent thereto; or such Person shall apply for,
or consent or acquiesce to, the appointment of, a receiver, administrator,
administrative receiver, liquidator, sequestrator, trustee or other officer with
similar powers for itself or any substantial part of its assets; or such Person
shall make a general assignment for the benefit of its creditors; or such Person
shall admit in writing its inability to pay its debts generally as they become
due; or if an involuntary case shall be commenced seeking liquidation or
reorganization of such Person under the Bankruptcy Law or any similar
proceedings shall be commenced against such Person under any other applicable
federal or state law and (a) the petition commencing the involuntary case is not
timely controverted, (b) the petition commencing the involuntary case is not
dismissed within 60 days of its filing, (c) an interim trustee is appointed to
take possession of all or a portion of the property, and/or to operate all or
any part of the business of such Person and such appointment is not vacated
within 60 days,


A-4
        

--------------------------------------------------------------------------------





or (d) an order for relief shall have been issued or entered therein; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, administrator, administrative receiver, liquidator,
sequestrator, trustee or other officer having similar powers, over such Person
or all or a part of its property shall have been entered; or any other similar
relief shall be granted against such Person under any applicable Bankruptcy Law.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Base Case Projections” means the base case projections of Co-Borrowers’
operating results for the Project (over a period ending no sooner than December
31, 2038) delivered to the Lenders on the Closing Date pursuant to Section
3.1.14 of the Credit Agreement.
“Beneficial Ownership Certification” has the meaning set forth in Section
3.1.25.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower Parties” means each Co-Borrower and Holdings.
“Borrowing” means a borrowing by Co-Borrowers of any Loan.
“Calculation Period” means, as to a particular date, a rolling period of 12 full
calendar months immediately preceding the immediately preceding Quarterly
Payment Date.
“Call Premium” means, with respect to any prepayment of any Construction Loan or
Term Loan (or any replacement of a Lender pursuant to Section 2.10.2), an amount
equal to the excess, if any, of the Discounted Value of the Remaining Specified
Payments with respect to the Called Principal of such Construction Loan or Term
Loan over the amount of such Called Principal, provided that the Call Premium
may in no event be less than zero. For the purposes of determining the Call
Premium, the following terms have the following meanings:
“Call Premium Outside Date” means the fifth anniversary of the Closing Date.
“Called Principal” means, with respect to any Construction Loan or Term Loan,
the principal of such Construction Loan or Term Loan that is to be prepaid
pursuant to Section 2.1.9 or has become or is declared to be immediately due and
payable pursuant to Section 7.2.3, as the context requires; provided that in no
event shall Construction PIK Principal (whether as a portion of outstanding
Construction Loans or Term Loans) or Term PIK Loans constitute Called Principal
for purposes of calculating the Call Premium.


A-5
        

--------------------------------------------------------------------------------





“Discounted Value” means, with respect to the Called Principal of any
Construction Loan or Term Loan, the amount obtained by discounting all Remaining
Specified Payments with respect to such Called Principal from their respective
scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount
factor (applied on the same periodic basis as that on which interest on the
Construction Loans or Term Loans is payable) equal to the Reinvestment Yield
with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any
Construction Loan or Term Loan, 0.50% greater than the yield to maturity implied
by the yield(s) reported as of 10:00 a.m. on the second Banking Day preceding
the Settlement Date with respect to such Called Principal, on the display
designated as “Page PX1” (or such other display as may replace Page PX1) on
Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the yields Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities (1)
closest to and greater than such Remaining Average Life and (2) closest to and
less than such Remaining Average Life. The Reinvestment Yield shall be rounded
to the number of decimal places as appears in the interest rate of the
applicable Construction Loan or Term Loan.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Construction Loan or Term
Loan, the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Banking Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Construction Loan or Term Loan.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Specified Payment with respect to such Called Principal by (b) the number of
years, computed on the


A-6
        

--------------------------------------------------------------------------------





basis of a 360-day year composed of twelve 30-day months, that will elapse
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Specified Payment.
“Remaining Specified Payments” means, with respect to the Called Principal of
any Construction Loan or Term Loan, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal through and including the Call Premium Outside Date if no
payment of such Called Principal were made prior to the Call Premium Outside
Date, provided that, if such Settlement Date is not a date on which interest
payments are due to be made under the terms of the Construction Loans or Term
Loans, then the amount of the next succeeding scheduled interest payment will be
reduced by the amount of interest accrued to such Settlement Date and required
to be paid on such Settlement Date.
“Settlement Date” means, with respect to the Called Principal of any
Construction Loan or Term Loan, the date on which such Called Principal is to be
prepaid pursuant to Section 2.1.9 or has become or is declared to be immediately
due and payable pursuant to Section 7.2.3, as the context requires.
“Capacity Performance Resource” has the meaning contained in the PJM Open Access
Transmission Tariff.
“Capital Expenditures” means expenditures made by any Co-Borrower (or, in the
case of GasCo, advanced pursuant to the Joint Development Agreement) to acquire
or construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding expenditures related to Major Maintenance),
which, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items reflected in the statement of cash
flows of such Co-Borrower (excluding any such expenditures that are paid out of
the proceeds of Loss Proceeds or Asset Sale Proceeds (as defined in the
Depositary Agreement)).
“Capital Leases” means any and all lease obligations of a Person as lessee under
leases that have been or should be, in accordance with GAAP as in effect on the
date hereof, recorded as capital leases, without regard to any classification or
reclassification as financing or operating leases upon the adoption of leasing
standard FASB ASC 842.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding debt convertible or exchangeable into such capital stock or equivalent
ownership interests.
“Cash Election” has the meaning given in section 2.1.1(c).
“Cash Rate” has the meaning given in Section 2.1.1(c) of the Credit Agreement.
“Casualty Event” has the meaning given in the Depositary Agreement.


A-7
        

--------------------------------------------------------------------------------





“Change of Control” means any of the following:


1.    Parent and/or any of its respective Affiliates shall, in the aggregate,
cease to beneficially own and control, directly or indirectly, more than 50% of
the Capital Stock of Holdings (determined on a fully diluted basis).


2.    Holdings shall cease to beneficially own and control, directly, 100% of
the Capital Stock of each Co-Borrower (determined on a fully diluted basis).


“Change of Law” means the occurrence after the Closing Date of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, being of a type with which a Lender customarily
complies) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case, to the extent having the force of law or, if not having
the force of law, if they are of a type with which a Lender customarily
complies, be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Construction Loan Commitments or Term Loan Commitments, and (c)
when used with respect to Loans, refers to whether such Loans are Initial
Construction Loans, Additional Construction Loans, Construction Loans, Initial
Term Loans, Additional Term Loans, Term Loans, Initial Term PIK Loans,
Additional Term PIK Loans or Term PIK Loans.
“Closing Date” means the date on which the conditions set forth in Section 3.1
of the Credit Agreement were satisfied or waived, which date occurred on
February 15, 2019.
“Closing Date Permitted Commodity Hedge Agreements” means agreements, effective
as of the Closing Date, hedging at least 457 megawatts of the Generating
Project’s output, entered with Permitted Commodity Hedge Counterparties
identified on Exhibit L, for each such Permitted Commodity Hedge Agreement of no
shorter duration, and containing such other terms, in each case with respect to
the applicable Permitted Commodity Hedge Counterparty, as set forth on Exhibit
L.
“Co-Borrower Payment” has the meaning given in Section 2.11.3(b) of the Credit
Agreement.
“Co-Borrowers” has the meaning given in the preamble hereto.


A-8
        

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all property which is subject or is intended to become
subject to the security interests or liens granted by any of the Collateral
Documents.
“Collateral Agent” means The Bank of New York Mellon, acting in its capacity as
collateral agent for the Secured Parties under the Collateral Documents.
“Collateral Documents” means the Intercreditor Agreement, the Consents, the
Guaranty and Security Agreement, the Depositary Agreement, the Control
Agreements, the Subordination Agreement, the Mortgages and each of the security
agreements and any fixture filings, financing statements, or other similar
documents filed, recorded or delivered in connection with the foregoing.
“Commitments” means, (i) with respect to each Lender, such Lender’s Construction
Loan Commitment or Term Loan Commitment, as applicable and (ii) with respect to
all Lenders, the Total Construction Loan Commitments or the Total Term Loan
Commitments.
“Communications” has the meaning given in Section 11.24.1(a) of the Credit
Agreement.
“Completion” means the satisfaction of each of the following conditions:
(a)    Substantial Completion shall have been achieved;
(b)    all material work under each of the Interconnection Agreements shall have
completed in all material respects in accordance with the terms thereof;
(c)    all interconnection facilities necessary for (i) the delivery of natural
gas to the Generating Project, and (ii) the transmission of electrical energy
produced by the Generating Project shall, in each case, have been completed and
shall be operational;
(d)    all necessary and material facilities needed for the operation of the
Project in accordance with the Base Case Projections, as applicable, shall have
been completed and shall be operational; and
(e)    Co-Borrowers shall have delivered to the Administrative Agent a
certificate signed by a Responsible Officer of each Co-Borrower certifying that
(i) the Project is capable of, and authorized to commence, injecting energy into
the electric grids operated by PJM, (ii) PowerCo is eligible to receive capacity
payments in the PJM Base Residual Auction next commencing and (iii) the Project
is able to satisfy all obligations arising under each Permitted Commodity Hedge
Agreement in accordance with the terms thereof.
“Completion Date” means the date that Completion is achieved, as certified by a
Responsible Officer of each Co-Borrower and confirmed by the Independent
Engineer pursuant to Section 3.3.2 of the Credit Agreement.


A-9
        

--------------------------------------------------------------------------------





“Consents” means each consent and agreement specified in Exhibit E-2 to the
Credit Agreement, and, with respect to any Additional Project Document, to the
extent required pursuant to Section 5.14 of the Credit Agreement, a consent and
agreement of each party to such Additional Project Document (other than any
Co-Borrower) substantially in the form of Exhibit E-1, with such modifications
as may be reasonably acceptable to Administrative Agent.
“Construction Account” has the meaning given in the Depositary Agreement.
“Construction and Equipment Contracts” means the EPC Contract and the PIE
Contract.
“Construction Availability Period” means the period from the Closing Date to but
excluding the earlier of (a) the Construction Maturity Date and (b) the date of
termination of the Construction Loan Commitments pursuant to the provisions of
the Credit Agreement.
“Construction Budget” means a budget setting forth all expected Project Costs
through Final Completion delivered to the Lenders on the Closing Date pursuant
to Section 3.1.23 of the Credit Agreement, and confirmed by the Independent
Engineer, as the same may be amended, revised or modified from time to time in
accordance with Section 6.26.1.
“Construction Credit Event” has the meaning given in Section 3.2 of the Credit
Agreement.
“Construction Facility” means the Construction Loan Commitments and the
Construction Loans made thereunder.
“Construction Lender” means a Lender with a Construction Loan Commitment or with
outstanding Construction Loans.
“Construction Loan Commitment” means, at any time with respect to such Lender,
such Lender’s Proportionate Share of the Total Construction Loan Commitment.
“Construction Loan Commitment Fee” has the meaning given in Section 2.3.2(a) of
the Credit Agreement.
“Construction Loan Commitment Outside Date” has the meaning given in Section
2.1.1(b).
“Construction Loans” has the meaning given in Section 2.1.1(a) of the Credit
Agreement.
“Construction Maturity Date” means the earliest to occur of (a) the date upon
which the Loans, together with all unpaid interest, fees, charges and costs
(including the Call Premium), are accelerated in accordance with the Credit
Agreement, (b) the Term Conversion Date, and (c) the Date Certain.
“Construction Note” has the meaning given in Section 2.1.6 of the Credit
Agreement.


A-10
        

--------------------------------------------------------------------------------





“Construction PIK Principal” has the meaning given in section 2.1.1(c).
“Construction Requisition” has the meaning given in the Depositary Agreement.
“Contingent Equity Account” has the meaning given in the Depositary Agreement.
“Control Agreements” has the meaning given in the Depositary Agreement.
“Credit Agreement” means this Second Lien Credit Agreement, dated as of the
Closing Date, among Holdings, Co-Borrowers, Administrative Agent, and the
Lenders from time to time party hereto.
“Credit Documents” means this Agreement, the Notes, the Collateral Documents and
the Fee Letters; provided that for purposes of Sections 9.9.1, 9.13 and 9.14
only, Credit Documents shall not include the Agency Fee Letters (which may only
be amended, assigned or transferred, as applicable, in accordance with their
respective terms).
“Credit Event” has the meaning given in Section 3.4 of the Credit Agreement.
“Credit Party” means each Agent and Lender.
“Date Certain” means June 1, 2022.
“Debt” means of any Person, at any date of determination, (a) all Debt for
Borrowed Money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments (other than, for the avoidance of
doubt, surety, performance and similar bonds), (c) all obligations of such
Person to pay the deferred purchase price of property or services, and other
accrued expenses arising in the ordinary course of business which in accordance
with GAAP would be shown on the liability side of the balance sheet of such
Person, but excluding trade accounts payable and other accrued expenses arising
in the ordinary course of business, (d) all obligations of such Person under
leases which are or should be, in accordance with GAAP, recorded as Capital
Leases in respect of which such Person is liable, (e) all obligations of such
Person to purchase securities (or other property) which arise out of or in
connection with the sale of the same or substantially similar securities (or
property), (f) all deferred obligations of such Person to reimburse any bank or
other Person in respect of amounts paid or advanced under a letter of credit or
other instrument, (g) all Debt for Borrowed Money of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person,
(h) all guarantees by such Person of any of the foregoing and (i) obligations in
respect of Hedging Agreements.
“Debt for Borrowed Money” means of any Person, at any date of determination, the
sum, without duplication, of (a) all items that, in accordance with GAAP, would
be classified as indebtedness on a consolidated balance sheet of such Person at
such date, and (b) all obligations of such Person under acceptance, letter of
credit or similar facilities at such date.
“Debt Resizing Projections” has the meaning given in Section 3.1.14.


A-11
        

--------------------------------------------------------------------------------





“Debt Service” means, for any period, the sum of all interest, fees (including
agency fees) and scheduled principal payable during such period in respect of
the Loans, Commitments, First Lien Loans, Permitted First Lien Refinancing Debt
and First Lien Loan Commitments. For the avoidance of doubt, Debt Service shall
not include (i) Construction PIK Principal or Term PIK Principal, as applicable,
and (ii) mandatory prepayments pursuant to the Credit Documents (including any
Required Target Debt Balance Payments) or the First Lien Credit Documents or the
Permitted First Lien Refinancing Credit Documents, as applicable.
“Debt Service Coverage Ratio” means, for any Calculation Period, the ratio of
(a) Operating Cash Available for Debt Service for such period to (b) Debt
Service for such period; provided that if less than 12 full calendar months have
elapsed since the Term Conversion Date, the Calculation Period for the
calculation of such ratio shall be the actual period of up to 12 full calendar
months that have occurred after the Term Conversion Date.
“Debt Sizing Criteria” means that the Base Case Projections shall demonstrate a
projected minimum and average quarterly Second Lien Debt Service Coverage Ratio,
calculated taking into account any Required Target Debt Balance Payment, of at
least 1.10:1:00, from Term Conversion through March 31, 2038, in each case,
based solely upon (a) projected cash flow from the Permitted Commodity Hedge
Agreements as in effect on the Closing Date, (b) PJM Base Residual Auction
capacity payments as forecasted in the “Overbuild Scenario” as set in the Market
Consultant’s Report and (c) (i) prior to June 30, 2022, 75% of forecasted
merchant energy revenues and (ii) on and following June 30, 2022, 50% of
forecasted merchant energy revenues, in each case net of fixed costs, in each
case as projected in the Base Case Projections and determined in a manner
consistent in all respects with the Independent Engineer’s Report and the Market
Consultant’s Report.
“Debt to Capitalization Ratio” means, as of any date of determination, the ratio
of (a) the aggregate principal amount of Loans outstanding on such date plus the
aggregate principal amount of loans outstanding under the First Lien Credit
Agreement and any Permitted First Lien Refinancing Credit Agreement on such date
to (b) (i) the aggregate principal amount of Loans outstanding on such date plus
the aggregate principal amount of loans outstanding under the First Lien Credit
Agreement and any Permitted First Lien Refinancing Credit Agreement on such date
plus (ii) the aggregate amount of cash equity contributions (other than Drawstop
Equity Contributions (as defined in the First Lien Credit Agreement) and
Specified Equity Contributions) that has been irrevocably contributed to the
Co-Borrowers by Fortress as of such date less any Restricted Payments by
Holdings on or prior to such date of determination.
“Declined Proceeds” has the meaning given in Section 2.1.9(c)(ii) of the Credit
Agreement.
“Default Rate” has the meaning given in Section 2.6.3 of the Credit Agreement.
“Defaulting Lender” means, subject to Section 2.6.7(g), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Banking Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Co-Borrowers in writing that such
failure is the result of such Lender’s determination that one or


A-12
        

--------------------------------------------------------------------------------





more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Banking Days of
the date when due, (b) has notified the Co-Borrowers or the Administrative Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Banking Days after
written request by the Administrative Agent or the Co-Borrowers, to confirm in
writing to the Administrative Agent and the Co-Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Co-Borrowers)
or (d) has, or has a direct or indirect parent company that has, become the
subject of a Bankruptcy Event other than by way of an Undisclosed
Administration; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.6.7(g)) upon delivery of written notice of such
determination to the each Co-Borrower and each Lender. For purposes of this
definition, “Undisclosed Administration” means in relation to a Lender or its
direct or indirect parent company the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator under or based on the
law in the country where such Lender or its direct or indirect parent company is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.
“Delivery Year” has the meaning contained in the PJM Open Access Transmission
Tariff.
“Depositary Accounts” has the meaning given in the Depositary Agreement.
“Depositary Agent” means The Bank of New York Mellon, not in its individual
capacity but solely as depositary agent, bank and securities intermediary under
the Depositary Agreement.
“Depositary Agreement” means the Depositary Agreement, dated as of the date
hereof, among Co-Borrowers, Administrative Agent, as second lien administrative
agent, Cortland Capital Market Services LLC, as first lien administrative agent,
Collateral Agent, as second lien


A-13
        

--------------------------------------------------------------------------------





collateral agent and The Bank of New York Mellon, as first lien collateral agent
and Depositary Agent.
“Discharge of Second Lien Secured Obligations” has the meaning assigned to such
term in the Intercreditor Agreement.
“Disposition” has the meaning given in Section 2.1.9(c)(i)(C) of the Credit
Agreement.
“Distribution Suspense Account” has the meaning given in the Depositary
Agreement.
“Division Transaction” means (a) the division of a limited liability company
into two or more limited liability companies pursuant to a “plan of division” or
similar method or (b) the creation, or reorganization into, or allocation of its
assets to, one or more series, in each case within the meaning of the Delaware
Limited Liability Company Act or similar statute in Delaware or any other state.
“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.
“Easement Agreements” has the meaning given in the applicable Mortgage.
“Easements” has the meaning given in the applicable Mortgage.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Transmission” has the meaning given in Section 11.1.
“Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender and (c)
any other Person (other than a natural person) that meets the requirements to be
an assignee under Section 9.13 (subject to such consents, if any, as may be
required under such Section); provided, that, notwithstanding the foregoing,
Eligible Assignee shall not include (w) any Defaulting Lender,


A-14
        

--------------------------------------------------------------------------------





(x) any Terminated Lender, (y) any Sanctioned Person or (z) any Borrower Party
or any Affiliate or Subsidiary thereof.
“Eligible Facility” means an “eligible facility” within the meaning of PUHCA §15
U.S.C. 792-5(a)(2).
“Emergency Operating Costs” means those amounts required to be expended for the
purchase of goods and services in order to prevent or mitigate an unforeseeable
event or circumstances that, in the good faith judgment of Co-Borrowers (or
Operator as operator of the Project) as the case may be, necessitates the taking
of immediate measures to prevent or mitigate injury to Persons or injury to or
loss of property or environmental contamination.
“Eminent Domain Proceeds” has the meaning given in the Depositary Agreement.
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, and natural resources such as wildlife, flora and
fauna or as otherwise defined in any Environmental Law.
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, decrees, claims, liens, judgments, warning notices,
notices of noncompliance or violation, proceedings, removal or remedial orders,
relating in any way to (a) a violation or alleged violation of Environmental Law
or Permit issued (or left unissued due to the negligence of any Co-Borrower)
under any Environmental Law, (b) a Release or threatened Release of Hazardous
Substances, or (c) any legal or administrative proceedings relating to any of
the above.
“Environmental Consultant” means Ramboll US Corporation or such other
independent environmental consultant of recognized national standing as may be
selected by Co-Borrowers with the prior written consent of the Administrative
Agent as directed in writing by the Required Lenders (such consent not to be
unreasonably withheld, conditioned or delayed).
“Environmental Law” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, laws (including common law),
ordinances, orders, decrees, rules, regulations, judgments, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) the protection of the Environment; (ii) the generation, use, storage,
transportation, treatment, processing, removal, remediation or disposal of
hazardous or toxic substances; or (iii) occupational safety and health,
industrial hygiene or the protection of human, plant or animal health or welfare
(as each relates to exposure to hazardous or toxic substances), in each of
clauses (i) to (iii) in any manner applicable to any Co-Borrower, the Project or
any Real Property, including the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. (“CERCLA”), the
Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq. (“RCRA”), the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water
Act, 33 U.S.C. §§ 1251 et seq. (“CWA”), the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq. (“TSCA”), the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water Act, 40 U.S.C. §§
300f et seq. (“SDWA”), the National


A-15
        

--------------------------------------------------------------------------------





Environmental Policy Act, 42 U.S.C. §§ 4321 each as amended, and their foreign,
state or local counterparts or equivalents.  
“EPC Contract” means the Engineering, Procurement and Construction Agreement,
dated as of February 15, 2019, by and between PowerCo and EPC Contractor.
“EPC Contractor” means Kiewit Power Constructors Co., a Delaware corporation.
“EPC Guarantor” means Kiewit Energy Group Inc., a Delaware corporation.
“EPC Parent Guaranty” means the Parent Guaranty, dated as of February 15, 2019,
by the EPC Guarantor in favor of PowerCo.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the rules and regulations promulgated thereunder and any
successor thereto.
“ERISA Affiliate” means any corporation, trade or business (whether or not
incorporated) that, together with any Borrower Party, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” means (a) any Reportable Event; (b) any failure by any Plan to
satisfy the applicable minimum funding standards under Section 412 or 430 of the
Code or Section 302 or 303 of ERISA, whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the determination that any Plan is, or
is expected to be, in “at–risk” status (as defined in Section 430 of the Code or
Section 303 of ERISA); (e) the determination that any Multiemployer Plan is, or
is expected to be, in “critical” or “endangered” status (as defined in Section
432 of the Code or Section 305 of ERISA) under circumstances in which any
Borrower Party or ERISA Affiliate would reasonably be expected to incur any
Withdrawal Liability; (f) the incurrence by any Borrower Party or any ERISA
Affiliate of any liability under Title IV of ERISA; (g) the receipt by any
Borrower Party or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan, or the occurrence of any event or condition
which would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (h) the
incurrence by any Borrower Party or any ERISA Affiliate of any Withdrawal
Liability; (i) the receipt by any Borrower Party or any ERISA Affiliate of any
notice or a determination that a Multiemployer Plan is being terminated by the
PBGC; or (j) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which would
reasonably be expected to result in liability to any Borrower Party.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


A-16
        

--------------------------------------------------------------------------------





“Event of Default” has the meaning given in Article 7 of the Credit Agreement.
“Event of Eminent Domain” has the meaning assigned to such term in the
Depositary Agreement.
“Excess Cash Flow” means, for any Quarterly Payment Date, the amount remaining
on deposit at level tenth of Section 3.2(b) of the Depositary Agreement on such
Quarterly Payment Date, after making the payments and transfers described in
levels first through ninth of such Section 3.2(b) on such date.
“Exempt Wholesale Generator” means an “exempt wholesale generator” within the
meaning of PUHCA and FERC’s implementing regulations pertaining thereto.
“Facility” means the Construction Facility or the Term Facility, as applicable.
“FATCA” means Sections 1471 through 1474 of the Code, effective as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and current or
future regulations promulgated thereunder, official interpretations thereof or
published administrative guidance implementing such provisions, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Rate” means, for any day, the weighted average of the per annum
rates on overnight federal funds transactions with member banks of the Federal
Reserve System as published by the Federal Reserve Bank of New York for such day
(or, if such rate is not so published for any day, the average of the quotations
for the day of such transactions received by Administrative Agent from three
federal funds brokers of recognized standing selected by it).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System (or any successor).
“Fee Letters” means each of (i) the Agency Fee Letters and (ii) the Bank Fee
Letters.
“FERC” means the Federal Energy Regulatory Commission and its successors.
“Final Completion” means the achievement of “Final Completion” (as defined in
the EPC Contract).
“Final Maturity Date” means the earlier of (a) the Scheduled Final Maturity Date
and (b) the date on which the entire outstanding principal amount of the Loans,
together with all unpaid interest, fees, charges and costs (including the Call
Premium), shall be accelerated in accordance with the Credit Agreement.
“First Lien Collateral Documents” has the meaning given to the term “Collateral
Documents” in the First Lien Credit Agreement.


A-17
        

--------------------------------------------------------------------------------





“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of the Closing Date, among Holdings, Co-Borrowers, Cortland Capital
Market Services LLC, as first lien administrative agent, the lenders and the
other parties listed on the signature pages thereto.
“First Lien Credit Documents” has the meaning given to the term “Credit
Documents” in the First Lien Credit Agreement.
“First Lien Debt Sizing Criteria” has the meaning given to the term “Debt Sizing
Criteria” in the First Lien Credit Agreement.
“First Lien Facilities” has the meaning given in the recitals hereto.
“First Lien LC Commitment” has the meaning given to the term “LC Commitment” in
the First Lien Credit Agreement.
“First Lien Loan Commitments” has the meaning given to the term “Commitments” in
the First Lien Credit Agreement.
“First Lien Loans” has the meaning given to the term “Loans” in the First Lien
Credit Agreement.
“Fortress” means Fortress Investment Group LLC, a Delaware limited liability
company.
“FPA” means the Federal Power Act, as amended.
“Funds Flow Memorandum” means the memorandum delivered by Co-Borrowers to
Administrative Agent and Depositary Agent with respect to the disbursement of
funds on the Closing Date.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States and applied on a consistent basis.
“Gas Availability Certificate” has the meaning given in Section 5.8.10 of the
Credit Agreement.
“Gas Gathering Contract” means the Gas Gathering Contract, effective as of the
Effective Date (as defined therein) by and between Eureka Midstream, LLC and
GasCo.
“Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including all units created under orders, regulations
and rules of any Governmental Authority having jurisdiction) which may affect
all or any portion of the Hydrocarbon Interests; (c) all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or attributable to such Hydrocarbon Interests; (d)


A-18
        

--------------------------------------------------------------------------------





all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, the lands covered thereby and all oil
in tanks and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; and (e) all
tenements, hereditaments, appurtenances and properties in anywise appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, properties,
rights, titles, interests and estates described or referred to above, including
any and all property, real or personal, now owned or hereafter acquired and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or property
(excluding drilling rigs, automotive equipment or other personal property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
qualified, all references to a Gas Property or to Gas Properties in this
Agreement shall refer solely to a Gas Property or Gas Properties of
Co-Borrowers, and solely to the extent of Co-Borrower’s ownership of such Gas
Property or Gas Properties.
“GasCo” has the meaning given in the preamble hereto.
“Generating Project” means the approximately 485 megawatt natural gas fired,
combined cycle power plant to be constructed in Hannibal, Ohio, and all
associated real and personal property.
“Generating Project Site” means the 25.443 acre land owned by PowerCo, in and
being a part of Sections 14 and 15, Range 3, Town 2, Ohio Township, Monroe
County, Ohio.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, bylaws, operating agreement or other organizational
or governing documents of such Person.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government and shall also include any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.


A-19
        

--------------------------------------------------------------------------------





“Governmental Rule” means, with respect to any Person, any law, rule,
regulation, ordinance, order, code, treaty, judgment, decree, directive,
guideline, policy or similar form of decision of any Governmental Authority
binding on such Person.
“Granting Lender” has the meaning given in Section 9.12.2 of the Credit
Agreement.
“Guaranty” has the meaning given in the Guaranty and Security Agreement.
“Guaranty and Security Agreement” means that certain Second Lien Guaranty and
Security Agreement, dated as of the date hereof, among Holdings, Co-Borrowers
and Collateral Agent.
“Hazardous Substances” means substances defined as “hazardous substances,”
“pollutants” or “contaminants” in Section 101 of the CERCLA; those substances
defined as “hazardous waste,” “hazardous materials” or “regulated substances” by
the RCRA; those substances designated as a “hazardous substance”, “toxic
pollutant” or oil pursuant to Sections 311 or 321 of the CWA; those substances
defined as “hazardous materials” in Section 103 of the Hazardous Materials
Transportation Act; those substances regulated as a hazardous chemical substance
or mixture or as an imminently hazardous chemical substance or mixture pursuant
to Section 6 or 7 of the TSCA; those substances defined as “contaminants” by
Section 1401 of the SDWA, if present in excess of permissible levels; those
substances regulated by the Oil Pollution Act; those substances defined as a
pesticide pursuant to Section 2(u) of the Federal Insecticide, Fungicide and
Rodenticide Act; those substances defined as a source, special nuclear or
by‑product material by Section 11 of the Atomic Energy Act; those substances
defined as “residual radioactive material” by Section 101 of the Uranium Mill
Tailings Radiation Control Act; those substances defined as “toxic materials” or
“harmful physical agents” pursuant to Section 6 of the Occupational Safety and
Health Act; those substances defined as hazardous wastes in 40 C.F.R. Part
261.3; those substances defined as hazardous waste constituents in 40 C.F.R.
Part 260.10, specifically including Appendix VII and VIII of Subpart D of 40
C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in 40 C.F.R. Part
1910; those substances regulated as hazardous materials, hazardous substances,
or toxic substances under any other Environmental Laws; and those substances
regulated as hazardous materials, hazardous substances, or toxic substances in
the regulations adopted and publications promulgated pursuant to said laws,
whether or not such regulations or publications are specifically referenced
herein.
“Hedging Agreement” means any agreement (other than this Agreement) in respect
of any interest rate swap, forward rate transaction, forward commodity
transaction, commodity swap, commodity option, interest rate option interest or
commodity cap, interest or commodity collar transaction, currency swap
agreement, currency future or option contract or other similar agreements.
“Holdings” has the meaning set forth in the preamble hereto.


A-20
        

--------------------------------------------------------------------------------





“Holdings Project Account” means the account of Holdings with the account number
446026620730, which shall be used only for the purposes of receiving equity
contributions from the owners of, and Affiliates of, Holdings, and the receipt
of (and disbursement of) restricted payments from the Co-Borrowers, in each case
in accordance with the terms of the Credit Documents.
“Hydrocarbon Interests” means all presently existing or after-acquired rights,
titles and interests in and to gas leases, gas and mineral leases, other
Hydrocarbon leases, mineral interests, mineral servitudes, overriding royalty
interests, royalty interests, net profits interests, production payment
interests and other similar interests. Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement
shall refer to a Hydrocarbon Interest or Hydrocarbon Interests of GasCo or the
other Borrower Parties.
“Hydrocarbons” means collectively, gas, casinghead gas, drip gasoline, natural
gasoline and all other liquid or gaseous hydrocarbons and related minerals and
all products therefrom, in each case whether in a natural or a processed state.
“IE Requisition Certificate” has the meaning given in the Depositary Agreement.
“Impacted Loans” has the meaning given in Section 2.8.1 of the Credit Agreement.
“Improvements” has the meaning given in the applicable Mortgage.
“Inchoate Default” or “Default” means any occurrence, circumstance or event, or
any combination thereof, which, with the lapse of time or the giving of notice
or both, would constitute an Event of Default.
“Indemnitees” has the meaning given in Section 11.14 of the Credit Agreement.
“Independent Consultants” means, collectively, the Insurance Consultant, the
Independent Engineer, the Market Consultant, the Petroleum Engineer, the
Transmission Consultant, the PCB Consultant and the Environmental Consultant.
“Independent Engineer” means Black & Veatch Management Consulting, LLC or
another independent engineer selected in accordance with Section 10.1 of the
Credit Agreement.
“Independent Engineer Report” means the report entitled “Long Ridge Power Plant
Independent Engineer’s Report”, dated February 7, 2019, delivered by the
Independent Engineer, including all exhibits, appendices and any other
attachments.
“Independent Market Monitor” means the independent market monitor for the PJM
market.
“Initial Cash Rate” has the meaning given in Section 2.1.1(c) of the Credit
Agreement.


A-21
        

--------------------------------------------------------------------------------





“Initial Construction Loan” has the meaning given in Section 2.1.1(b) of the
Credit Agreement.
“Initial Term Loan” has the meaning given in Section 2.1.2(c)(ii) of the Credit
Agreement.
“Initial Term PIK Loan” has the meaning given in Section 2.1.2(c)(ii) of the
Credit Agreement.
“Initial Term PIK Rate” has the meaning given in Section 2.1.2(c)(iii) of the
Credit Agreement.
“Insurance Consultant” means Aon Risk Services Northeast, Inc. or another
insurance consultant selected in accordance with Section 10.1 of the Credit
Agreement.
“Insurance Consultant Report” means the report entitled “Lender’s Insurance
Report – Ohio PowerCo LLC”, dated October 29, 2018, delivered by the Insurance
Consultant, including all exhibits, appendices and any other attachments
thereto.
“Insurance Proceeds” has the meaning given in the Depositary Agreement.
“Interconnection Agreements” means, collectively, the Interconnection Service
Agreement, the Interconnection Construction Service Agreement, the Switching
Station Agreement and the Interconnection Construction Agreement.
“Interconnection Construction Agreement” means the Interconnect Agreement, dated
as of February 15, 2019, by and between PowerCo and Eureka Midstream, LLC.
“Interconnection Construction Service Agreement” means the Interconnection
Construction Service Agreement to be entered into by and among PowerCo, PJM and
AEP Ohio Transmission Company, Inc. and in form and substance reasonably
satisfactory to the Administrative Agent.
“Interconnection Service Agreement” means the Interconnection Services
Agreement, dated as of February 12, 2019, by and among PowerCo, PJM, and AEP
Ohio Transmission Company, Inc.
“Intercreditor Agreement” means that certain Collateral Agency and Intercreditor
Agreement, dated as of the Closing Date, by and among Holdings, Co-Borrowers,
Administrative Agent, Cortland Capital Market Services LLC, as first lien
administrative agent, Collateral Agent, The Bank of New York Mellon, as first
lien collateral agent and the other parties from time to time party thereto.
“Interest Expense” means for any period, all interest and commitment fees in
respect of any outstanding Obligations accrued, capitalized or payable during
such period (whether or not actually paid during such period).


A-22
        

--------------------------------------------------------------------------------





“Interest Rate Hedge” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement.
“Joint Development Agreement” means the Joint Development Agreement, dated as of
April 11, 2018, by and between Triad Hunter, LLC and GasCo.
“Joint Operating Agreements” means individually or collectively, as the context
may require, (a) the Operating Agreement, dated as of April 11, 2018, by and
between Triad Hunter, LLC and GasCo, (b) the Master JOA Supplemental Agreement,
dated as of April 11, 2018, by and between Triad Hunter, LLC and GasCo, and (c)
each joint operating agreement in the form of a “100% JOA” (as defined in the
Joint Development Agreement) or a “Third Party JOA” (as defined in the Joint
Development Agreement) entered into in connection therewith.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Knowledge” means, with respect to the Borrower Parties, the actual knowledge of
the Responsible Officer of the applicable Borrower Party upon reasonable
investigation and inquiry.
“Legal Requirements” means, as to any Person, any requirement under any Permit
or under any Governmental Rule, in each case applicable to or binding upon such
Person or any of its properties or to which such Person or any of its property
is subject.
“Lender” or “Lenders” means (i) on the Closing Date, AMP Capital Investors (IDF
IV USD No.1) S.A r.l., a Luxembourg société à responsabilité limitée and an
affiliate of AMP Capital, and (ii) any Person that becomes a “Lender” hereunder
pursuant to Section 9.13 of the Credit Agreement. Any Affiliate of any Borrower
Party will be deemed not to be a Lender for purposes of Section 9.9 of the
Credit Agreement or any other provision of the Credit Agreement requiring the
vote of the Lenders.
“Lending Office” means, with respect to any Lender, the office designated in
writing as such to Administrative Agent and Co-Borrowers from time to time.
“Lien” means, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, charge, security interest, covenant, condition or
restriction, or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected or effective under applicable law, as
well as the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan” means a Construction Loan or a Term Loan, as the context may require.
“Loan Transactions” has the meaning given in Section 11.23 of the Credit
Agreement.
“Loans” means, collectively, the Construction Loans and the Term Loans.


A-23
        

--------------------------------------------------------------------------------





“Local Checking Accounts” means the Construction Checking Account and the O&M
Checking Account (each as defined in the Depositary Agreement).
“Long Term Service Agreement” means the Contractual Service Agreement, dated as
of February 15, 2019, by and between PowerCo and General Electric International,
Inc.
“Loss Event” has the meaning assigned to such term in the Depositary Agreement.
“Loss Proceeds” has the meaning given in the Depositary Agreement.
“Loss Proceeds Account” has the meaning given in the Depositary Agreement.
“Major Maintenance” means labor, materials and other direct expenses (including
any such labor, materials and other direct expenses under or pursuant to the
Long Term Service Agreement) for any overhaul of, or major maintenance procedure
for, the Project which require significant disassembly or shutdown of the
Project, (a) in accordance with Prudent Industry Practices, (b) pursuant to
manufacturers’ requirements to avoid voiding any such manufacturer’s warranty or
(c) pursuant to any applicable Legal Requirement.
“Major Maintenance Expenses” has the meaning given in the Depositary Agreement.
“Major Maintenance Reserve Account” has the meaning given in the Depositary
Agreement.
“Major Project Documents” means the following:
(a)
the Joint Operating Agreements;

(b)
the Joint Development Agreement;

(a)
each Interconnection Agreement;

(b)
the Gas Gathering Contract;

(c)
the PIE Contract;

(d)
the EPC Contract;

(e)
the EPC Parent Guaranty;

(f)
the Permitted Commodity Hedge Agreements;



A-24
        

--------------------------------------------------------------------------------





(g)
the O&M Agreement;

(h)
the Long Term Service Agreement;

(i)
the Water Line Easement and Operating Agreement;

(j)    each Additional Project Document which provides for the payment by any
Co-Borrower of, or the provision to any Co-Borrower of, goods or services with a
value in excess of $5,000,000 in any calendar year or $10,000,000 for the full
term of such Additional Project Document; and
(k)
each Replacement Project Document for any Major Project Document.

“Major Project Participants” means each counterparty to a Major Project
Document.
“Mandatory Prepayment” has the meaning given in Section 2.1.9(c) of the Credit
Agreement.
“Market Consultant” means ICF Resources, LLC or another electric market
consultant selected in accordance with Section 10.1 of the Credit Agreement.
“Market Consultant’s Report” means the report entitled “ICF PJM Forecast –
Hannibal Combined Cycle Facility”, dated November 15, 2018, delivered by the
Market Consultant, including all exhibits, appendices and any other attachments.
“Material Adverse Effect” means (a) a material adverse change in the current
business, property, results of operation or financial condition of the
Co-Borrowers and Holdings (taken as a whole), (b) any event or occurrence of
whatever nature which would reasonably be expected to materially and adversely
affect the Co-Borrowers’ and Holdings’ ability (taken as a whole) to perform its
payment or other material obligations under the Credit Documents, and (c) any
event or occurrence of whatever nature which would reasonably be expected to
materially and adversely affect the rights and remedies of the Lenders and the
Agents under the Credit Documents.
“MBR Authority” has the meaning given in Section 4.16.3 of the Credit Agreement.
“Minimum Notice Period” means not later than 12:00 noon, New York City time (a)
at least five Banking Days before the date of any funding of any Borrowing
(other than the Additional Construction Loan), and (b) at least twenty (20)
Banking Days before the date of the funding of the Additional Construction Loan
or, in each case, such shorter period as may be agreed by the Required Lenders.
“Moody’s” means Moody’s Investors Service, Inc.


A-25
        

--------------------------------------------------------------------------------





“Mortgage” means each of (a) the Open-End Mortgage, Assignment of Rents and
Leases, Fixture Filing, Financing Statement and Security Agreement, dated as of
the Closing Date, by and from PowerCo, to the Collateral Agent, and (b) the
Open-End Leasehold Mortgage, Assignment of Rents and Leases, Fixture Filing,
Financing Statement and Security Agreement, dated as of the Closing Date, by and
from GasCo, to the Collateral Agent.
“Mortgaged Property” shall have the meaning given such term in the applicable
Mortgage.  
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA subject to the provisions of Title IV of ERISA and in respect of which
any Borrower Party or any ERISA Affiliate is an “employer” as defined in Section
3(5) of ERISA.
“Net Cash Proceeds” means:
(a)    in the case of any Project Document Claim, the aggregate gross cash
proceeds received by any Co-Borrower or any of its Affiliates in respect of such
Project Document Claim net of reasonable and customary costs and expenses
actually incurred by such Co-Borrower in connection with the enforcement,
negotiation, consummation, settlement, proceedings, administration or other
activity related to the receipt or collection of such amount (including
reasonable legal and accounting fees and expenses paid or payable as a result
thereof), and net of any taxes paid (or reasonably estimated to be payable) in
connection with such Project Document Claim, calculated assuming a rate of tax
equal to the highest rate applicable to corporations in the State of Ohio
(taking into account related deductions, losses and loss carryovers, in each
case, subject to any limitations on the use thereof and attributable to the
activities and operations of the Co-Borrowers) but without duplication with any
applicable Permitted Tax Distributions withdrawn pursuant to the Depositary
Agreement for the relevant taxable period;
(b)    in the case of any Termination Payment, the aggregate gross cash proceeds
received by any Co-Borrower or any of its Affiliates in respect of such
Termination Payment, net of reasonable and customary costs and expenses actually
incurred by such Co-Borrower in connection with the enforcement, negotiation,
consummation, settlement, proceedings, administration or other activity related
to the receipt or collection of such amount, and net of any taxes paid (or
reasonably estimated to be payable) in connection with such Termination Payment,
calculated assuming a rate of tax equal to the highest rate applicable to
corporations in the State of Ohio (taking into account related deductions,
losses and loss carryovers, in each case, subject to any limitations on the use
thereof and attributable to the activities and operations of the Co-Borrowers)
but without duplication with any applicable Permitted Tax Distributions
withdrawn pursuant to the Depositary Agreement for the relevant taxable period;
and
(c)    in the case of any Disposition, the aggregate gross cash proceeds
received by any Co-Borrower or any of its Affiliates in respect of such
Disposition (including any cash payments when received in respect of promissory
notes or other non-cash consideration delivered to such Co-Borrower or such
Affiliate in respect thereof), net of reasonable and customary costs and
expenses actually incurred by such Co-Borrower in connection with the
enforcement, negotiation, consummation, settlement, proceedings, administration
or other activity related to such Disposition, and net of any taxes paid (or
reasonably estimated to be payable) in connection with


A-26
        

--------------------------------------------------------------------------------





such Disposition, calculated assuming a rate of tax equal to the highest rate
applicable to corporations in the State of Ohio (taking into account related
deductions, losses and loss carryovers, in each case, subject to any limitations
on the use thereof and attributable to the activities and operations of the
Co-Borrowers) but without duplication with any applicable Permitted Tax
Distributions withdrawn pursuant to the Depositary Agreement for the relevant
taxable period.
“NGA” shall mean the Natural Gas Act, 15 U.S.C. §§ 717, et seq., and FERC’s
implementing regulations thereunder.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender.
“Non-Performance Charge” has the meaning contained in the PJM Open Access
Transmission Tariff.
“Notes” means, collectively, any Construction Notes and Term Notes.
“Notice of Borrowing” means a request by Co-Borrowers in accordance with Section
2.1.1(b) of the Credit Agreement and substantially in the form of Exhibit C-1
thereto.
“Notice of Term Conversion” means a request by Co-Borrowers in accordance with
Section 2.1.2(b) of the Credit Agreement and substantially in the form of
Exhibit C-2 thereto.
“O&M Agreement” has the meaning given in Section 5.27 of the Credit Agreement.
“O&M Costs” has the meaning given in the Depositary Agreement.
“Obligations” means and includes, all loans, advances, debts, liabilities, and
obligations, howsoever arising, owed by Co-Borrowers to the Arranger,
Administrative Agent, Depositary Agent, Collateral Agent or the Lenders of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of the Credit Agreement or any of the other Credit Documents,
including all interest, Call Premium, fees, charges, expenses, attorneys’ fees
and accountants fees chargeable to any Co-Borrower and payable by such
Co-Borrower hereunder or thereunder.
“OFAC List” means (a) any blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list, or other list of Persons with whom United States Persons may not
conduct business, including any list published and maintained by the Office of
Foreign Assets Control of the United States Department of the Treasury, the
United States Department of Commerce, or the United States Department of State
and (b) any list of Persons subject to general trade, economic or financial
restrictions, sanctions or embargoes imposed, administered or enforced from time
to time by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom.
“Operating Cash Available for Debt Service” means, for any period, (a) Project
Revenues during such period minus (b) the sum of (i) O&M Costs paid plus (ii)
all ordinary course


A-27
        

--------------------------------------------------------------------------------





settlement payments payable by any Co-Borrower in respect of Permitted Commodity
Hedge Agreements plus (iii) any required deposits into the Major Maintenance
Reserve Account, in each case during such period.
“Operative Documents” means, collectively, the Credit Documents, the First Lien
Credit Documents and the Project Documents.
“Operator” means EthosEnergy or General Electric International Inc. or a
Subsidiary thereof or such other Person with significant experience operating
combined-cycle natural gas-fired generating facilities similar to the Project
reasonably acceptable to the Required Lenders.
“Optional Prepayment” has the meaning given in Section 2.1.9(b) of the Credit
Agreement.
“Other Taxes” means all present or future stamp, recording or documentary taxes
and any other excise or property taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) (but excluding, for the
avoidance of doubt, any income, branch profits or franchise taxes, or taxes
imposed in lieu of such taxes) that arise from any payment made hereunder or
under any other Credit Document or from the execution or delivery or otherwise
with respect to this Agreement or any other Credit Document, except any such
taxes that are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10) as a result of a present or former connection
between the Credit Party and the jurisdiction imposing such taxes.
“Parent” means Fortress Transportation and Infrastructure Investors LLC.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” has the meaning given in Section 9.12.1 of the Credit Agreement.
“Payment Period” means the period commencing on a Quarterly Payment Date and
ending on the day prior to the next Quarterly Payment Date or, in the case of
the first Quarterly Payment Date, the period commencing on the Closing Date and
ending on the day prior to the first Quarterly Payment Date following the
Closing Date.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.
“PCB Consultant” means Tetra Tech, Inc. or another PCB consultant selected in
accordance with Section 10.1 of the Credit Agreement.
“PCB Report” means (a) the report entitled “PCB Investigation Summary Report”,
dated October 5, 2018, delivered by Tetra Tech, including all exhibits,
appendices and any other attachments and (b) the report entitled “PCB Sampling
Summary Report”, dated August 28, 2018, delivered by Tetra Tech, including all
exhibits, appendices and any other attachments.


A-28
        

--------------------------------------------------------------------------------





“Performance Tests” means (a) the “Performance Test” as defined in the EPC
Contract and the “Performance Test(s)” as defined in the PIE Contract or (b)
performance tests that are substantially equivalent to the “Performance Test” as
defined in the EPC Contract and the “Performance Test(s)” as defined in the PIE
Contract.
“Permit” means any and all franchises, licenses, leases, permits, approvals,
consents, notifications, certifications, registrations, authorizations,
exemptions, variances, qualifications, easements, rights of way, Liens and other
rights, privileges and approvals required under any Governmental Rule, including
any Governmental Authorizations.
“Permitted Affiliate Transactions” means (a) the Operative Documents in effect
on the Closing Date entered into by any Co-Borrower with any or more of its
Affiliates, and the transactions expressly contemplated thereby and Replacement
Project Documents in respect thereof and the transactions expressly contemplated
thereby (provided that such Replacement Project Documents are on substantially
similar terms and conditions as the Project Documents they replace or are
otherwise approved by the Administrative Agent), (b) transactions on terms no
less favorable in the aggregate to any Co-Borrower than would be included in an
arm’s-length transaction entered into by a prudent Person with a non-Affiliated
third party, (c) any employment, noncompetition or confidentiality agreement
entered into by any Co-Borrower with any of its employees, officers or directors
in the ordinary course of business, (d) the payments expressly permitted by
Section 6.6.2 (other than Section 6.6.2(b)), (e) any transaction otherwise
expressly permitted or contemplated by Section 6.4(g), (f) arrangement by any
Affiliate of any credit support required to be provided under any Permitted
Commodity Hedge Agreement so long as claims of such Affiliate arising out of
such credit support are treated as equity contributions to any Co-Borrower, (g)
transactions for the sale and purchase of natural gas and related services
solely among the Co-Borrowers, (h) any payment to Parent or any of its
Subsidiaries, at cost, for any and all services provided in connection with the
Project by directors, officers, employees and consultants of Parent or any of
its Subsidiaries, including the reimbursement of (i) such Person’s compensation
and benefits (not to exceed the pro rata share for such Person’s time spent
providing services in connection with the Project), (ii) reasonable out of
pocket-costs and (iii) related overhead costs, in each case in the ordinary
course of business, in each case such amounts do not exceed for any annual
period the amount set forth in the Base Case Projections for such expenses
during such period and (i) any other transaction or arrangement otherwise
expressly permitted by this Agreement or another Credit Document.
“Permitted Capital Expenditures” means Capital Expenditures incurred by any
Co-Borrower in accordance with Prudent Industry Practices that are (a) necessary
to operate the Project in compliance with applicable Legal Requirements or (b)
incurred in the ordinary course of the operation and maintenance of the Project
excluding, for the avoidance of doubt, Major Maintenance.
“Permitted Commodity Hedge Agreement” means any power hedge (financial or
physical), power purchase agreement, tolling agreement, capacity purchase
agreement, fuel supply agreement, fuel transportation agreement, energy
management agreement or other Hedging Agreement with a Permitted Commodity Hedge
Counterparty on a non-speculative basis (a) to sell, purchase or hedge against
fluctuations in the price of energy, natural gas, ancillary services, capacity
or other commodity to which the Co-Borrowers have exposure, (b) with respect to
physical sales


A-29
        

--------------------------------------------------------------------------------





of energy or capacity, commit the Co-Borrowers to no more than the anticipated
uncommitted available output of the Project, and (c) that are consistent with
the Co-Borrowers’ then-effective risk management policy; provided that the
Co-Borrowers may designate any similar agreement or arrangement that does not
satisfy the above criteria as a “Permitted Commodity Hedge Agreement” with the
consent of the Required Lenders; provided, further, that, notwithstanding
anything to the contrary herein, the Closing Date Permitted Commodity Hedge
Agreements entered into in accordance with the terms of this Agreement shall be
considered Permitted Commodity Hedge Agreements.
“Permitted Commodity Hedge Counterparty” means:
(a) with respect to each Closing Date Permitted Commodity Hedge Agreement, the
counterparty thereto (other than the Borrower Parties) as set forth on Exhibit L
as of the Closing Date;
(b) with respect to any other Permitted Commodity Hedge Agreement, any entity
that: is (i) a public utility or is in the business of selling, marketing,
purchasing or distributing electric energy or transporting, selling or marketing
fuel, (ii) a commercial bank, investment bank, insurance company or other
similar financial institution or affiliate thereof or (iii) an exchange or a
regional system operator; and
(c) any entity that, solely in the case of an entity of the type described in
clause (b)(i) or (ii) above that is granted a lien on the Collateral to secure
the obligations of the Co-Borrowers under the relevant Permitted Commodity Hedge
Agreement, either (i) has, as of the date such Permitted Commodity Hedge
Agreement is entered into, a rating of at least (x) in the case of an entity of
the type described in clause (b)(i) above, at least BBB- by S&P and at least
Baa3 by Moody’s (with a stable or positive outlook if such rating is BBB- by S&P
or Baa3 by Moody’s, as applicable) (or another rating acceptable to the Required
Lenders) or (y) in the case of an entity of the type described in clause (b)(ii)
above, at least BBB+ by S&P and at least Baa1 by Moody’s (with a stable or
positive outlook if such rating is BBB+ by S&P or Baa1 by Moody’s, as
applicable) (or another rating acceptable to the Required Lenders), in either
case, for its unsecured long-term senior debt obligations (or whose obligations
under such commodity agreement are guaranteed by an entity with such ratings) or
(ii) has, as of the date such Permitted Commodity Hedge Agreement is entered
into, posted a letter of credit, issued by an entity of the type described in
clause (b)(ii) above that has a rating of at least A- by S&P and at least A3 by
Moody’s (or another rating acceptable to the Required Lenders), collateralizing
the net mark-to-market value of all transactions under such Permitted Commodity
Hedge Agreement.
“Permitted Debt” means (a) Debt or other obligations incurred under the Credit
Documents, (b) to the extent otherwise constituting Debt, obligations incurred
pursuant to the terms of a Project Document (but not for Debt for Borrowed
Money), either not more than 90 days past due or being contested in good faith,
(c) trade or other similar Debt incurred in the ordinary course of business (but
not for borrowed money), either not more than 90 days past due or being
contested in good faith, (d) contingent liabilities of any Co-Borrower incurred
in the ordinary course of business, to the extent otherwise constituting Debt,
including those relating to (i) the acquisition of goods, supplies or
merchandise in the normal course of business or normal trade credit, (ii) the


A-30
        

--------------------------------------------------------------------------------





endorsement of negotiable instruments received in the normal course of its
business, and (iii) contingent liabilities incurred with respect to any
Applicable Permit, Credit Document or Project Document, (e) Capital Lease
obligations and any other Debt of any Co-Borrower (including purchase money
obligations incurred by any Co-Borrower to finance the purchase price of
discrete items of equipment not comprising an integral part of the Project that
extend only to the equipment being financed) in an aggregate amount of secured
principal not exceeding $2,875,000 at any one time outstanding, (f) obligations
of any Co-Borrower in respect of surety bonds or similar instruments in an
aggregate amount not exceeding $2,875,000 at any one time outstanding, (g) to
the extent constituting Debt, Debt arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided that the Debt described in
this clause (g) is extinguished within 15 Banking Days of its incurrence, (h)
ordinary course indemnities under agreements that are not Operative Documents or
in connection with the issuance of the Title Policy or endorsements or
supplements thereto, (i) to the extent constituting Debt, obligations of any
Co-Borrower under Permitted Commodity Hedge Agreements (but not, for the
avoidance of doubt, Interest Rate Hedges), provided that any such obligations
that are secured by any Collateral shall at all times be subject to the
Intercreditor Agreement and the Liens securing such obligations shall be limited
to those permitted to be incurred pursuant to clause (r) of the definition of
“Permitted Liens”, (j) obligations incurred under the First Lien Credit
Documents, any Permitted First Lien Refinancing Credit Documents and any
Permitted Replacement LC Facility, in each case, subject to the Intercreditor
Agreement and in an amount not to exceed the First Lien Debt Cap (as defined in
the Intercreditor Agreement), plus the amounts permitted pursuant to clause (d)
of the First Lien Cap (as defined in the Intercreditor Agreement), (k)
[reserved] and (l) other unsecured Debt, not comprising Debt for borrowed money,
in an amount not to exceed $2,875,000.
“Permitted First Lien Refinancing Collateral Documents” means all security
documents under (and as defined in) the Permitted First Lien Refinancing Credit
Agreement and all other security agreements, pledge agreements, collateral
assignments, mortgages (including, without limitation, amended and restated
mortgages), depositary agreements, collateral agency agreements, control
agreements, deeds of trust or other grants or transfers for security executed
and delivered by any obligor creating or perfecting (or purporting to create or
perfect) a first lien upon Collateral for the benefit of the First Lien Secured
Parties (as defined in the Intercreditor Agreement), in each case, as amended,
amended and restated, supplemented, renewed, extended, replaced, refinanced or
otherwise modified, in whole or in part, from time to time, in accordance with
its terms, the terms of the Credit Documents and the Intercreditor Agreement.
“Permitted First Lien Refinancing Credit Agreement” means any credit agreement,
loan agreement, indenture or similar instrument evidencing any of the Permitted
First Lien Refinancing Debt.
“Permitted First Lien Refinancing Credit Documents” means collectively, any
agreement, certificate, document or instrument governing, securing or evidencing
any of the Permitted First Lien Refinancing Debt and/or constituting a “Credit
Document” under (and as defined in) the Permitted First Lien Refinancing Credit
Agreement, including, without limitation, the Permitted First Lien Refinancing
Collateral Documents.


A-31
        

--------------------------------------------------------------------------------





“Permitted First Lien Refinancing Debt” means Debt issued, incurred or otherwise
obtained (including by means of the extension or renewal of Debt) in exchange
for, or to extend, modify, renew, replace, defease, refund or refinance, in
whole or part, existing Debt under the First Lien Facilities (including any
successive Permitted First Lien Refinancing Debt) (“First Lien Refinanced
Debt”); provided that:
(a)     the principal amount (or accreted value, if applicable) of such
Permitted First Lien Refinancing Debt does not exceed the principal amount (or
accreted value, if applicable) of the First Lien Refinanced Debt, plus accrued
and unpaid interest thereon, and reasonable and customary fees, costs and
expenses, commissions or underwriting discounts and premiums incurred in
connection therewith;
(b)    such Permitted First Lien Refinancing Debt (i) does not have a maturity
date or require commitment reductions prior to the maturity date of the First
Lien Refinanced Debt and (ii) does not have any mandatory prepayment features
(other than customary asset sale events, insurance and condemnation proceeds
events, change of control offers or events of default and excess cash flow and
indebtedness sweeps substantially the same (and in any event no less favorable
to the Borrower Parties) as the Debt being replaced), in each case described in
this subclause (ii), prior to the date on which any mandatory prepayment would
be due under the First Lien Refinanced Debt;
(c)     the average life to maturity of such Permitted First Lien Refinancing
Debt is greater than or equal to that of the First Lien Refinanced Debt;
(d)    such Permitted First Lien Refinancing Debt does not have any obligors
that are not (or would not have been) obligated with respect to the First Lien
Refinanced Debt, or greater guarantees or security, than the First Lien
Refinanced Debt;
(e)    such Permitted First Lien Refinancing Debt does not have terms and
conditions that are, taken as a whole, materially more restrictive to the
Borrower Parties, or materially more favorable to holders of such Permitted
First Lien Refinancing Debt, than those of the relevant First Lien Refinanced
Debt;
(f)     the holders of the Permitted First Lien Refinancing Debt (or an agent on
their behalf) shall have duly executed and delivered to the Administrative Agent
and the Collateral Agent a joinder to the Intercreditor Agreement substantially
in the form attached thereto, pursuant to which, among other things, such
Person(s) shall have agreed to be bound by the Intercreditor Agreement; and
(g)    the relevant First Lien Refinanced Debt shall have been repaid, satisfied
and discharged in full on the date such Permitted First Lien Refinancing Debt is
issued, incurred or obtained, all commitments thereunder shall have been
terminated and all guarantees, liens and security interests in connection with
such First Lien Refinanced Debt shall have been released, satisfied and
discharged in full.


A-32
        

--------------------------------------------------------------------------------





“Permitted First Lien Refinancing Facility” means the credit facility, notes or
other instrument under which Permitted First Lien Refinancing Debt is issued,
incurred or otherwise obtained.
“Permitted Investments” has the meaning given in the Depositary Agreement.
“Permitted Liens” means:
(a) the Lien of Collateral Agent for the benefit of the Secured Parties in the
Collateral as provided in the Collateral Documents, subject to the terms of the
Intercreditor Agreement; and provided that the obligations secured by second
priority Liens in favor of the Secured Parties shall not exceed, with respect to
any class of Secured Parties, the applicable Second Lien Cap (as defined in the
Intercreditor Agreement) for such class of Secured Parties;
(b) Liens of any Co-Borrower for any tax, assessment or other governmental
charge, either not yet due or the validity or amount thereof is being contested
in good faith and by appropriate proceedings and adequately reserved against on
such Co-Borrower’s books in accordance with GAAP;
(c) Liens for materialmen’s, mechanics’, workers’, repairmen’s, employees’ or
other like Liens, arising in the ordinary course of any Co-Borrower’s business
or in connection with the construction, operation and maintenance of the
Project, which (i) do not in the aggregate materially detract from the value of
the property or assets to which they are attached or materially impair the
construction or use thereof, and (ii) are either for amounts not yet due or for
amounts being contested in good faith by appropriate proceedings; provided that
(A) a bond or other security reasonably acceptable to Administrative Agent has
been posted or provided in such manner and amount as to assure Administrative
Agent that any amounts determined to be due will be promptly paid in full when
such contest is determined or (B) adequate cash reserves are established in
accordance with GAAP;
(d) Liens of any Co-Borrower arising out of judgments or awards so long as an
appeal or proceeding for review is being prosecuted in good faith and for the
payment of which adequate cash reserves are established or bonds or other
security reasonably acceptable to Administrative Agent have been provided or are
fully covered by insurance (other than any customary deductible);
(e) Liens, deposits or pledges of any Co-Borrower to secure statutory
obligations or performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, or for purposes of like general nature
in the ordinary course of its business, with any such Lien to be released as
promptly as practicable;
(f) involuntary Liens as contemplated by the Credit Documents, the First Lien
Credit Documents, the Permitted First Lien Refinancing Credit Documents and the
Major Project Documents securing a charge or obligation on any Co-Borrower’s
property, either real or personal, whether now or hereafter owned in the
aggregate sum of less than $1,150,000 at any one time outstanding;


A-33
        

--------------------------------------------------------------------------------





(g) Liens in connection with or evidenced by Permitted Debt described in clause
(e) in the definition thereof;
(h) all exceptions disclosed in Schedule B of the Title Policy on the Closing
Date;
(i) Easements, rights-of-way, restrictions (including zoning restrictions),
trackage rights, defects or irregularities in title, restrictions on use of real
property and other similar non-monetary encumbrances or liens, in each case
that, in the aggregate, do not detract in any material respect from the value or
use of the property encumbered thereby in connection with the Project;
(j) any interest or title of a lessor under any lease of real estate permitted
hereunder and covering only the assets leased;
(k) any zoning, building and land use or similar Legal Requirement arising in
the ordinary course of business;
(l) Liens evidenced by the filing of precautionary UCC financing statements
relating solely to operating leases of personal property entered into in the
ordinary course of business;
(m) Liens not otherwise permitted hereunder so long as the aggregate outstanding
principal amount of the obligations secured thereby does not exceed $2,300,000
at any one time; provided that the Liens incurred pursued to this clause (m)
shall rank junior in priority to the Liens securing the Obligations hereunder;
(n) Liens of any Co-Borrower arising by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights
arising in the ordinary course of business;
(o) Liens of any Co-Borrower in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods arising in the ordinary course of business;
(p) Liens, pledges or deposits under worker’s compensation, unemployment
insurance or other social security legislation (other than ERISA);
(q) extensions, renewals and replacements of any of the foregoing or following
Liens to the extent and for so long as the Debt or other obligations secured
thereby remain outstanding; provided that the Liens incurred pursued to this
clause (q) shall rank no more senior in priority than the Liens which they are
extending, renewing or replacing;
(r) Liens on the Collateral pursuant to the terms of the First Lien Collateral
Documents and the Permitted First Lien Refinancing Collateral Documents securing
any Co-Borrower’s First Lien Secured Obligations (as defined in the
Intercreditor Agreement) permitted to be incurred pursuant to clause (i) of the
definition of “Permitted Debt,” which Liens shall in each case be subject to the
terms of the Intercreditor Agreement; provided that the aggregate amount of
obligations incurred pursuant to clause (i) of the definition of "Permitted
Debt" and secured by a first priority Lien shall not exceed the Hedging Cap (as
defined in the Intercreditor Agreement);


A-34
        

--------------------------------------------------------------------------------





(s) Liens or pledges of deposits of cash securing deductibles, self-insurance,
co-payment, co-insurance, retentions or similar obligations to providers of
property, casualty or liability insurance in the ordinary course of business;
(t) solely with respect to the Hydrocarbon Interests, all lessors’ royalties
(and Liens to secure the payment thereof), overriding royalties, net profits
interests, carried interests, production payments, reversionary interests and
other burdens on or deductions from the proceeds of production with respect to
the Production Project Site (in each case) that do not operate to materially
reduce the net revenue interest for the Hydrocarbon Interests (if any) in the
aggregate, as reflected in any Mortgage or the most recently delivered Reserve
Report or materially increase the working interest for such Hydrocarbon Interest
(if any) in the aggregate, as reflected in any Mortgage or the most recently
delivered Reserve Report without a corresponding increase in the corresponding
net revenue interest;
(u) solely with respect to the Hydrocarbon Interests, Liens under the Joint
Development Agreement and the Joint Operating Agreement (but not arising out of
any default or breach by GasCo thereunder), under any gas leases, farm-out
agreements, production sales contracts, division orders, contracts for sale,
operating agreements, area of mutual interest agreements, production handling
agreements, joint venture agreements, gas partnership agreements, unitization
and pooling declarations and agreements, transportation agreements, marketing
agreements, processing agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements in each case to the extent the same (i) are
ordinary and customary to the oil, gas and other mineral exploration,
development, processing or extraction business, (ii) do not otherwise cause any
other express representation or warranty of any Borrower Party in any of the
Credit Documents to be untrue, (iii) do not operate to materially reduce the net
revenue interest for such Hydrocarbon Interests (if any) in the aggregate, as
reflected in any Mortgage or the most recently delivered Reserve Report, or
materially increase the working interest for such Hydrocarbon Interests (if any)
in the aggregate, as reflected in any Mortgage or the most recently delivered
Reserve Report without a corresponding increase in the corresponding net revenue
interest, and (iv) secure obligations that are not delinquent and do not in any
case materially detract from the value of the Hydrocarbon Interests subject
thereto; provided that any Liens created by the Joint Development Agreement and
the Joint Operating Agreement as in effect on the Closing Date (or in agreed
form shared with the Lenders) (but not arising out of any default or breach by
GasCo thereunder) shall be considered “Permitted Liens” irrespective of
compliance with clauses (i) through (iv) hereof;
(v) Liens for property Taxes on property that either Co-Borrowers or any of the
Subsidiaries has determined to abandon (so long as such abandonment is not
prohibited by this Agreement or any of the other Credit Documents), if the sole
recourse for such Tax is to such property; and
(w) first priority Liens on the Collateral pursuant to the terms of the First
Lien Collateral Documents and the Permitted First Lien Refinancing Collateral
Documents securing any Co-Borrower’s First Lien Secured Obligations (as defined
in the Intercreditor Agreement) (including


A-35
        

--------------------------------------------------------------------------------





Debt incurred under any Permitted Replacement LC Facility subject to the secured
parties thereof entering into the Intercreditor Agreement) permitted to be
incurred pursuant to clause (j) of the definition of “Permitted Debt,” which
first priority Liens shall in each case be subject to the terms of the
Intercreditor Agreement.
“Permitted Replacement LC Facility” has the meaning assigned to such term in the
First Lien Credit Agreement on the date hereof.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, including any series of any
limited liability company and Governmental Authorities.
“Petroleum Engineer” means Wright & Company, Inc. or such other independent
petroleum engineers of recognized national standing as may be selected by
Co-Borrowers with the prior written consent of the Administrative Agent as
directed in writing by the Required Lenders (such consent not to be unreasonably
withheld, conditioned or delayed).
“PIE Contract” means the Agreement for the Purchase and Sale of Power Generation
Equipment and Related Services, dated as of February 15, 2019, by and between
PowerCo and General Electric Company.
“PIE Contractor” means General Electric Company, a New York corporation.
“PIK Election” has the meaning given in section 2.1.1(c).
“PJM” means PJM Interconnection, L.L.C., a Delaware limited liability company,
and any successor thereto.
“PJM Base Residual Auction” has the meaning contained in the PJM Open Access
Transmission Tariff.
“PJM Open Access Transmission Tariff” means the open access transmission tariff
of PJM, as accepted for filing by FERC under Section 205 of the FPA, in effect
during the term of the Agreement.
“Plan” means any employee pension benefit plan other than a Multiemployer Plan
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA and in respect of which any Borrower Party or any ERISA
Affiliate is (or if such plan were terminated any Borrower Party would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform” has the meaning given in Section 11.24.2 of the Credit Agreement.
“Pledged Equity” has the meaning given in the Guaranty and Security Agreement.


A-36
        

--------------------------------------------------------------------------------





“PowerCo” has the meaning given in the preamble hereto.
“PowerCo’s FERC Electric Tariff” means the electric tariff filed with FERC by
PowerCo setting forth the rights and obligations of PowerCo with respect to its
authority to make FERC-jurisdictional wholesale sales of electric energy,
capacity or ancillary services at market-based rates.
“Production Project” means all rights, title and interest to the undivided 40%
interest in the approximately 20,000 acres of Hydrocarbon Interests in and
around Hannibal, Ohio and associated development, production and drilling
rights.
“Production Project Site” has the meaning given to the term “Site” in the
Mortgage executed and delivered by GasCo.
“Production Shortfall” has the meaning given in Section 5.25.2 of the Credit
Agreement.
“Project” means, collectively the Generating Project and the Production Project.
“Project Costs” means the following costs and expenses incurred or to be
incurred on or prior to Final Completion in connection with the ownership,
acquisition, development, design, engineering, procurement, construction,
installation, equipping, assembly, inspection, testing, completion, start-up,
operation and financing of the Project, in accordance with (and to the extent
provided in) the Construction Budget (without duplication):
(a)
all amounts payable under the EPC Contract, the PIE Contract, the Joint
Development Agreement and the other Project Documents (including any reserves
established for the payment of Remaining Costs pursuant to the Depositary
Agreement), any contractor bonuses, site leasing and preparation costs, any
interconnection and transmission upgrade costs payable by any Co-Borrower, costs
related to acquisition, development and construction of facilities for the
receipt of natural gas, water and other inputs to, and to transport or deliver
electricity and other outputs from, the Project, and all other amounts payable
under the Project Documents prior to Final Completion, including the contingency
provided for in the Construction Budget and amounts payable in order to complete
the Punch List;

(b)
financing, advisory, legal, accounting and other fees;

(c)
all other Project-related costs, including fuel-related costs and prepaid fuel
costs, any development costs, management services fees and expenses and costs
and expenses to complete the construction and financing of the Project;

(d)
contingency funds, required reserves, start-up costs and initial working capital
costs;

(e)
property and sales taxes due in respect of the Project;



A-37
        

--------------------------------------------------------------------------------





(f)
O&M Costs incurred prior to the Term Conversion Date;

(g)
payments and fees under the Permitted Commodity Hedge Agreements (other than
Termination Payments under the Permitted Commodity Hedge Agreements);

(h)
payments to PJM;

(i)
costs and expenses incurred with the negotiation and preparation of the
Operative Documents and the formation of any Co-Borrower; and

(j)
interest (including interest during construction), fees and other amounts
payable under the Credit Documents;

provided that Project Costs consisting of drilling Capital Expenditures in
respect of the Production Project shall in no event exceed $125,000,000
(exclusive of any funds from the Contingent Equity Account used for such
purposes) in the aggregate prior to the Term Conversion Date. For the avoidance
of doubt, for purposes of determining the uses of Construction Loans only,
Project Costs shall include (i) reimbursement by any Co-Borrower of any Drawstop
Equity Contributions (as defined in the First Lien Credit Agreement) made
pursuant to clause (b) of the definition thereof (and not previously
reimbursed), and (ii) any uses of Construction Loans described in Section 3.3.12
in connection with Term Conversion.
“Project Document Claim” means any payment under any Project Document in respect
of liquidated damages for performance or performance guarantees, but excluding
all delay-related liquidated damages.
“Project Document Modification” has the meaning given in Section 6.12 of the
Credit Agreement.
“Project Document Termination Payment” means any termination payment paid for
the benefit of a Borrower Party under a Project Document other than a Permitted
Commodity Hedge Agreement.
“Project Documents” means, without duplication, the Major Project Documents and
each other agreement related to the development, construction, operation,
maintenance, management, administration, ownership or use of the Project, the
sale of power therefrom, the provision of gas, electricity and other services
thereto and Real Property rights and interests relating to the Project, in each
case, entered into by, or assigned to, any Co-Borrower.
“Project Revenues” has the meaning given in the Depositary Agreement.
“Project Schedule” means a schedule setting forth the expected schedule and
milestones for construction of the Project through Final Completion delivered to
the Lenders on the Closing Date pursuant to Section 3.1.23 of the Credit
Agreement.
“Proportionate Share” means the percentage participation of a Lender at any time
in the Total Construction Loan Commitment or the Total Term Loan Commitment,
respectively, as


A-38
        

--------------------------------------------------------------------------------





set forth on Exhibit H to the Credit Agreement (as such Exhibit may be amended
pursuant to Article 9 of the Credit Agreement). Upon any transfer by a Lender of
all or part of its Commitments, Administrative Agent shall revise Exhibit H to
reflect the Lenders’ applicable Proportionate Shares after giving effect to such
transfer. For the avoidance of doubt, after all Commitments have been terminated
and the Obligations paid in full, each Lender’s Proportionate Share shall be
determined as of the time immediately prior to such Commitments having been
terminated or the date prior to the Obligations being paid in full.
“Proved Reserves” means those Gas Properties designated as proved (in accordance
with the definitions for “Gas Reserves” approved by the Board of Directors of
the Society of Petroleum Engineers, Inc. from time to time) in the Reserve
Report most recently delivered to the Administrative Agent pursuant to this
Agreement.
“Prudent Industry Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by independent operators of natural
gas-fired electric generation stations in Ohio of a type and size similar to the
Project as good, safe and prudent engineering practices in connection with the
operation, maintenance, repair and use of gas turbines, electrical generators
and electrical and other equipment, facilities and improvements of such
electrical station, with commensurate standards of safety, performance,
dependability, efficiency and economy. “Prudent Industry Practices” does not
necessarily mean one particular practice, method, equipment specification or
standard in all cases, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PUHCA” means the Public Utility Holding Company Act of 2005.
“Punch List” has the meaning given in the EPC Contract.
“Quarterly Payment Date” means the last Banking Day of each March, June,
September and December.
“Real Property” means other than Hydrocarbon Interests (which are expressly
excluded from the scope of this definition) all right, title and interest of any
Co-Borrower in and to any and all parcels of real property (including the Site)
owned, leased or operated by such Co-Borrower together with all of such
Co-Borrower’s interests in all improvements and appurtenant fixtures, equipment,
personal property, easements and other property and rights incidental to the
ownership, lease or operation thereof.
“Receivables” has the meaning given in the Guaranty and Security Agreement.
“Register” has the meaning given in Section 2.1.10 of the Credit Agreement.


A-39
        

--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor).
“Rejection Notice” has the meaning given in Section 2.1.9(c)(ii) of the Credit
Agreement.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, emptying, seeping,
pumping, pouring, injection, escaping, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Substance into the Environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Substance), including the movement
of any Hazardous Substance through the air, soil, surface water or groundwater.
“Remaining Costs” has the meaning given in the Depositary Agreement.
“Replacement Obligor” means a Person reasonably acceptable to the Required
Lenders; provided that in each case, on the date the applicable Replacement
Project Document is entered into, such Person enters into either (i) a consent
substantially in the form of the Consent relating to the Major Project Document
being replaced or (ii) a Consent.
“Replacement Project Document” means any Project Document entered into by any
Co-Borrower with a Replacement Obligor in replacement of a Major Project
Document in form and substance reasonably satisfactory to the Required Lenders.
“Reportable Event” means any of the events set forth in Section 4043(b) or (c)
of ERISA for which the 30-day notice period to the PBGC has not been waived.
“Required Class Lenders” means, at any time, (a) with respect to the
Construction Facility, Construction Lenders holding more than 50% of the sum of
(i) the aggregate principal amount of the Construction Loans outstanding and
(ii) the aggregate amount of Unutilized Construction Loan Commitments and (b)
with respect to the Term Facility, Term Lenders holding more than 50% of the
aggregate principal amount of the Term Loans outstanding. The Loans and
Unutilized Construction Loan Commitments of any Defaulting Lender or any
Affiliate of any Borrower Party shall be disregarded in determining Required
Class Lenders at any time.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Loans outstanding and (b) the
aggregate amount of Unutilized Construction Loan Commitments. The Loans and
Unutilized Construction Loan Commitments of any Defaulting Lender or any
Affiliate of any Borrower Party shall be disregarded in determining Required
Lenders at any time.
“Required Target Debt Balance Payment” has the meaning given to the term
“Required Second Lien Target Debt Balance Payment” in the Depositary Agreement.


A-40
        

--------------------------------------------------------------------------------





“Reserve Report” means (a) the “Review and analysis of Ohio GasCo acreage,”
dated October 3, 2018, prepared by LP Consulting, LLC and (b) the “Revised
Summary Report: Evaluation of Reserves and Resource Potential From the Utica
Shale to the Interests of Ohio River Partners Shareholder LLC in Certain
Properties Located in Monroe and Washington Counties, Ohio Utilizing Specified
Economics,” effective October 1, 2018, prepared by the Petroleum Engineer, as
updated by any update to the foregoing report prepared by the Petroleum
Engineer, regarding the Proved Reserves attributable to the Gas Properties of
Co-Borrowers, reasonably satisfactory to the Administrative Agent in both format
and content.
“Responsible Officer” has the meaning given in the Depositary Agreement.
“Restricted Payment” has the meaning given in the Depositary Agreement.
“Restricted Payment Conditions” has the meaning given in Section 6.6.1 of the
Credit Agreement.
“Revenue Account” has the meaning given in the Depositary Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, North Korea, Syria, and the Crimea region of Ukraine).
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury or Switzerland, (b) any Person located, organized or
resident in, or any Governmental Authority or governmental instrumentality of, a
Sanctioned Country or (c) any Person 50% or more directly or indirectly owned
by, controlled by, or acting for the benefit or on behalf of, any Person
described in clauses (a) or (b) hereof.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; or (e) Switzerland;.
“Scheduled Final Maturity Date” means June 30, 2028.
“Second Lien Debt Service” means, for any period, the sum of all interest, fees
(including agency fees) and scheduled principal payable during such period in
respect of the Loans and the Commitments. For the avoidance of doubt, Second
Lien Debt Service shall not include (i) Construction PIK Principal or Term PIK
Principal, as applicable, and (ii) mandatory prepayments pursuant to the Credit
Documents (including any Required Target Debt Balance Payments).
“Second Lien Debt Service Coverage Ratio” means, for any Calculation Period, the
ratio of (a) Operating Cash Available for Debt Service for such period to (b)
Second Lien Debt Service for such period; provided that if less than 12 full
calendar months have elapsed since the Term Conversion Date, the Calculation
Period for the calculation of such ratio shall be the actual period of up to 12
full calendar months that have occurred after the Term Conversion Date.
“Second Lien Loan Proceeds Account” has the meaning given in the Depositary
Agreement.
“Secured Parties” has the meaning assigned to the term “Second Lien Secured
Parties” in the Intercreditor Agreement.
“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit sharing agreement or arrangement, options, warrants,
bonds, debentures, notes, or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Site” means the Generating Project Site.
“SPC” has the meaning given in Section 9.12.2 of the Credit Agreement.
“Subject Claims” has the meaning given in Section 11.14 of the Credit Agreement.
“Subordination Agreement” means the Subordination Agreement, dated as of the
Closing Date, by and between Triad Hunter, LLC and GasCo, for the benefit of the
Collateral Agent and The Bank of New York Mellon, as the first lien collateral
agent.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which such Person: (a) owns 50% or more of
the shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers, or similar governing body, of such corporation,
partnership, limited liability company or other entity and/or (b) controls the
management, directly or indirectly through one or more intermediaries.
“Substantial Completion” means the achievement of “Substantial Completion” as
defined in each of the EPC Contract and PIE Contract.
“Switching Station Agreement” means the Supplemental Agreement Relating to the
Hannibal Switching Station and Switching Station Site, dated as of February 11,
2019, by and between PowerCo, Ohio River Partners Shareholder LLC and AEP Ohio
Transmission Company, Inc.
“Target Debt Balance” means, with respect to (a) each Quarterly Payment Date
occurring on and after the last day of the first full quarter after the Term
Conversion Date, and (b) the Final Maturity Date, the amount set forth on
Exhibit I with respect to such date, as such Exhibit I is updated from time to
time in accordance with Section 2.1.9(a)(iii) of the Credit Agreement.
“Taxes” has the meaning given in Section 2.6.4(a) of the Credit Agreement.
“Term Cash Rate” has the meaning given in Section 2.1.2(c)(i) of the Credit
Agreement.
“Term Conversion” means satisfaction or waiver in writing of the conditions set
forth in Section 3.3 of the Credit Agreement causing the automatic conversion of
the Construction Loans to Term Loans.
“Term Conversion Date” means the date on which Term Conversion occurs.
“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.
“Term Lender” means a Lender with a Term Loan Commitment or with outstanding
Term Loans.
“Term Loan” has the meaning given in Section 2.1.2(a) of the Credit Agreement.
“Term Loan Commitment” means, at any time with respect to each Lender, such
Lender’s Proportionate Share of the Total Term Loan Commitment at such time.
“Term Note” has the meaning given in Section 2.1.6 of the Credit Agreement.
“Term PIK Election” has the meaning given in section 2.1.1(c).
“Term PIK Loan” has the meaning given in section 2.1.1(c).
“Term PIK Principal” has the meaning given in section 2.1.1(c).
“Term PIK Rate” has the meaning given in Section 2.1.2(c)(iii) of the Credit
Agreement.
“Termination Payment” has the meaning given in the Intercreditor Agreement.
“Title Event” has the meaning assigned to such term in the Depositary Agreement.
“Title Insurer” means Chicago Title Insurance Company.
“Title Policy” has the meaning given in Section 3.1.16 of the Credit Agreement.
“Total Construction Loan Commitment” has the meaning given in Section 2.5.1(a)
of the Credit Agreement.
“Total Term Loan Commitment” has the meaning given in Section 2.5.1(b) of the
Credit Agreement.
“Transmission Consultant” means Leidos Engineering, LLC or another transmission
consultant selected in accordance with Section 10.1 of the Credit Agreement.
“Transmission Consultant Report” means the report entitled “Independent
Transmission Assessment – Long Ridge Energy Terminal PJM Interconnection”, dated
October 29, 2018, delivered by the Transmission Consultant, including all
exhibits, appendices and any other attachments.
“Treasury” means the U.S. Department of the Treasury.
“Treasury Rate” means the yield to maturity implied by the yield(s) reported as
of 10:00 a.m. on the date of determination, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the period from the date of
the proposed Borrowing to the Scheduled Final Maturity Date. If there are no
such U.S. Treasury securities Reported having a maturity equal to the period
from such date of the proposed Borrowing to the Scheduled Final Maturity Date,
then such implied yield to maturity will be determined by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between the yields Reported
for the applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (1) closest to and greater than such period from
such date of the proposed Borrowing to the Scheduled Final Maturity Date and (2)
closest to and less than such period from such date of the proposed Borrowing to
the Scheduled Final Maturity Date.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any filing statement or by
reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Collateral Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each applicable
Credit Document and any filing statement relating to such perfection or effect
of perfection or non-perfection.
“Unforced Capacity” has the meaning contained in the PJM Open Access
Transmission Tariff.
“Unsatisfied Condition” means a condition in a Permit that has not been
satisfied and that either (a) must be satisfied before such Permit can become
effective, (b) must be satisfied as of the date on which a representation is
made or a condition precedent must be satisfied under the Credit Agreement, or
(c) must be satisfied as of a future date but with respect to which facts or
circumstances exist which, to any Co-Borrower’s Knowledge, would reasonably be
expected to result in a failure to satisfy such Permit condition.
“Unutilized Construction Loan Commitment” means (a) the Total Construction Loan
Commitment minus the aggregate principal amount of outstanding Construction
Loans or (b) when used with respect to an individual Construction Lender, such
Construction Lender’s Construction Loan Commitment minus such Construction
Lender’s Proportionate Share of outstanding Construction Loans.
“Water Line Easement and Operating Agreement” means that certain Easement and
Operating Agreement, dated as of February 12, 2019, between Ohio River Partners
Shareholder LLC and PowerCo.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
RULES OF INTERPRETATION
1.    The singular includes the plural and the plural includes the singular.
2.    The word “or” is not exclusive.
3.    A reference to a Governmental Rule (except as otherwise provided in this
Agreement) includes any amendment or modification to such Governmental Rule, and
all regulations, rulings and other Governmental Rules promulgated under such
Governmental Rule.
4.    A reference to a Person includes its permitted successors, permitted
replacements and permitted assigns.
5.    Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.
6.    The words “include”, “includes” and “including” are not limiting.
7.    A reference in a document to an Article, Section, Exhibit, Schedule, Annex
or Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document. In the event of any conflict between the provisions of the Credit
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of the
Credit Agreement shall control.
8.    Unless otherwise expressly provided, references to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
amended and restated, modified and supplemented from time to time and in effect
at any given time.
9.    Unless otherwise specified, all references herein to times of day
(including references to “close of business”) shall be references to Eastern
time (daylight or standard, as applicable).
10.    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document.
11.    References to “days” shall mean calendar days, unless the term “Banking
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.
12.    If, at any time after the Closing Date, Moody’s or S&P shall change its
respective system of classifications, then any Moody’s or S&P “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.
13.    The Credit Documents are the result of negotiations between, and have
been reviewed by each Co-Borrower, each Borrower Party party to any such Credit
Document, Administrative Agent, the Arranger, each Lender and their respective
counsel. Accordingly, the Credit Documents shall be deemed to be the product of
all parties thereto, and no ambiguity shall be construed in favor of or against
any Co-Borrower, any Borrower Party party to any such Credit Document,
Administrative Agent or any Lender solely as a result of any such party having
drafted or proposed the ambiguous provision.












A-41
        